UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F/A Amendment No. 1 £ REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR S ANNUAL REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended April30, 2007 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR £ SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report For the transition period from to Commission File Number 0-21756 CHC HELICOPTER CORPORATION (Exact name of Registrant as specified in its charter) Canada (Jurisdiction of incorporation or organization) 4740 Agar Drive Richmond, British Columbia Canada V7B 1A3 (Address of principal executive offices) Securities registered or to be registered pursuant to Section 12(b) of the Act. None Securities registered or to be registered pursuant to Section 12(g) of the Act. ClassA Subordinate Voting Shares (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act. ClassA Subordinate Voting Shares (Title of Class) Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report. 39,858,497 ClassA Subordinate Voting Shares Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yes S No £ If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934. Yes £ No S Note - Checking the box above will not relieve any registrant required to file reports pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 from their obligations under those Sections. Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90days. Yes S No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. (Check one): Large Accelerated Filer S Accelerated Filer £ Non-Accelerated Filer £ Indicate by check mark which financial statement item the registrant has elected to follow: Item17 S Item18 £ If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes £ No S (APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST FIVE YEARS.) Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes £ No £ EXPLANATORY NOTE As described in further detail in Items15 and 17 of this Annual Report on Form20-F (the “Amended Report”), CHC Helicopter Corporation (the “Company” or “CHC”) is amending its Annual Report on Form20-F for the fiscal year ended April30, 2007 filed with the UnitedStates Securities and Exchange Commission on September17, 2007 (the “Original Annual Report on Form20-F”) as a result of restating its consolidated financial statements for the years ended April30, 2007, 2006 and 2005 (the “Restatement”).The Company has not amended and does not intend to amend any of its previously filed Annual Reports on Form20-F or quarterly reports for the periods affected by the Restatement other than this Amended Report.Accordingly, the Company’s previously issued financial statements, earnings press releases and similar communications affected by the Restatement and any related reports of its independent registered public accounting firm should not be relied upon, in so far as they relate to the periods and items that are the subject matter of the Restatement. Following an internal review of existing and expired non-financial contracts during the adoption of the new financial instruments guidance under Canadian generally accepted accounting principles (“Canadian GAAP”) effective for the Company for fiscal 2008, the Company concluded that each of the reconciliation to accounting principles generally accepted in the United States (“US GAAP Reconciliation”) note and supplemental guarantor financial information note to its consolidated financial statements for the years ending April30, 2007, 2006 and 2005 should be restated to record the impact of foreign currency embedded derivatives that required separation from their host contracts under SFAS133 - Accounting for Derivative Instruments and Hedging Activities to correct a material accounting error in prior years.The Company has adjusted its US GAAP Reconciliation and Supplemental Guarantor Financial Information, Notes32 and 33, respectively, to the audited consolidated financial statements for the fiscal years ended April30, 2007, 2006, 2005 and 2004 for these embedded derivatives.The adjustment to record these embedded derivatives is reflected appropriately in the financial statements prepared in accordance with Canadian GAAP and therefore, only the US GAAP Reconciliation and Supplemental Guarantor Financial Information Note are impacted by the Restatement.The host contracts (the “Contracts”) containing these embedded derivatives were all entered into in fiscal 2004 and beyond.Therefore, there is no impact on net earnings according to US generally accepted accounting principles (“US GAAP”) in fiscal years prior to 2004. As a result of the Restatement, net earnings according to US GAAP for the fiscal years ended April30, 2006, 2005 and 2004 decreased by $0.5million, $6.3million and $0.6million, respectively.Net earnings according to US GAAP for the fiscal year ended April30, 2007 increased by $1.8million. As described in further detail on page93, “Management’s Consideration of the Restatement”, management has reconsidered its original conclusions on the effectiveness of internal controls over financial reporting as at April30, 2007 and has concluded that due to the failure to detect and record the impact of the embedded derivatives in the Contracts, there was a material weakness in its internal control over financial reporting as of April30, 2007. The Company has had in place, since fiscal 2007, an effective contract review control to, among other things, detect and record embedded derivatives in all new contracts.As well, as a result of the adoption of new Canadian accounting standards for financial instruments the Company has reviewed all relevant contracts entered into prior to the new contract review control being implemented.Between the filing of the Original Annual Report on Form 20-F and the Amended Report, the Company made improvements to its controls to value and record embedded derivatives in all contracts. TABLE OF CONTENTS Item Page PART I 5 ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS 5 ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE 5 ITEM 3. KEY INFORMATION 5 ITEM 4. INFORMATION ON THE COMPANY 17 ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS 33 ITEM 6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 72 ITEM 7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 91 ITEM 8. FINANCIAL INFORMATION 93 ITEM 9. THE OFFER AND LISTING 93 ITEM 10. ADDITIONAL INFORMATION 95 ITEM 11. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 97 ITEM 12. DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 98 PART II 99 ITEM 13. DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES 99 ITEM 14. MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 99 ITEM 15. CONTROLS AND PROCEDURES 99 ITEM 16A. AUDIT COMMITTEE FINANCIAL EXPERT 100 ITEM 16B. CODE OF ETHICS 100 ITEM 16C. PRINCIPAL ACCOUNTANT FEES AND SERVICES 100 ITEM 16D. EXEMPTIONS FROM THE LISTING STANDARDS FOR AUDIT COMMITTEES 101 ITEM 16E. PURCHASE OF EQUITY SECURITIES BY ISSUER AND AFFILIATED PURCHASERS 101 PART III 102 ITEM 17. FINANCIAL STATEMENTS 102 ITEM 18. FINANCIAL STATEMENTS 164 ITEM 19. EXHIBITS 165 All defined terms under Rule 4-10(a) of Regulation S-X shall have their statutorily-prescribed meanings when used in this Annual Report on Form20-F. For purposes of this Annual Report, all references to dollar amounts are expressed in Canadian dollars unless otherwise specified. On September10, 2007, the noon buying rate in New York City for cable transfers in Canadian dollars as certified for customs purposes by the Federal Reserve Bank of New York was $0.9495US $1.00Canadian. FORWARD-LOOKING STATEMENTS This Annual Report may contain projections and other forward-looking statements within the meaning of the “safe harbour” provision of the United States Private Securities Litigation Reform Act of 1995. While these projections, conclusions, forecasts and other statements represent our best current judgement, the actual results could differ materially from the conclusion, forecast or projection contained in the forward-looking information. Certain material factors or assumptions were applied in drawing a conclusion or making a forecast or projection in forward-looking information contained herein. Such factors include, but are not limited to, the following: exchange rate fluctuations, inherent risk, trade credit risk, industry exposure, inflation, contract loss, inability to maintain government issued licenses, inability to obtain necessary aircraft or insurance, competition, political, economic and regulatory uncertainty, loss of key personnel, pension risk, work stoppages due to labour disputes, international uncertainty and future material acquisitions are further detailed in this Annual Report and in other filings with the UnitedStates Securities and Exchange Commission and Canadian securities regulatory authorities. Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual outcomes may vary materially from those indicated. CHC Helicopter Corporation disclaims any intentions or obligations to update or revise any forward-looking information, whether as a result of new information, future events or otherwise, except in accordance with applicable securities laws. PART I ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS Not Applicable. ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE Not Applicable. ITEM 3. KEY INFORMATION SELECTED FINANCIAL DATA The following consolidated historical financial data as at and for the fiscal years ended April30, 2007, 2006, 2005, 2004, and 2003 for CHC Helicopter Corporation (“CHC”, “the Company”, “the Corporation”, “we”, “our”, or “us”) are derived from the audited consolidated financial statements of CHC. The CHC consolidated financial statements have been prepared in accordance with Canadian generally accepted accounting principles ("GAAP"), which differ in certain respects from US GAAP. For the reconciliation to US GAAP for the three most recently completed fiscal years, see Note32 to our audited consolidated financial statements included elsewhere in this Annual Report. 5 The following data should be read in conjunction with "Operating and Financial Review and Prospects" and our audited consolidated financial statements included elsewhere in this Annual Report. As at and for the fiscal year ended April 30, 2007 2006 2005 2004 2003 (i) (i) (inmillions of Canadian dollars except per share amounts) Amounts under Canadian GAAP Operating Data: Revenue $ 1,149.1 $ 997.1 $ 954.2 $ 771.4 $ 762.9 Direct costs (924.7 ) (788.5 ) (732.7 ) (620.3 ) (579.2 ) General and administration costs (43.4 ) (27.9 ) (35.3 ) (18.6 ) (31.1 ) Amortization (65.3 ) (55.5 ) (50.1 ) (38.5 ) (32.1 ) Restructuring (costs) recovery 2.3 (16.1 ) (17.4 ) (9.2 ) - Gain (loss) on disposals of assets (3.0 ) - 4.1 3.3 2.4 Fair value adjustment - - (14.3 ) - (12.8 ) Operating income 115.0 109.1 108.5 88.1 110.1 Debt settlement costs - - (2.0 ) (19.7 ) (12.5 ) Financing charges Interest expense (51.8 ) (43.5 ) (32.4 ) (30.6 ) (31.1 ) Other (6.5 ) (9.5 ) (5.0 ) 0.8 (4.5 ) Earnings from continuing operations before taxes and undernoted items 56.7 56.1 69.1 38.6 62.0 Gain on sale of long-term investments - 37.5 - - - Equity in earnings of associated companies and non-controlling interest 1.1 6.6 5.2 3.9 2.3 Income tax (provision) recovery (16.8 ) (10.5 ) (27.4 ) 9.7 2.2 Net earnings from continuing operations 41.0 89.7 46.9 52.2 66.5 Net earnings (loss) from discontinued operations 2.2 1.0 9.6 (0.3 ) - Extraordinary item 0.8 - Net earnings $ 44.0 $ 90.7 $ 56.5 $ 51.9 $ 66.5 Per Share Data: Basic Net earnings from continuing operations $ 0.97 $ 2.14 $ 1.12 $ 1.26 $ 1.60 Net earnings (loss) from discontinued operations 0.05 0.02 0.23 (0.01 ) - Extraordinary item 0.02 - Net earnings 1.04 2.16 1.35 1.25 1.60 Diluted Net earnings from continuing operations 0.90 1.95 1.03 1.16 1.48 Net earnings (loss) from discontinued operations 0.05 0.02 0.20 (0.01 ) - Extraordinary item 0.02 - Net earnings 0.97 1.97 1.23 1.15 1.48 Dividends per participating voting share 0.50 0.40 0.30 0.25 0.10 Dividends (in US $) per share (ii) 0.44 0.34 0.24 0.19 0.06 Weighted average shares outstanding in (000) 42,819 42,708 42,673 42,122 41,456 Other Financial Data (iii): Revenue - 2007, 2006 and 2005 Operating segments Global Operations $ 428.0 $ 330.9 $ 292.1 European Operations 539.9 520.4 530.9 Heli-One 180.6 145.7 130.8 1,148.5 997.0 953.8 Corporate and other 0.6 0.1 0.4 Total revenue $ 1,149.1 $ 997.1 $ 954.2 6 As at and for the fiscal year ended April 30, 2007 2006 2005 2004 2003 (i) (i) (inmillions of Canadian dollars except per share amounts) Other Financial Data (iii) (cont’d): Revenue - 2004 and 2003 Helicopter operations Europe $ 482.1 $ 508.7 International 191.8 184.8 Schreiner (iv) 32.4 - Composites 7.0 6.4 713.3 699.9 Repair and overhaul 58.1 63.0 Total revenue $ 771.4 $ 762.9 Segment EBITDAR - 2007, 2006 and 2005 (v) Operating segments Global Operations $ 135.1 $ 90.9 $ 87.3 European Operations 95.3 107.5 110.8 Heli-One 273.2 229.5 231.0 503.6 427.9 429.1 Corporate and other (41.3 ) (27.7 ) (32.1 ) Inter-segment eliminations (180.8 ) (154.0 ) (153.2 ) $ 281.5 $ 246.2 $ 243.8 Segment EBITDA - 2004 and 2003 (vi) Helicopter operations Europe $ 72.1 $ 89.3 International 23.4 35.3 Schreiner 3.4 - Composites (2.0 ) (3.2 ) 96.9 121.4 Repair and overhaul 55.4 52.8 Corporate and other (19.7 ) (21.5 ) $ 132.6 $ 152.7 Total property and equipment additions (vii) $ 423.3 $ 304.3 $ 250.3 $ 170.6 $ 58.1 Ratio of earnings to fixed charges (viii) 1.5x 1.9x 1.9x 1.7x 1.9x Balance Sheet Data: Working capital (ix) $ 210.3 $ 147.1 $ 110.2 $ 127.7 $ 131.6 Total assets 2,102.2 1,686.1 1,686.7 1,527.6 1,106.7 Total debt 840.6 624.1 624.5 514.0 321.3 Total liabilities 1,550.9 1,195.4 1,226.6 1,108.3 726.3 Capital stock 252.5 240.2 239.5 238.4 237.0 Shareholders’ equity 551.3 490.7 460.1 419.3 380.4 7 As at and for the fiscal year ended April 30, 2007 (Restated) 2006 (Restated) 2005 (Restated) 2004 (Restated) 2003 (i) (i) (inmillions of Canadian dollars except per share amounts) Amounts under US GAAP Operating Data (cont'd): Revenue $ 1,149.1 $ 997.1 $ 954.2 $ 771.4 $ 762.9 Direct and general and administrative costs 970.5 816.2 773.1 637.7 613.8 Amortization 65.1 55.2 50.1 38.5 32.1 Financing charges 67.7 5.5 50.9 54.1 18.9 Net earnings 34.7 130.1 42.9 33.4 87.6 Per Share Data: Basic earnings per share $ 0.82 $ 3.10 $ 1.02 $ 0.81 $ 2.11 Diluted earnings per share 0.75 2.82 0.93 0.74 1.95 Dividends per participating voting share 0.50 0.40 0.30 0.25 0.10 Dividends (in US $) per share (ii) 0.44 0.34 0.24 0.19 0.06 Weighted average shares outstanding in (000) 42,819 42,708 42,673 42,122 41,456 Balance Sheet Data: Working capital (ix) $ 32.7 $ 148.9 $ 107.2 $ 128.8 $ 145.9 Total assets 2,301.7 1,690.4 1,688.5 1,528.7 1,073.9 Total debt 840.6 624.3 625.0 515.0 322.2 Total liabilities 1,852.1 1,255.4 1,306.3 1,114.4 724.0 Capital stock 251.7 240.2 239.5 238.4 237.0 Shareholders’ equity 449.6 435.0 382.2 414.3 349.9 (i) See Note2 to our audited consolidated financial statements included elsewhere in this Annual Report. (ii) Amounts have been converted to US dollars at the average exchange rate for the period as provided below. (iii) Prior to May1, 2005, the Company reported under a different structure. Segment information for the years ended April30, 2004 and 2003 has not been presented under the current organizational structure as accurate estimates to reflect certain lease, power-by-the-hour (“PBH”) and associated transactions between the Company’s operating segments could not be made. (iv) Schreiner helicopter operations revenue includes some repair and overhaul revenue. (v) Segment EBITDAR is defined as segment EBITDA before aircraft leases and associated costs. (vi) Segment EBITDA is revenue less operating expenses allocated to each of our segments. See Note25 to our audited consolidated financial statements included elsewhere in this Annual Report. (vii) Total property and equipment additions include all asset acquisitions, including aircraft, as well as helicopter major inspection and helicopter component expenditures during the period. (viii) For the purpose of this calculation "earnings" are defined as earnings before income taxes and undistributed earnings from equity investees. Fixed charges consist of interest and an estimated portion of aircraft lease expense representative of the interest factor. (ix) Working capital consists of current assets less current liabilities, excluding the current portion of debt obligations. EXCHANGE RATE DATA The following table sets forth, for the periods indicated, certain exchange rates based on the high and low noon buying rates in New York City for cable transfers in foreign currencies as certified for customs purposes by the Federal Reserve Bank of New York. The average exchange rate is based on the average of the exchange rates on the last day of each month during such periods. The rates quoted are the number of United States dollars per one Canadian dollar. Year ended April30, 2007 US$ 2006 US$ 2005 US$ 2004 US$ 2003 US$ Exchange rate at the end of period 0.9035 0.8926 0.7957 0.7293 0.6975 Average exchange rate during period 0.8818 0.8499 0.7891 0.7445 0.6498 High exchange rate during period 0.9100 0.8926 0.8493 0.7880 0.6975 Low exchange rate during period 0.8437 0.7872 0.7158 0.7032 0.6264 8 The following table sets forth, for the periods indicated, the monthly high and low US dollar exchange rates based on the high and low noon buying rates in New York City for cable transfers in foreign currencies as certified for customs purposes by the Federal Reserve Bank of New York. The rates quoted are the number of United States dollars per one Canadian dollar. Month ended August 31, 2007 US$ July 31, 2007 US$ June 30, 2007 US$ May 31, 2007 US$ April 30, 2007 US$ March 31, 2007 US$ High 0.9527 0.9641 0.9453 0.9345 0.9035 0.8673 Low 0.9470 0.9355 0.9322 0.8980 0.8633 0.8467 We report our financial results in Canadian dollars and, unless otherwise indicated, references herein to "dollars", "$" or "CDN" are to Canadian dollars. Except where otherwise specifically noted, all amounts stated in US dollars are included for convenience and are stated as a matter of arithmetical computation only. Except where otherwise specifically noted, US dollar amounts are based on the April30, 2007 noon buying rate for cable transfers of the Canadian dollar in New York City of US$0.9035 as certified for customs purposes by the Federal Reserve Bank of New York. These amounts should not be construed as representations that the Canadian dollar amounts actually represent such US dollar amounts or could be converted into US dollars at these rates. These rates differ from some of the rates used in the preparation of our financial statements included in this Annual Report and therefore US dollar amounts used herein may differ from corresponding actual US dollar amounts that were translated into Canadian dollars in the preparation of these financial statements. On September10, 2007 the noon buying rate for a Canadian dollar was US$0.9495. RISK FACTORS This section is intended to be a summary of more detailed discussions elsewhere in this Annual Report. The risks described below are not the only ones we face. Additional risks may impair our business operations. Our business, results of operations or financial condition could be materially adversely affected if any of these risks materialize. Dependent on the Level of Activity in the Oil and Gas Industry We are largely dependent upon the level of activity in the oil and gas industry. To varying degrees these activity levels are affected by trends in oil and gas prices. Historically, the prices for oil and gas have been volatile and are subject to wide fluctuations in response to changes in the supply of and demand for oil and gas, market uncertainty and a variety of additional factors beyond our control. We cannot predict future oil and gas price movements. Any prolonged reduction in oil and gas prices could depress the level of helicopter activity in support of exploration and to a lesser extent, production activity and, therefore, have a material adverse effect on our business, financial condition and results of operations. For the fiscal year ended April30, 2007 revenue generated by helicopter transportation services for the oil and gas industry was 70% of our total revenue. Cost Reduction Methods Undertaken by Oil and Gas Companies Companies in the oil and gas production and exploration sector continually seek to implement measures aimed at greater cost savings, including helicopter support operations. For example, companies have reduced manning levels on both old and new installations by using new technology to permit unmanned installations. The implementation of such measures could reduce the demand for helicopter transportation services and have a material adverse effect on our business, financial condition and results of operations. 9 Competitive Markets Many of the markets in which we operate are highly competitive, which may result in a loss of market share or a decrease in revenue or profit margins. Contracting for helicopter services is usually done on the basis of competitive bidding among those having the necessary equipment and resources. In our medium and heavy helicopter operations, for which helicopters comprising 91% of our helicopter fleet at April30, 2007 are used, we compete against a number of helicopter operators including Bristow Group Inc. (“Bristow”), which is the other major global commercial helicopter operator, and other local and regional operators. In addition, many of our customers in the oil and gas industry have the financial ability to perform their own helicopter flying operations in-house should they elect to do so. Competition from Original Equipment Manufacturers/Suppliers Our main competitors within the repair and overhaul business are the original equipment manufacturers of helicopters and their components. As such, our main competitors are also our main parts suppliers, which could result in the inability to obtain parts in a timely manner in required quantities at competitive prices. Long-Term Contracts We rely on a limited number of large, long-term offshore helicopter support contracts and if some of these are discontinued, our revenues could suffer. We derive a significant amount of our revenue from long-term offshore helicopter support contracts with oil and gas companies. A substantial number of our long-term contracts contain provisions permitting early termination by the customer. In addition, upon expiration of their term, these contracts are subject to a bidding process that could result in the loss of these contracts to competitors. The pricing for the bidding process for both power-by-the-hour (“PBH”) and flying contracts requires cost estimates. Unanticipated costs or cost increases could materially affect the profitability of these long-term contracts. The loss of one or more of these large contracts could have a material adverse effect on our business, financial condition and results of operations. Acquisition of Aircraft If we are unable to acquire the necessary aircraft, we may not be able to take advantage of growth opportunities. There are lead times of approximately 18months to obtain the primary new heavy and medium aircraft types most often required by our customers. Although we have been able to acquire sufficient aircraft to date, a lack of available aircraft or the failure of our suppliers to deliver the aircraft we have ordered on a timely basis could limit our ability to take advantage of growth opportunities. Insurance Helicopter operations involve risks that may not be covered by our insurance or may increase the cost of our insurance. We operate, through a wholly owned subsidiary, a reinsurance business that we use to place insurance coverages that are not available in the market or, if they are available, their cost is prohibitive or excessive. Our reinsurance subsidiary covers the following risks: (i) Loss of license insurance for our pilots in Europe, Africa and Australia. (ii) Death and disability insurance for employees of our Norwegian operations. (iii) Valuation rate protection for the pension plan for employees of our Norwegian operations. (iv) Benefit plans of various operating subsidiaries. We have not been exposed to any significant losses in connection with our reinsurance business. 10 Inherent Risk Operation of helicopters involves some degree of risk. Hazards, such as aircraft accidents, adverse weather and marine conditions, collisions and fire, are inherent in furnishing helicopter services and can cause personal injury and loss of life, severe damage to and destruction of property and equipment, and suspension of operations. Our inability to renew our liability insurance coverage or the loss, expropriation or confiscation of, or severe damage to, a large number of our helicopters could adversely affect our operations and financial condition. We believe we are adequately covered by insurance in light of the historical need for insurance coverage. The events of September11, 2001 caused a worldwide increase in insurance rates, particularly in the business in which we operate and restricted the ability of operators to acquire war liability coverage above certain limits. As a result of these and other factors, no assurance can be given that we will be able to maintain adequate insurance in the future at rates we consider reasonable. Furthermore, we are not insured for loss of profit or use of our helicopters. We maintain a flight safety organization that is responsible for ensuring compliance with safety standards within the organization and the requisite proficiency among flight crews. Our safety organization is responsible for training flight crews, conducting regular safety audits and seminars for all flight personnel, and generally ensuring safe operating techniques and standards consistent with Canadian and other government regulations and customer requirements. In addition, aviation regulatory bodies and customers conduct safety audits to ensure that our standards meet their requirements. Government Regulations If we are unable to maintain required government-issued licenses for our operations, we will be unable to conduct helicopter operations in the applicable country. Europe Approximately 45% of our revenue for the fiscal year ended April30, 2007 originated from helicopter flying services from our European based operations (UK, Norway, Denmark, the Netherlands and Ireland). To operate helicopters in the UK and in the UK sector of the North Sea, an operator must be licensed by the UK Civil Aviation Authority. Under applicable European law, an operator must be "effectively controlled" and "majority owned" by nationals of Member States of the European Union (or the European Economic Area) to maintain its license. We believe that we are currently “majority owned” and “effectively controlled” within the meaning of European Union and European Economic Area licensing requirements. However, it may be difficult to establish with certainty that we are majority owned by European nationals, given the difficulty of establishing the beneficial ownership of shares held through depositories and nominees. Our UK operating subsidiary, CHC Scotia Limited (“Scotia”) has been licensed to operate helicopters by the UK Civil Aviation Authority, on the basis that we are (and therefore Scotia is) majority owned and controlled by European Nationals. This is because the Estate of CraigL. Dobbin (the “Estate”), all of the beneficiaries of which are citizens of both Canada and Ireland (a Member State of the European Union), holds a sufficient number of securities of the Company. However, the UK Secretary of State (generally acting upon the advice of the UK Civil Aviation Authority) may revoke the license held by Scotia or effectively require us to dispose of our interests in Scotia if at any time we do not satisfy applicable nationality requirements. In 1994, two UK competitors of ours alleged that we did not satisfy these requirements and that, as a result, Brintel Helicopters Limited (“Brintel”), our only UK helicopter operation at the time, was not entitled to maintain its operating license. Although discussions and correspondence with the European Commission, the United Kingdom Department of Environment, Transport and the Regions and the UK Civil Aviation Authority confirmed that the issuance of ordinary shares to a corporation controlled by Craig L. Dobbin (now controlled by the Estate) in December 1997 allowed us to satisfy the nationality requirements, this will not necessarily preclude further challenges of Scotia's right to maintain our operating license on this or any other basis. Further, Scotia's eligibility to maintain its license could be adversely affected if the Estate were to dispose of the shares it holds in the Company or if our percentage ownership of the Company were to otherwise decrease. 11 Our Danish, Irish and Dutch subsidiaries are subject to the same European Union nationality requirements as Denmark, Ireland and the Netherlands are all member states of the European Union. The Dutch Civil Aviation Authority advised us in writing prior to our acquisition of Schreiner Luchtvaart Groep BV (“Schreiner”) that Schreiner was in compliance with applicable European ownership and control requirements and, based on information provided by us, would continue to be so following acquisition. In accordance with Dutch Civil Aviation procedures, we are required to submit certain information regarding ownership and control to the Dutch Civil Aviation Authority following the acquisition of Schreiner to formally demonstrate that our flying subsidiary in the Netherlands, CHC Helicopter Netherlands B.V., continues to meet the European ownership and control requirements. We have submitted the required information to the Dutch Civil Aviation Authority. Our Norwegian flying subsidiary, CHC Helikopter Service AS, is subject to substantially the same European Union nationality requirements with regard to ownership and control as are our other European subsidiaries due to Norway’s status as a Member State of the European Economic Area, and the agreement between the European Union and the European Economic Area harmonizing aviation relations between the two. On May9, 1999, in response to objections initiated by the previous management of Helicopter Services Group AS (“HSG”), the Norwegian Ministry of Transport confirmed in writing that it had adopted the same position as the UK Civil Aviation Authority with regard to our satisfaction of the European Union (and European Economic Area) nationality requirements and therefore would not challenge HSG's eligibility to hold helicopter operating licenses in Norway after our acquisition of HSG. We have met with the civil aviation authority in each of the United Kingdom, Ireland, the Netherlands, Denmark and Norway following the death of CraigL. Dobbin and the transmission, by operation of law, of the shares formerly controlled by him to the Estate and have provided such authorities with all requested documentation to substantiate our continued compliance with applicable licensing requirements. Canada Our helicopter operations in Canada are regulated by Transport Canada. Our helicopter operations in Canada and certain other countries are conducted pursuant to an air operator certificate issued by the Minister of Transport (Canada) under the provisions of the Aeronautics Act (Canada). One of our subsidiaries operates heavy helicopters off Canada’s east coast in support of the oil and gas industry. Our ability to conduct our helicopter operating business in Canada is dependent on our ability to maintain this certificate. South Africa South African law requires that at least 75% of the voting rights of a holder of a domestic air services license must be held by residents of the Republic of South Africa. Upon acquiring its interest in Court Air (Pty)Ltd. (“Court Air”), HSG obtained a letter from the Ministry of Transport in South Africa confirming its approval of HSG's indirect acquisition of Court Air on the basis that Court Air's immediate parent, Court Air Holdings (Pty)Ltd., was a South African registered company. Legal advice from our South African counsel confirmed that Court Air's licenses for helicopter operations in South Africa would not be adversely affected by our acquisition of HSG, but cautioned that there is some continuing risk that the South African Ministry of Transport could reverse its prior decision. While no action with respect to these licenses has been taken since our acquisition of HSG in 1999, any such reversal of decision could materially and adversely affect our business, financial condition and results of operations. Australia Civil aviation in Australia is governed by the Civil Aviation Act, 1988, and regulations made thereunder. To operate an aircraft in Australia, it must be registered with the Australian Civil Aviation Safety Administration and a Certificate of Airworthiness must be obtained, be valid and in effect. The operation of an aircraft for a commercial purpose into, out of, or within Australian territory can only be undertaken as authorized by an Air Operators' Certificate. Our ability to offer our helicopter transportation services in Australia is dependent on maintaining these certificates. 12 Barbados The Barbados subsidiaries are incorporated pursuant to the Companies Act Chapter308 of the laws of Barbados as international business companies. As such, they are registered and licensed annually by the Ministry of Economic Development and International Business in accordance with the International Business Companies Act. An IBC license is issued annually which enables the respective companies to engage in international business or international trade and commerce. No registration, licensing or authorization is required with the Civil Aviation Authority which is the local governmental authority that regulates aviation operations in Barbados. Our ability to engage in international business or international trade and commerce is dependent on maintaining these licenses. Other Countries Our operations in other foreign countries are regulated to various degrees by their governments and must be operated in compliance with those regulations and, where applicable, in accordance with our international air service licenses and air operator certificates. These regulations may require us to obtain a license to operate in that country, may favour local companies or require operating permits that can only be obtained by locally registered companies and may impose other nationality requirements. Although we have operated in most of these countries for a number of years, there is no assurance regarding what foreign governmental regulations may be applicable in the future to our helicopter operations. In addition, we operate in association with local parties in many of these other foreign countries. The revocation of any of the licenses discussed above or the termination of any of the relationships with local parties discussed above could have a material adverse effect on our business, financial condition and results of operations. International Uncertainty Our international operations may suffer due to political, economic and regulatory uncertainty. A substantial portion of revenue in recent years has been attributable to operations outside North America and Europe. For the fiscal year ended April30, 2007, approximately 35% of revenue was generated from these operations. Risks associated with some of our international operations include war and civil disturbances or other events that may limit or disrupt markets, expropriation, requirements to award contracts, concessions or licenses to nationals, international exchange restrictions and currency fluctuations, changing political conditions, licensing requirements and monetary policies of foreign governments. Any of these events could materially adversely affect our ability to provide services to our international customers. Certain of our helicopter leases and loan agreements impose limitations on our ability, including requiring the prior approval of the lessor or the lender, to locate particular helicopters in certain countries. We cannot provide assurance that these limitations will not affect our ability to allocate resources in the future. Foreign Exchange Rate Risk Fluctuations in currencies may make it more costly for us to pay our debt. The consolidated financial statements are prepared in Canadian dollars. However, a significant portion of revenue and operating expenses are denominated in the reporting currencies of our principal foreign operating subsidiaries which consist primarily of pound sterling, Norwegian kroner, US dollars, Australian dollars, South African rand and euros. In addition, certain revenue and operating expenses are transacted in currencies other than the reporting currencies of these subsidiaries. The foreign exchange impact on revenue and segment EBITDAR, is comprised of (i)foreign exchange on the translation of the financial results of the foreign subsidiaries into Canadian dollars (“translation impact”); and (ii)foreign exchange on the translation of foreign denominated transactions into the reporting currencies of the subsidiaries (“transaction impact”). The total unfavourable FX impact on revenue for fiscal 2007 was $11.0million. This consisted of an unfavourable translation impact of $17.4million partially offset by a $6.4million favourable transaction impact. The total unfavourable FX impact on operating income for fiscal 2007 was $0.3million. This consisted of a favourable translation impact of $1.6million and an unfavourable transaction impact of $1.9million. 13 Our overall approach to managing foreign currency exposures includes identifying and quantifying our exposures and putting in place the necessary financial instruments to manage the exposure. We operate under a corporate policy that restricts us from using any financial instrument for speculative or trading purposes. The policy provides that we may participate in derivative transactions only with ScheduleI Canadian chartered banks or other financial institutions with an “A” credit rating. We have developed a risk management plan to mitigate potential risks with respect to foreign currencies. The strategy is to match cash inflows and outflows by currency, thereby minimizing net currency exposures to the extent possible. This is accomplished by ensuring that customer contracts, major expenditures and debt are denominated in the appropriate currencies. To mitigate the impact that fluctuating currencies could have on operating cash flows, we have entered into forward foreign exchange contracts. Loss of key personnel The loss of key personnel could affect our growth and future success. Our success has been dependent on the quality of key management personnel, including CraigL. Dobbin, our former Executive Chairman, and SylvainA. Allard, President and Chief Executive Officer. Mr.Dobbin died in October 2006. Our Board of Directors elected Mr.Dobbin’s son and the executor of the Estate as non-executive Chairman in October 2006. While the loss of CraigL. Dobbin is felt by all who knew him, we believe that the death of CraigL. Dobbin has not had a material adverse effect on our business. The loss of Mr.Allard, due to time constraints, illness, death or any other reason could have a material adverse effect on the business. In addition, since we have independent management teams at our divisions, loss of the services of other key management personnel at our corporate and divisional headquarters without being able to attract personnel of equal ability could have a material adverse effect upon us. Labour disruptions We may experience work stoppages that could cause disruptions in operations. Our workforce in Europe and Australia is unionized as is the workforce at CHC Composites Inc. While we have renewed all collective agreements and are satisfied with our labour relations, there is no assurance that labour disruptions will not occur in the future. During fiscal 2007, we experienced a pilot work-to-rule job action in Denmark that had a negative impact on operating income. With the exception of Australia noted above, the workforce of the Global Operations segment is not unionized. A group of the Global Operations pilots have formed an association that has made an application to the Canadian Industrial Relations Board (the “Board”) to unionize the Global Operations pilots. Among other grounds, we believe that the Board does not have jurisdiction over these pilots and have made a submission to the Board that the application for certification should be denied. We cannot guarantee the success of our position before the Board. If the Global Operations pilots are unionized we will have to negotiate a first collective agreement. We cannot predict the consequences of negotiating such an agreement. Our operations in the Netherlands are subject to the Netherlands Work Council Act and we must seek the advice of the Netherlands Work Council prior to implementing a variety of decisions. We cannot provide assurance that we will not experience strikes, lockouts or other significant work stoppages in the future or that our relationship with employees will continue to be good, either of which may adversely affect our business, financial condition and results of operations. Voting Control We are controlled by our principal shareholder, the Estate, which can determine the outcome of matters to be decided by our shareholders. As of April30, 2007, the Estate, directly and indirectly through Discovery Helicopters Inc. (“Discovery”) and O.S. HoldingsInc., beneficially owned 13.6% of our ClassA Subordinate Voting Shares (which are entitled to one vote per share), 94.8% of our ClassB Multiple Voting Shares (which are entitled to 10 votes per share) and all of our Ordinary Shares (which are entitled to one vote per 10 shares), representing in the aggregate 62.8% of the voting power on matters put before our shareholders. 14 The Estate has advised us that if we issue additional shares of voting securities, it intends to purchase, through Discovery, sufficient voting shares to enable it to maintain control of more than 50% of the voting power attached to all outstanding voting shares. As a result, the Estate would, subject to certain exceptions, continue to (i)control the outcome of all matters requiring a majority vote of shareholders, including the power to elect all of the directors but excluding those matters that require an affirmative vote of the majority of disinterested minority shareholders, (ii)be able to prevent the approval of any matter requiring shareholder approval and (iii)be likely to determine the outcome of any matter that under applicable corporate law would require a shareholders' resolution passed by not less than two-thirds of the votes cast, such as the sale by us of all or substantially all of our assets or an amalgamation with an unrelated corporation. Norwegian Law If our Norwegian operating subsidiaries incur substantial operating losses, they may be subject to liquidation under Norwegian law. The corporate law under which the Norwegian subsidiaries operate differs from Canadian and US law in a number of areas, including with respect to corporate liquidation. Under Norwegian law, if the losses of any of the Norwegian subsidiaries reduce that subsidiary's equity to an amount less than 50% of its share capital or the equity of the subsidiary becomes inadequate compared to the risks and the size of the subsidiary's business, the directors of the subsidiary would be obligated by law to convene a general shareholders' meeting to resolve to balance the amount of such equity and share capital by either: • increasing the equity in an amount sufficient to achieve such balance and to ensure that the equity of the subsidiary becomes adequate compared to the risks and the size of the subsidiary's business; or • reducing the share capital to pay off losses in an amount sufficient to achieve such balance. To the extent reductions in the share capital of the Norwegian subsidiaries as a result of operating losses are substantial and if no appropriate resolutions are made, they could ultimately result in liquidation, which could have a material adverse effect on our business, financial condition and results of operations. Safety records Failure to maintain a record of acceptable safety performance may have an adverse impact on our ability to attract and retain customers. Our customers consider safety and reliability two primary attributes when selecting a provider of helicopter transportation services. If we fail to maintain a record of safety and reliability that is satisfactory to customers, our ability to retain current customers and attract new customers may be adversely affected. Management resources Assimilating our recent acquisitions or any future material acquisitions into our corporate structure may strain our resources and have an adverse impact on the business. The assimilation of recent acquisitions and any future material acquisitions we may make will require substantial time, effort, attention and dedication of management resources and may distract management in unpredictable ways from ordinary operations. The transition process could create a number of potential challenges and adverse consequences, including the possible unexpected loss of key employees, customers or suppliers, a possible loss of revenues or an increase in operating or other costs. Inefficiencies and difficulties may arise because of unfamiliarity with new assets and the business associated with them, new geographic areas and new regulatory systems. These types of challenges and uncertainties could have a material adverse effect on the business, financial condition and results of operations. We may not be able to effectively manage the combined operations and assets or realize any of the anticipated benefits of acquiring such acquisitions or any future material acquisitions. Pension Risk If the assets in our defined benefit pension plans are not sufficient to meet the plans’ obligations, we may be required to make substantial cash contributions and our liquidity may be adversely affected. We sponsor funded and partially funded defined benefit pension plans for our employees principally in Canada, the UK, the Netherlands and Norway. As of April30, 2007, there was a $23.6million funding deficit related to our various defined benefit pension plans which require ongoing funding by us and a $53.6million obligation related to the various partially funded plans. 15 Our estimate of liabilities and expenses for pensions incorporates significant assumptions, including the interest rate used to discount future liabilities and expected long-term rates of return on plan assets. Our pension contributions and expenses, results of operations, liquidity or shareholders’ equity in a particular period could be materially adversely affected by market returns that are less than the plans’ expected long-term rates of return, a decline in the rate used to discount future liabilities and changes in the currency exchange rates. If the assets of our pension plans do not achieve expected investment returns for a fiscal year, such deficiency may require increases in pension expense. Changing economic conditions, poor pension investment returns or other factors may require us to make substantial cash contributions to the pension plans in the future, preventing the use of such cash for other purposes and adversely affecting our liquidity. Customer Base Our customers are concentrated in the oil and gas industry and, as a result, the credit exposure within this industry is significant. The majority of our customers are engaged in oil and gas production and exploration. This concentration may impact the overall exposure to credit risk because changes in economic and industry conditions that adversely affect the oil and gas industry could affect the majority of our customers. We generally do not require letters of credit or other collateral to support our trade receivables. Accordingly, a sudden or protracted downturn in the economic conditions of the oil and gas industry could adversely impact our ability to collect our receivables and thus, our financial condition. Fuel Prices Our contracts generally require that fuel be provided directly by the customer or be charged directly to the customer based on actual fuel costs. As a result, we have no significant exposure to changes in fuel prices. Trade Credit Risk Trade receivables consist primarily of amounts due from multinational companies operating in the oil and gas industry. Credit risk on these receivables is reduced by the large and diversified customer base. Included in accounts receivable is an allowance for doubtful accounts of $8.4million at April30, 2007 (fiscal 2006 - $24.5million). Environmental We are subject to certain environmental regulations, which may have an adverse impact on our business. We are subject to extensive laws, rules, regulations and ordinances relating to pollution and protection of the environment, including those relating to emissions to the air, discharges to waters, the use, storage and disposal of petroleum and other regulated materials and the remediation of contaminated sites. Our operations sometimes involve the use, handling and storage of material that may be classified as environmentally hazardous. Laws protecting the environment have become more stringent in Canada and certain other countries in recent years and may, in certain circumstances, impose liability for cleanup of releases of regulated materials and related environmental damage without regard to negligence or fault. These laws also may expose us to liability for the conduct of, or conditions caused by, others such as historic spills of regulated materials at our facilities or for acts that were in compliance with all applicable laws at the time these acts were performed. We believe that we are in substantial compliance with applicable environmental requirements and that ensuring compliance has not, to date, had a material adverse effect on our financial position. We cannot, however, predict the likelihood of change to these laws or in their enforcement or the impact of any such change, or discovery of previously unknown conditions, which may require unanticipated costs on our financial position. Taxes We are subject to many different forms of taxation in various jurisdictions throughout the world including but not limited to income tax, withholding tax, commodity tax and social security and other payroll related taxes. Tax law and administration is extremely complex and often requires us to make subjective determinations. The tax authorities in the various jurisdictions where we carry on business may not agree with the determinations that are made by us with respect to the application of tax law. Such disagreements could result in lengthy legal disputes and, ultimately, in the payment of substantial amounts for tax, interest and penalties, which could have a material effect on our results of operations. 16 Our estimate of our tax related assets, liabilities, recoveries and expenses incorporates significant assumptions. These assumptions include, but are not limited to, the tax rates in various jurisdictions, the effect of tax treaties between jurisdictions, taxable income projections, and the benefits of various restructuring plans. To the extent that such assumptions differ from actual results, we may have to record additional tax expenses and liabilities including interest and penalties. Inflation Although we believe that inflation has not had any material effect on our operating results, our business may be affected by inflation in the future. Interest Deductibility In May 2007, the Canadian Federal Government released revisions to measures contained in its March 2007 budget to eliminate the deductibility of interest on certain debt incurred to finance foreign affiliates. Although the revised measures were named the “Anti-Tax-Haven Initiative,” they apply to situations involving any foreign jurisdiction, not only those generally considered to be tax havens. The measures would be applicable to interest paid or payable in respect of a period that begins after 2011. Although the impact of these measures on us is not currently known, our tax provision could be materially affected in the future. ITEM 4. INFORMATION ON THE COMPANY HISTORY AND DEVELOPMENT OF THE COMPANY CHC Helicopter Corporation was formed by amalgamation on July31, 1987 under the Canada Business Corporations Act. Our registered office is 34Harvey Road, 5thFloor, St.John’s, Newfoundland and Labrador, Canada, A1C5V5. Our head office is 4740Agar Drive, Richmond, British Columbia, Canada, V7B1A3 (telephone number 604-276-7500). Our internet website address is located at http://www.chc.ca. In the United States, our agent for service of process is CT Corporation System, 111Eighth Avenue, 13thFloor, NewYork, NewYork, 10011 (telephone number 1-800-223-7567). We were created in 1987 as a holding company to combine the operations of Sealand Helicopters Limited and Toronto Helicopters Limited (both of which were Canadian companies controlled by Mr.Craig L. Dobbin, the former Executive Chairman of the Company and principal shareholder through the Estate) and to acquire Okanagan HelicoptersLtd., a Canadian company that operated 125 helicopters at the time of its acquisition. Since our formation, we have grown internally as well as through acquisitions; the most significant of which were the acquisition in 1988 of the majority of the assets of Ranger Helicopters Limited, which was then operating 37 helicopters; the acquisition in 1989 of all the outstanding shares of Viking Helicopters Limited, which was then operating 60 helicopters; the acquisition in 1993 and 1994 of all the outstanding shares of Brintel, which was then operating approximately 25 heavy helicopters; the acquisition in August 1999 of all the outstanding shares of HSG, which was then operating 115 helicopters; and the acquisition in February 2004 of all the shares of Schreiner which was then operating 43 aircraft. Since that date we have acquired a number of smaller operations as noted below. PRINCIPAL ACQUISITIONS, DISCONTINUED OPERATIONS AND CAPITAL EXPENDITURES Acquisitions On March8, 2007, following regulatory approval, we acquired an equity position in BHS - Brazilian Helicopter Services Taxi Aereo Ltda., subsequently named BHS - Brazilian Helicopter Services Taxi Aereo S.A. (“BHS”). 100% of the voting common shares were acquired through a jointly owned subsidiary BHH - Brazilian Helicopters Holdings S.A. (“BHH”). BHS is one of the largest operators in the Brazilian offshore sector. On November30, 2006, we acquired 100% of the issued and outstanding shares of Heli-Dyne Systems Inc. (“Heli-Dyne”), subsequently named Heli-One USA Inc., a helicopter completion and maintenance centre based in Hurst, Texas. 17 During the fourth quarter of fiscal 2006, we entered into discussions with two unaffiliated private equity firms regarding a potential acquisition of the Company. These discussions terminated with no offer being made to the shareholders. During fiscal 2006, we purchased the remaining 40% non-controlling interest in Aero Turbine Support Ltd. (“ATSL”). The acquisition supported Heli-One’s strategic expansion objectives for global helicopter support. On January13,2005, we acquired the assets and capabilities of Coulson Aero Technologies Ltd. (“Coulson”), a British Columbia based helicopter component and turbine engine maintenance repair and overhaul (“MRO”) provider. On September23, 2004, we acquired a majority of the shares of ATSL. ATSL is an aircraft engine repair and overhaul company servicing General Electric CT58/T58 and Pratt & Whitney Canada, PT6T turboshaft engines. On August17, 2004, we acquired 100% of the shares of Multifabs Survival Ltd. (“Multifabs”), an Aberdeen based company specializing in the production of cold water survival suits for military forces, emergency services and offshore oil and gas companies around the world. Discontinued operations During the fiscal year ended April30, 2007, we classified Survival-One Limited (“Survival-One”) as discontinued operations as a result of the decision by management to divest of this business. The assets and liabilities of Survival-One were measured at the lower of their carrying amount and their estimated fair value using discounted cash flows less costs to sell. No fair value adjustment was recorded when Survival-One was classified as discontinued operations at January31, 2007. We have recorded imputed interest in the results of discontinued operations. The results of operations of Survival-One have been reported in discontinued operations for the year ended April30, 2007 and the prior period comparative figures have been reclassified. Previously, these amounts were included in continuing operations in the Heli-One segment. Subsequent to the year ended April30, 2007, the sale of Survival-One was completed for gross proceeds of approximately $37million. An after-tax gain on sale of Survival-One of $16.4million was recorded in the first quarter of fiscal 2008. Accordingly, commencing on May1, 2007, the operations and cash flows of Survival-One have been eliminated from our ongoing operations. We reclassified CHC Composites Inc. (“Composites”) to continuing operations in the Heli-One segment for the year ended April30, 2005 as we did not receive an acceptable offer for Composites while the business was held for sale. The impact of reclassifying Composites to continuing operations resulted in a decrease in net earnings from continuing operations of $21.3million, consisting of a $7.0million net loss from operations and a $14.3million fair value adjustment. The fair value adjustment was originally recorded when Composites was classified as held for sale and the assets and liabilities of the business were valued at the lower of their carrying amounts and their estimated fair value, less costs to sell. The fair value adjustment of $14.3million was recorded in the 2005 fiscal year and allocated to property and equipment ($11.4million) and other long-term assets ($2.9million). During fiscal 2005 we sold two non-core components of the Schreiner group of companies legally operating as Schreiner Canada Ltd. (“Schreiner Canada”) and Schreiner Aircraft Maintenance B.V. (“SAMCO”) and realized an after-tax gain on sale of $8.6million. Operating results from discontinued businesses have been recorded in earnings from discontinued operations up to the date of disposition. Operating results from discontinued businesses included imputed interest on debt assumed by the buyer or required to be repaid as a result of the proposed disposal transaction where appropriate. 18 Capital Expenditures Total property and equipment additions include all asset acquisitions, including aircraft, as well as helicopter major inspection expenditures. Property and equipment additions of $393.2million during the year ended April30, 2007 comprised of (i)$245.3million for the purchase of 35helicopters (five aircraft purchased off-lease), including 24 that were subsequently leased through sale-leaseback transactions, (ii)$18.1million for aircraft modifications, (iii)$39.4million related to buildings and other equipment; and (iv)$90.4million related to investments in spare parts (rotables) to support the Company’s existing fleet and additional aircraft and new aircraft types. We also spent $30.1million on helicopter major inspections. Proceeds on 28sale-leaseback transactions and the disposal of 13aircraft and other dispositions were $318.3million for the year ended April30, 2007. During fiscal 2007, we announced the establishment of a new helicopter maintenance, repair and overhaul facility at Boundary Bay Airport in Delta, BC, Canada. Heli-One will establish a 240,000square-foot facility including aircraft hangar, workshops and office space, with completion anticipated in the fourth quarter of fiscal 2008. This new facility will support a wide range of components, engines and aircraft types including AgustaWestland, Bell, Eurocopter and Sikorsky. We will invest approximately $30million in establishing the new facility, which will allow Heli-One to provide total helicopter support and improved efficiency for our rapidly expanding fleet of aircraft and for third-party customers around the world. Property and equipment additions of $280.7million during the year ended April30, 2006 comprised of (i)$177.2million for the purchase of 20 helicopters, including 12 that were subsequently leased through sale-leaseback transactions, (ii)$12.6million for aircraft modifications, (iii)$67.1million for major spares and repairable parts, (iv)$3.6million in connection with the construction of buildings and hangars, and (v)$20.2million for ground equipment, vehicles, a simulator and office furniture and fixtures. We also spent $23.6million on helicopter major inspections. Proceeds on disposal of assets and long-term investments were $209.8million for the year ended April30, 2006. Property and equipment additions of $234.7million during the year ended April30, 2005 comprised of (i)$149.0million related to the purchase of 20helicopters, including four that were subsequently leased through sale-leaseback transactions, (ii)$21.6million for aircraft modifications, (iii)$44.4million for major spares and repairable parts, and (iv)$19.7million related to other property and equipment. We also spent $15.5million on helicopter major inspections. Proceeds on disposal of assets were $90.9million for the year ended April30, 2005. INDUSTRY OVERVIEW Helicopters first came into widespread commercial use in the oil and gas industry for transporting personnel and supplies to offshore oil rigs and remote onshore areas. Over the years, the use of helicopters has expanded into many other areas where urgency or difficulty of access justifies the cost. Although the oil and gas industry still accounts for a substantial portion of the demand for helicopter services worldwide, helicopters have been used for a variety of purposes for several decades, including forestry, mining, search and rescue, emergency medical services, scheduled service, construction, and recreation. The level of worldwide offshore oil and gas exploration and production has traditionally influenced demand for helicopter transportation services. Exploration activities are sensitive to changes in oil and gas prices, whereas production activities are generally more stable. For the fiscal year ended April30, 2007, approximately 70% of our total revenue was derived from oil and gas activity (fiscal 2006 - 70%). Technology improvements allow oil and gas exploration and production companies to push production into deeper waters. This translates into longer trips, more flying hours and the need for larger new technology helicopters, which generally have an improved range and passenger capacity. We also expect new exploration and production activity to occur in already producing regions and in currently non-producing regions of Africa, Asia, South America, the Caspian Sea, Australia, the North Sea and eastern Canada. We believe this increase in activity will result in increased global demand for helicopter transportation services. There are 133 deep-water installations forecast for the period from 2007 to 2011 compared to 93 installations in the preceding five-year period. Demand for new offshore helicopters is forecast to increase by 100aircraft between 2006 and 2010. 19 The NorthSea is the largest producing offshore oil and gas region in the world and continues to experience growth in rig demand. Rig utilization in the NorthSea rose above 95% in June 2007 for a new high in recent history. Projected utilization rates have also risen, indicating that the market will likely remain strong in the future. In addition to new smaller oil and gas producers targeting the NorthSea, large companies are expanding their activities and upgrading production facilities to extend field production life. The market’s buoyancy is also prompting an increase in new-build contracts. We believe the need for transportation services will increase as activity throughout the world continues to increase from current levels. We expect further increased demand for helicopter services as a result of government momentum towards civil search and rescue services in the UK, Australia and throughout Europe. The UK government intends to privatize ten to thirteen additional coastguard bases commencing in 2012 for a period of 20-30years. We have already entered into the bidding process for this contract. To effectively compete on a global basis for helicopter transportation service contracts, we believe a helicopter service provider needs to have: • an established brand name; • a strong track record of providing high quality, safe and reliable service; • a large, diversified fleet of helicopters to accommodate various customer requirements; • a highly skilled and dedicated team of pilots, engineers and support staff; • a cost structure that allows the provision of services at competitive prices; • an effective capital structure that permits financing of new aircraft; • a broad network of regional bases to cost-effectively bid for new contracts in most areas of the world as opportunities arise; and • familiarity with a variety of local business practices and regulations around the world and established local joint venture partnerships and strategic customer alliances. We believe that we possess all of these characteristics. BUSINESS OVERVIEW General We are the world’s largest global commercial helicopter operator. Through our subsidiaries, we have been providing helicopter services for more than 60years and currently operate in over 30 countries, on all seven continents and in most of the major offshore oil and gas producing regions of the world. Our major operating units are based in the United Kingdom, Norway, the Netherlands, South Africa, Australia and Canada. We provide helicopter transportation services to the oil and gas industry for production and exploration activities through our European and Global Operations segments. We also provide helicopter transportation services for emergency medical services (“EMS”) and search and rescue (“SAR”) activities and ancillary services such as flight training. Our Heli-One segment is the world’s largest non-original equipment manufacturer helicopter support company, providing repair and overhaul (“R&O”) services, aircraft leasing, integrated logistics support, helicopter parts sales and distribution, and other related services to our flight operations and third-party customers around the world. We provide helicopter transportation services to a broad base of independent and state-owned oil and gas companies transporting personnel to offshore production platforms, drilling rigs and other facilities. In general, we target opportunities with long-term contracts and customers who require sophisticated medium and heavy helicopters operated by highly trained personnel. We are a market leader in most of the regions we serve, with an established reputation for high quality and reliable service. We are the largest operator in the North Sea and a global operator servicing the oil and gas industry in Brazil, Africa, Australia, Asia and Canada. For the fiscal years ended April30, 2007 and 2006, revenue generated by helicopter transportation services for the oil and gas industry was approximately 70% of our total revenue. We believe that our R&O and flight training capabilities reduce our costs and give us control over the quality and timeliness of our maintenance and training. We believe that these capabilities enhance our competitive position, further diversify our revenue and solidify our worldwide reputation as a full-service, high-quality helicopter operator. Furthermore, we believe that our repair and overhaul capabilities provide us with a source of relatively stable third-party revenue. 20 Our global customer base consists of a broad range of oil and gas companies and governmental bodies and includes operating subsidiaries of, and government bodies in: Agip ExxonMobil Premier Apache Ireland Royal Dutch/Shell Group Bp Maersk Statoil Chevron Marathon TotalFinaElf Commonwealth of Australia Nexen Unocal ConocoPhillips Petrobras Competitive Strengths We believe that we have the following competitive advantages: • Global Coverage. We currently provide helicopter transportation services in over 30 countries and on all seven continents. This broad geographic coverage and an efficient management structure enable us to respond quickly and cost effectively to customer needs and new business opportunities while adhering to local market regulations and customs. Since new contract and base start-up costs can represent a significant portion of operating expenses, our global network of bases allows us to reallocate equipment and crews efficiently and bid on new contracts at competitive rates. Additionally, as multinational oil and gas companies seek service providers that can provide one standard of service in many locations around the world, our geographic coverage makes us one of only two global providers that can effectively compete for many of these contracts. • Focus on Safety. In over 60years of operations, we have developed sophisticated safety and training programs and practices that have resulted in a strong safety record. We have implemented a single Safety Management System worldwide and continue to meet or exceed the stringent safety and performance audits that are conducted by our customers. Our advanced flight training facility in Norway provides a wide variety of training services to our employees as well as third-party civil and military organizations around the world. Providing and expanding these advanced training services in Aberdeen and Vancouver enhances our global reputation for leadership and excellence in helicopter services. • Low Cost Operator. We believe that we have significant cost advantages over our competitors with respect to our medium and heavy helicopter services, which increase our likelihood of winning new contracts. We believe that our economies of scale, lower insurance costs related to our industry leading safety record and in-house R&O and training capabilities give us a cost advantage over competitors who must incorporate higher third-party R&O costs into their contract bids. • Long-Term Customer Relationships. We have worked successfully for many years with major oil and gas companies, some of which have been customers continuously for more than 20years. As a result of our established long-term customer relationships, our focus on safety and flight training, our crews’ experience and the quality of our services, we consistently meet or exceed our customers’ standards and are invited to bid on new projects. In addition to standard helicopter transportation services, certain of our customers rely on us for ancillary services, including our computerized logistics systems for crew scheduling and passenger handling services, all of which help strengthen customer relationships. • Large, Modern and Diversified Fleet of Helicopters. To meet the diverse operational requirements of our customers, we operate a large fleet that includes some of the most sophisticated helicopters in the world. We have led the industry in fleet renewal with aircraft sought after by customers for their improved speed, range, passenger capacity, comfort and general superior performance. As of April30, 2007, we operated 255aircraft, comprised of 86heavy helicopters, 146medium helicopters, threelight helicopters and twentyfixed-wing aircraft. The helicopter fleet consists of more than a dozen types of helicopters manufactured primarily by Eurocopter, Sikorsky, AgustaWestland and Bell. During the year we added an additional four Sikorsky S92 aircraft for a total of ten S92 aircraft to complement our fleet of twenty Super Puma MkIIs. These two aircraft types represent the most advanced civilian heavy helicopter types in service today. In addition, we have six AgustaWestland AW139 in our fleet. The AgustaWestland AW139 is a new aircraft type, which we have added to the fleet along with the Sikorsky S92. During the year, we signed a contract with Eurocopter for the purchase of 16 new EC225 helicopters to be delivered between fiscal 2008 and fiscal 2012. The EC225 aircraft is also a new heavy aircraft type. 21 • Retention of Asset Value. Based on independent appraisals as of April30, 2007 the estimated fair market value of our owned aircraft fleet was $628.2million, exceeding our net book value by approximately $33.1million. Since a significant portion of a helicopter’s value resides in its major components including engines, gearboxes, transmissions and repairable parts, which are replaced or upgraded on a regular basis, older models of helicopters that have been upgraded are capable of meeting many of the same performance standards as newer aircraft. As a result, when helicopters are sold as part of our ongoing fleet management, we often receive prices in excess of net book value. • In-house Repair and Overhaul Business. We believe that our R&O activities reduce our costs, diversify our revenue streams and help position us as a full-service, high-quality helicopter operator. We are a market leader in R&O capability and have the only licensed commercial engine and major component R&O facility in the world for the Eurocopter Super Puma and EC225 helicopters, other than the original equipment manufacturers, and have the capability to support several other helicopter types including Eurocopter Dauphin, Sikorsky S61 and S76 and Bell212/412. This capability allows us to control the quality and cost of our helicopter maintenance, repair and refurbishment. The development of the Boundary Bay R&O facility, acquisition of Heli-Dyne and the expansion of in-house capabilities may result in our exit from third-party PBH maintenance programs in the future. Business Strategy Our goal is to enhance our leadership position in the global helicopter services industry by continuing to provide value-added services to our customers while maximizing return on assets, earnings and cash flows. In our pursuit of this goal, we intend to focus on the following key initiatives: • Strengthen Competitive Position in Existing Markets. We intend to increase our ability to win new contracts, renew existing contracts, strengthen our existing customer relationships and enhance our competitive position by improving our focus on customer needs and reducing costs while maintaining high standards for safety and reliability. Our organizational structure ideally positions us to service increased demand from existing customers and new entrants to the marketplace. • Growth Through Acquisition. During the year we acquired an equity position in BHS, one of the largest helicopter operators in the Brazilian offshore sector. We also acquired Heli-Dyne, a helicopter completion and maintenance centre based in Hurst, Texas. We intend to seek out additional acquisition opportunities to further strengthen our position in existing markets and expansion into new markets. • Selectively Expand International Operations. We intend to capitalize on our broad geographic coverage, our long-term customer relationships and our fleet capabilities to pursue new opportunities in Africa, Asia, Brazil and other developing oil and gas regions, which are expected to be the fastest growing markets for offshore helicopter transportation services. • Expand the Helicopter Support Business with Heli-One. We plan to continue to expand our R&O business by further penetrating the Eurocopter (Super Puma and EC225) major component and engine overhaul market and pursuing new opportunities in heavy and medium aircraft maintenance and military helicopter support through the development of facilities in NorthAmerica, including the acquisition of Heli-Dyne in fiscal 2007. During the year, we began construction of a 240,000square foot R&O facility at Boundary Bay Airport in Delta, BC, Canada, which is expected to be completed in the fourth quarter of fiscal 2008. Heli-One has the capability to support, on a nose-to-tail basis, our entire fleet of over 150 Sikorsky S61 and S76 and Eurocopter Super Puma aircraft and to compete for helicopter work for a worldwide fleet of aircraft in this sector. In addition to repair and overhaul, Heli-One provides the following services to the helicopter industry: - Integrated logistics support; - Aircraft leasing; - Heavy maintenance; - Design and engineering; - Helicopter parts and distribution; and - Inventory management. 22 • Pursue Profitable New Business Beyond the Oil and Gas Sector. We believe that we have a competitive advantage in the EMS/SAR sectors by virtue of our experience in servicing both the oil and gas and EMS/SAR industries. We believe that this advantage stems from our ability to operate sophisticated twin-engine medium and heavy helicopters with highly trained pilots in complex situations. Typically, EMS/SAR customers require the operator to meet stringent quality standards on a long-term basis. During the year we were awarded a new EMS contract with the Ambulance Service of New South Wales for the provision of five AW139 and EC145 aircraft in the Greater Sydney area. This contract commenced during the third quarter of fiscal 2007. The seven-year contract is the largest helicopter EMS contract ever awarded in Australia and includes threeyears of extension options. During the first quarter of fiscal 2008, we will commence operations on the five-year, £106million contract with the United Kingdom Maritime and Coastguard Agency to provide commercial SAR helicopter service from four bases in the UK. • Continue to Focus on Long-Term Contracts. We seek to enter into long-term contracts with our major customers in order to maximize the stability of our revenue. Revenue from operations under long-term contracts represented approximately 67% of our revenue during the year, compared to 66% in the prior year. Industry Helicopter Flying Operations Helicopters in use today may be divided into two general categories. Single engine (light) aircraft, which have a passenger capacity of three to six, operate under visual flight rules (“VFR”) (daylight and good weather flying only) and can be operated with one pilot. Given their low passenger capacity and inability to fly in poor weather conditions, these aircraft are generally limited to onshore operations. In recent years, we have sold most of our operations and aircraft in this category. During fiscal 2007, we sold an additional six light aircraft and at April30, 2007, only have threelight helicopters remaining in our fleet. Twin-engine (heavy and medium size) aircraft generally require two pilots, have a passenger capacity of nine to twenty-six and can operate under instrument flight rules (“IFR”) (daytime and night time flying under a variety of weather conditions). The greater passenger capacity, longer range, and ability to operate in adverse weather conditions make these aircraft more suitable than single engine aircraft for offshore support. The high cost of these larger aircraft, their limited availability, and long lead time on orders tends to lessen competition from smaller operators. We operated 232 helicopters in this category (86heavy and 146 medium helicopters) as at April30, 2007. Various types of helicopters are required to meet the diverse needs of the industries they serve. Medium to heavy helicopters are generally utilized to support the oil and gas, construction and forestry industries and EMS/SAR customer base. They are also used for transporting larger numbers of passengers and supplies or for lifting heavy weights, and are capable of operating during the night and in adverse weather conditions. Typically equipped with IFR equipment, medium to heavy helicopters are capable of long distance flights to offshore oil platforms. Where appropriate, specialized equipment is installed to provide emergency medical service support or for use in certain challenging environments such as the North Sea. Light to medium helicopters are used to support the utility and mining sectors, as well as certain parts of the construction and forestry industry, where transporting a smaller number of passengers or carrying light loads is required. 23 We contract with customers to provide aircraft for various periods of time. Contracts for helicopter services in support of oil and gas exploration activities are generally short-term, usually twelve months or less. Contracts for transport of personnel and equipment to oil and gas production sites are generally long-term with terms typically ranging from two to ten years, averaging approximately fiveyears. Such contracts are ordinarily awarded following a competitive bidding process among pre-qualified bidders. Contracts may be based on a fixed monthly fee with an additional hourly charge for actual flight time or solely on an hourly charge for actual flight time. Approximately 45% of our fiscal 2007 flying revenue (fiscal 2006 - 51%) was derived from hourly charges and the remaining 55% (fiscal 2006 - 49%) was generated by fixed monthly charges. Typically, we supply crew and maintenance personnel in addition to aircraft. However, we have a limited number of contracts under which we supply aircraft only to local helicopter operators, often in conjunction with other services. We will continue to pursue this latter type of contract as such arrangements may allow us to partner with other local operators to effectively penetrate new markets. A substantial number of our long-term contracts contain provisions permitting early termination by the customer without penalty. However, during the last eight fiscal years, with the exception of contracts that were transferred to another operator due to the merger of oil and gas producers and contracts cancelled as a result of political instability or local unrest, no customer has exercised that right. At the expiration of a contract, customers typically solicit new bids for the next contract period. Contracts are usually awarded based on a number of factors, including price, long-term relationships, safety record of the helicopter service provider and quality of customer service. Generally, an incumbent operator has a competitive advantage in the bidding process stemming from its relationship with the customer, its knowledge of site characteristics, its understanding of the cost structure for the specific operations and its proven ability to meet service level requirements and provide the necessary aircraft and services. Our contracts generally require that fuel be provided directly by the customer or be charged directly to the customer based on actual fuel costs. As a result, we have no significant exposure to changes in fuel prices. New contract start-up costs can represent a significant portion of operating costs. We therefore believe that our global network of bases and aircraft operating licenses give us a competitive advantage in bidding on new contracts throughout most of the world. We are well positioned to meet the requirements of customers in most regions of the world within short periods of time at competitive rates. We also have long-term working relationships with most of the major oil and gas companies, including the operating subsidiaries of bp, ExxonMobil, ConocoPhillips, Shell, Statoil, TotalFinaElf, Chevron, Maersk, Nexen and Unocal. Many of these companies have been our customers for more than 30years. Revenue by Industry Sector 2007 2006(i) 2005(i) (in millions) % (in millions) % (in millions) % Oil and Gas 803.4 69.9 % 696.7 69.9 % 667.6 70.0 % Repair and Overhaul 159.3 13.9 % 131.5 13.2 % 112.2 11.7 % EMS/SAR 80.7 7.0 % 82.7 8.3 % 84.8 8.9 % Other 73.3 6.4 % 61.4 6.1 % 57.5 6.0 % Passenger Transportation 26.8 2.3 % 18.0 1.8 % 24.7 2.6 % Training 5.6 0.5 % 6.8 0.7 % 7.4 0.8 % Total $ 1,149.1 100.0 % $ 997.1 100.0 % $ 954.2 100.0 % 24 Revenue by Geographic Area 2007 2006(i) 2005(i) (in millions) % (in millions) % (in millions) % Canada $ 48.2 4.2 % $ 32.9 3.3 % $ 24.0 2.5 % United Kingdom 248.8 21.7 % 209.4 21.0 % 237.7 24.9 % Norway 202.0 17.6 % 206.7 20.7 % 182.9 19.2 % Africa 189.9 16.5 % 150.1 15.1 % 124.3 13.0 % Australia 74.6 6.5 % 64.5 6.5 % 62.2 6.5 % Denmark 29.1 2.5 % 28.1 2.8 % 35.5 3.7 % The Netherlands 72.1 6.3 % 67.2 6.7 % 65.9 7.0 % Other Asian countries 68.1 5.9 % 52.7 5.3 % 88.5 9.3 % Other European countries 120.9 10.5 % 108.0 10.8 % 88.7 9.3 % Other countries 95.4 8.3 % 77.5 7.8 % 44.5 4.6 % Consolidated total $ 1,149.1 100.0 % $ 997.1 100.0 % $ 954.2 100.0 % (i) See Note2 to our audited consolidated financial statements included elsewhere in this Annual Report. European Operations We are one of the leading providers of helicopter services in Europe. We provide services to the offshore oil and gas industry to customers located primarily in the UK, Norwegian, Danish and Dutch sectors of the NorthSea. We also provide helicopter services (primarily search and rescue) in Ireland. Our primary European bases are located in Aberdeen (Scotland), Stavanger (Norway), Bergen (Norway) and Den Helder (the Netherlands) where we conduct our operations in the respective sectors of the NorthSea. We operate 76 aircraft in this segment, consisting of 48 heavy and 28 medium aircraft. Included in the heavy aircraft were 34 Super Pumas, nine Sikorsky S61N and five Sikorsky S92 aircraft. Norwegian Operations: While the focus on the oil and gas sector in Norway is substantially the same as in the UK, differences in regulatory regimes and territorial issues make it more appropriate to service the Norwegian sector of the NorthSea from Norway. These regulatory differences also limit somewhat our operational flexibility and impact our costs. Our Norwegian operations primarily service oil and gas customers in the NorthSea, including Statoil, Norsk Hydro and bp. The other major helicopter service provider in the Norwegian sector of the NorthSea is Norsk Helicopters. UK Operations: Our UK operations primarily service oil and gas customers in the UK sector of the NorthSea, including operating subsidiaries of ConocoPhillips, Apache, Nexen, Total, Marathon, Perenco UK Limited and TotalFinaElf, some of which we have serviced for more than 10years. Our UK operations also manage our operations in Denmark, where we signed a long-term contract in 1999 with Maersk Oil and Gas AS to provide offshore helicopter support. This contract was extended for one year to June 2007. During Fiscal 2006, we were awarded a five-year contract renewal (plus three one-year options) by Maersk Oil and Gas AS for the provision of helicopter transportation services in support of their oil and gas operations in the Danish sector of the NorthSea that began in July 2007. In Ireland SAR services are performed as well as oil and gas support. The Irish SAR contract was extended for two years to July 2007. During fiscal 2007, we were awarded a contract renewal by the Irish Minister for Transport for the continued provision of marine search and rescue services in Ireland from July 2007 to July 2010, plus three option years. There is potential for new oil and gas developments off the west coasts of Scotland and Ireland and in the NorthSea off the northern coast of Norway. These opportunities are expected to lead to additional helicopter service requirements. We believe we are well positioned to compete for these new contracts as a result of: (1)our long-standing relationships with many of the major oil and gas companies which are expected to play a significant role in these projects; and (2)the need for long-range Super Puma MkIIs and Sikorsky S92 helicopters to reach more remote regions. 25 During and subsequent to fiscal 2007, we were awarded three new contracts in Norway with TOTAL E&P Norge AS and Statoil ASA, Norway. These contracts begin in 2008 and 2009. In addition, we were awarded contract renewals with Statoil in Norway and GDF Production Nederland BV in Den Helder. Future opportunities within the SAR sector in the UK exist. During fiscal 2006, we were awarded a five-year, £106million contract with the United Kingdom Maritime and Coastguard Agency to provide commercial SAR helicopter service from four bases in the UK. In addition, we have entered into the bidding process for a 20-30year contract with the UK government, which intends to privatize ten to thirteen additional coastguard bases commencing in 2012. Global Operations Our Global Operations segment provides helicopter and fixed-wing flying services in Africa, Asia, Australia, the Middle East, the Americas and other locations around the world, except Europe, to customers in oil and gas, EMS/SAR and other industries. We believe that the collective international experience we have gained over the last 60years enables us to draw upon our knowledge of local conditions to provide high levels of customer service in diverse operating environments. Our Global Operations segment consists of CHC Helicopters International, based in Vancouver, Canada; CHC Australia, based in Adelaide, Australia; and CHC Africa, based in Cape Town, South Africa. We operate 145aircraft in this segment, consisting of 27heavy, 97medium, and onelight aircraft as well as 20fixed-wing aircraft. In some of the countries in which we operate, local regulations impose certain nationality requirements. As a result, we often obtain a license to operate in that country in conjunction with a local representative or partner. Our representatives or partners typically receive a small percentage of local revenues or a fixed fee but generally do not provide any personnel or assume any of the liabilities related to performance of the contract. We currently have representatives or partners in a number of countries including Azerbaijan, Ecuador, Equatorial Guinea, Libya, Myanmar, Namibia and Thailand. We believe we have a competitive advantage in securing contracts in these areas due to our established local partnerships. In other jurisdictions such as India, Angola, Brazil and Malaysia, we provide aircraft and maintenance services to other local helicopter operators. CHC Helicopters International conducts business with major oil and gas companies including operating subsidiaries of Shell, bp, ExxonMobil, Unocal, Chevron, United Helicharters and TotalFinaElf. Our strong customer relationships, established reputation, ability to operate in various environments and commitment to quality, safety and cost efficiency have proven to be extremely important in the international markets. We have been serving Unocal in Thailand for over 30years. Since our establishment in Azerbaijan over 10years ago, we have been working on long-term projects in the CaspianSea with a consortium led by bp and another consortium led by TotalFinaElf and ExxonMobil. During fiscal 2006, we were awarded a two-year contract with Malaysian Helicopter Services in support of Shell offshore operations. We are well established on the east coast of Canada, having a contract with ExxonMobil. We also maintain contracts for ongoing work in such countries such as Ecuador and Georgia. We have been able to penetrate the oil and gas industry in India and, during fiscal 2006, we were awarded a four-year contract for the lease of two Bell412 helicopters in India. Subsequent to fiscal 2006, we were awarded, through BHS, a five-year contract for the provision of eight Sikorsky S76C+ helicopters in support of Petrobras operations in the Brazilian offshore sector. Our Australian operations, as well as a small portion of our Southeast Asian operations (principally East Timor), are conducted by CHC Australia, with headquarters in Adelaide, Australia. We are a leading commercial helicopter operator in Australia. Our customers include Coogee Resources and ConocoPhillips Petroleum. In addition, we operate emergency medical services in South Australia, Western Australia, Queensland, New South Wales, the Australian Capital Territory and Victoria, perform search and rescue services for the Royal Australian Air Force, and provide various functions supporting the utility and construction industries, such as pipeline inspection. During fiscal 2007, we were awarded a seven-year (plus three years of extension options) EMS contract with the Ambulance Service of New SouthWales for the provision of five aircraft in the Greater Sydney area. The contract commenced in late fiscal 2007. Our African operations are headquartered in Cape Town, South Africa, with nine bases in many countries in Africa that support oil and gas operations, as well as provide emergency medical and other services. Our African operations service a variety of customers, including Chevron, Sonair, Triton/Hess, United Nations, Premier, Noble Energy and South African Government Antarctic Expedition, among others. 26 Our geographic coverage enables us to serve multinational oil and gas customers on a worldwide basis. Growth in the Global Operations segment is expected to continue as new opportunities develop in Africa, Asia, Brazil and other developing oil and gas regions. Competition - Flying Operations We are one of only two global providers of helicopter transportation services to the offshore oil and gas industry. There are other competitors, but they are smaller, regional operators. We have a significant market position in all global offshore oil and gas markets, with the exception of the Gulf of Mexico, where we do not have a presence. Our absence in that market stems from the fact that the oil and gas companies operating in the Gulf of Mexico utilize primarily light and medium helicopters under short-term contracts. We estimate that we have a market share of approximately 64% in the combined Norwegian, UK, Danish and Dutch sectors of the North Sea, the world’s largest area of offshore oil and gas development. We are well positioned to capitalize on future growth opportunities. As oil and gas wells are depleted, oil companies are going further offshore to develop deep-water reserves. Our global presence, long-term customer relationships and modern fleet of aircraft, including new technologically advanced aircraft, position us to participate in new oil and gas developments in most offshore oil and gas regions. At present, the limited supply of helicopters available for use in the offshore oil and gas industry is a competitive advantage for us. In our experience, the Eurocopter Super Puma MkII, Sikorsky S92, Sikorsky S76C++, AgustaWestland AW139 and new Eurocopter EC225 aircraft are the aircraft of choice for major oil and gas companies due to their superior flying range, passenger capacity and cabin crew comfort. At present, together with our major competitor, we operate approximately 90% of the worldwide fleet of commercial Super Puma aircraft configured for offshore work. The manufacturers of these aircraft do not stock new aircraft. The current lead time to acquire a new EC225 or S92 is in excess of twoyears and the next available delivery slot for heavy aircraft (S92 or EC225) is the fall of 2009. During the year, we added four Sikorsky S92aircraft and four AgustaWestland AW139 aircraft to our fleet. In addition, during the year, we announced the signing of a contract with Eurocopter for the purchase of 16 new EC225 helicopters, expected to be delivered between fiscal 2008 and fiscal 2012. We plan to use these aircraft in support of new offshore oil and gas contracts and potentially as SAR aircraft to meet the unprecedented demand from various customers in both the offshore oil and gas industry and government sponsored SAR. Fixed-Wing Flying Operations We also provide fixed-wing aviation services to support, directly and indirectly, oil and gas operations around the world, flying in conjunction with, or independent of, our offshore helicopter services. Fixed-wing customers include Aero Contractors Company of Nigeria Limited (“ACN”) (a 40% owned equity investment), Woodside, EEPCI, Encana, COTCO, Debmar and Premier. We operate dedicated Bombardier Dash-8 series aircraft, business jets and other turbo prop aircraft, as well as Boeing 737aircraft. The majority of the fixed-wing aircraft are used to provide an integrated service to our oil and gas customers. We had 20fixed-wing aircraft in our fleet as at April30, 2007. Repair and Overhaul All aircraft airframes, engines and components are required by their manufacturers and government regulations to be serviced and overhauled based on flight hours, cycles or the actual condition of parts. The R&O process includes the disassembly, cleaning, inspection, repair and reassembly of engines, components and accessories, and the testing of complete engines and components. The choice of whether to perform a given task in-house or to outsource to a third-party depends on the complexity and cost of the task and the capabilities of the operator in question. Companies engaged in the R&O business are required to obtain licenses from government regulatory bodies and, in many cases, the manufacturers. Companies active in this industry include (i)the manufacturers of the helicopters, components, and accessories; (ii)repair facilities authorized by the manufacturers to repair and overhaul their products; and (iii)small workshops not typically authorized by the manufacturers. The low cost of transporting components relative to the total cost of the repair and overhaul services has resulted in the development of a worldwide market for repair and overhaul services. 27 Our Heli-One segment is the world’s largest independent helicopter support company. We will continue to grow this segment with the development of the new R&O facility at Boundary Bay Airport which is currently under construction. Heli-One provides comprehensive capability for repair, overhaul, modification and testing of dynamic components, including Sikorsky S61 and S76, Bell206, 205, 212 and 412 and all Eurocopter Super Puma AS332/532 models in NorthAmerica and Norway. Heli-One is also able to provide its customers with integrated logistics support, providing 24-hour service, covering all scheduled and unscheduled R&O for engines, dynamic components, all repairable components and consumable parts, plus support for any special mission equipment. Our global buying power translates to competitive pricing on all major components. Heli-One can offer next day delivery in most locations on a wide range of helicopter parts from all major manufacturers through its global distribution network utilizing its new global warehouse facility in the Netherlands. In addition, we have extensive expertise in all areas of engineering and design, for either conversion upgrades or refurbishments including avionics. Competition - Repair and Overhaul Heli-One’s main competitors within the R&O business are the original equipment manufacturers of helicopters and their components. As such, its main competitors are also its main parts suppliers. To minimize issues related to availability and pricing of parts that Heli-One needs to perform its business, Heli-One generally has long-term supply arrangements with the original equipment manufacturers and works closely with them on items such as modifications and approvals of parts and components. Factors that affect competition within the repair and overhaul market include price, quality and customer service. We believe that Heli-One has a competitive advantage over original equipment manufacturers in that it focuses on supporting commercial operations and can leverage our extensive operational experience. We believe Heli-One is able to provide low cost quality support services to civilian and military helicopter operators worldwide. Flight Training We operate an advanced flight training facility in Norway that provides additional revenue and enhances our global reputation for excellence and leadership in helicopter services. The facility enables us to satisfy fully the Eurocopter Super Puma training requirements for our pilots, in addition to selling training services to external pilots. Our experienced instructors provide a wide variety of training services to our employees as well as civil and military organizations around the world. Our Norwegian flight training group operates two full flight simulators and is certified and approved by the Norwegian Civil Aviation Authority as well as several other national aviation authorities. Since its inception, this facility has trained more than 30,000 pilots, engineers and helideck landing officers from over 40 countries. We are currently building in-house flight training capability in Vancouver and Aberdeen. Helicopter Leasing Heli-One manages the world’s largest fleet of medium and heavy civilian helicopters, enabling us to offer flexible leasing terms on a wide range of aircraft to third-party customers. Seasonality See page39, “Results of Operations - Quarterly Information” for discussion on the impacts of seasonality. Safety and Insurance Operation of helicopters involves some degree of risk. Hazards, such as aircraft accidents, collisions and fire, are inherent in providing helicopter services. We maintain a flight safety organization that is responsible for ensuring compliance with safety standards within our organization and the requisite proficiency among flight crews. Our safety organization is responsible for training flight crews, conducting regular safety audits and seminars for all flight personnel, and generally ensuring safe operating techniques and standards consistent with Canadian and other government regulations and customer requirements. In addition, aviation regulatory bodies and customers conduct safety audits to ensure that our standards meet their requirements. 28 On December27, 2006, we suffered the loss of one medium AS365N aircraft in a helicopter accident off the west coast of England. Five passengers and two crew members perished in the accident. The cause of this unfortunate accident has not yet been ascertained as it is still under investigation by the Air Accidents Investigation Branch. This aircraft had a net book value of $3.2million which has been fully recovered through insurance proceeds. All other incurred or outstanding liabilities relating to this incident are expected to be covered by our insurance providers. During fiscal 2006, there were no major insurance incidents reported. During fiscal 2005, we received insurance proceeds of $1.7million for the total loss of a Bell212 aircraft operating in Australia on June2, 2004. The book value of the aircraft was $0.8million, resulting in a gain of $0.9million. The aircraft was being flown for a medical evacuation and crashed while manoeuvring in heavy rain during approach resulting in only minor injuries of passengers and crew. Any incurred or outstanding liabilities relating to the incident are covered by our insurance providers. We maintain liability insurance coverage against general and aircraft liability, including personal injury, subject to a self-insured retention. In addition, we have separate hull policies that insure against physical loss of, or damage to, our helicopters in certain circumstances, subject to a self-insured retention, including losses due to war, expropriation, confiscation and nationalization. We are not insured for loss of profit or loss of use of our helicopters. 29 ORGANIZATIONAL STRUCTURE Refer to Exhibit 8.1 for a list of our principal subsidiaries, their jurisdiction of incorporation and the percentage of votes attached to voting securities held directly or indirectly by us. PROPERTY AND EQUIPMENT Fleet - By Type of Aircraft The composition of our fleet at April30, 2007, and some of the characteristics of the individual types of aircraft we own or lease are as follows: Number in Fleet Passenger Capacity (i) Fleet Composition Owned Leased Type of Engine Light Helicopters Eurocopter AS350 Series 1 - Turbine 5 Eurocopter AS355 Twin Star 1 - Twin Turbine 4 MD 902 1 - Twin Turbine 7 Total Light Helicopters 3 - Medium Helicopters AgustaWestland AW139 2 4 Twin Turbine 15 Bell 212 Series 9 1 Twin Turbine 14 Bell 214 1 - Twin Turbine 19 Bell 412 8 9 Twin Turbine 14 Eurocopter 155B - 2 Twin Turbine 12 Eurocopter 365 Series 19 13 Twin Turbine 10 Sikorsky S76 Series 48 30 Twin Turbine 9 Total Medium Helicopters 87 59 Heavy Helicopters Eurocopter Super Puma 332L/L1 17 15 Twin Turbine 20 Eurocopter Super Puma 332 MkII 1 19 Twin Turbine 19 Sikorsky S61N 22 2 Twin Turbine 26 Sikorsky S92 Series - 10 Twin Turbine 19 Total Heavy Helicopters 40 46 Fixed-Wing Aircraft ATR 42-500 - 1 Twin Turboprop 48 Boeing 737-300 - 2 Twin Jet 149 Convair 580 2 - Twin Turboprop 55 Dash 8 6 2 Twin Turboprop 47 Learjet 45 1 - Twin Jet 9 Twin Otter 5 1 Twin Turboprop 19 Total Fixed-Wing Aircraft 14 6 TOTAL 144 111 (i) Excludes pilots and assumes standard seating of only one pilot. 30 Fleet - By Segment Our fleet at April30, 2007 was comprised of the following aircraft by segment: Aircraft Type Global Operations European Operations Heli-One Total Owned Leased Heavy Eurocopter Super Puma 9 18 5 32 17 15 Eurocopter Super Puma MkII 4 16 - 20 1 19 Sikorsky S61N 12 9 3 24 22 2 Sikorsky S92 series 2 5 3 10 - 10 27 48 11 86 40 46 Medium AgustaWestland AW139 2 4 - 6 2 4 Bell 212 10 - - 10 9 1 Bell 412 15 - 2 17 8 9 Eurocopter 365 Series 15 8 9 32 19 13 Sikorsky S76 Series 55 13 10 78 48 30 Other - 3 - 3 1 2 97 28 21 146 87 59 Light Eurocopter AS350/355 1 - 1 2 2 - Other - - 1 1 1 - 1 - 2 3 3 - Total Helicopters 125 76 34 235 130 105 Fixed-wing 20 - - 20 14 6 Total Aircraft 145 76 34 255 144 111 During fiscal 2007, we completed 28 sale-leaseback transactions, entered into new operating leases for ten aircraft, returned four aircraft to lessors and purchased five aircraft off-lease. As a result of the foregoing transactions, the number of leased aircraft in our fleet increased by 29 during fiscal 2007, from 82 leased aircraft as at April30, 2006 to 111 leased aircraft as at April30, 2007. We also purchased 30 aircraft, disposed of 13aircraft and lost one aircraft in a helicopter accident. As a result of these purchases, disposals and the aforementioned leasing transactions, the number of owned aircraft in our fleet decreased from 151 as at April30, 2006 to 144 as at April30, 2007. Based on independent appraisals, the estimated fair market value of our owned aircraft fleet was $628.2million as at April30, 2007, exceeding its book value by approximately $33.1million. See page22, “Competitive Strengths - Retention of Asset Value”. The appraisal surplus has declined from $46.7million at April30, 2006 to $33.1million at April30, 2007. This decline is attributable primarily to the impact of foreign exchange fluctuations on the translation of the aircrafts’ appraised values. Lease Obligations We had entered into aircraft operating leases with 27 lessors on 111 aircraft included in our fleet at April30, 2007. At inception, our aircraft leases had terms not exceeding 8.5years. At April30, 2007, these leases had expiry dates ranging from fiscal 2008 to 2016. The total minimum lease payments under these aircraft operating leases totalled $556.3million at April30, 2007. We have options to purchase the aircraft at fair market value or agreed amounts that do not constitute bargain purchase options, but have no commitment to do so. With respect to such leased aircraft, substantially all of the costs to perform inspections, major repairs and overhauls of major components are at our expense. We may either perform this work internally through Heli-One or have the work performed by an external R&O service provider. We had also given guarantees to certain lessors in connection with these aircraft leases. See page62, “Off-Balance Sheet Arrangements”. In addition to payment under aircraft operating leases, we had minimum lease payments of $44.6million for the same periods related to operating lease commitments for buildings, land and other equipment. For additional details see page63, “Contractual Obligations” and also Notes26 and 28 to our fiscal 2007 audited consolidated financial statements. 31 Commitments to Acquire New Aircraft As at April30, 2007, we had ordered and made deposits for a number of aircraft. At April30, 2007, we had committed to purchase 34 heavy and 37 medium aircraft, most of which are expected to be delivered by the end of fiscal 2009. Total capital committed to these purchases is approximately $837.1million (US$756.4million). We also have options to purchase up to 12 additional aircraft over the next five years. We expect that most of these aircraft will be used internally to support continued growth. Depending on market conditions, we intend to obtain the use of these aircraft through operating leases. Facilities We currently operate from approximately 90 bases worldwide, including 17 in Europe, using facilities that include hangars, supply and service centers, engineering support facilities and offices. In Norway, the UK, Canada, the Netherlands and Australia, we generally own the hangars we use in our helicopter operations, which are located primarily on leased airport lands. We generally lease supply and service centers, engineering support facilities and offices from third parties. The principal properties from which we now conduct our operations are: Owned or Leased/Lease Expiration Date Location Operations Buildings (Sq. Feet) Land Buildings Richmond, British Columbia, Canada Headquarters for Corporate, Global Operations and Heli-One; Repair and Overhaul 80,000 Leased October 1, 2038 Owned Gander, Newfoundland and Labrador, Canada CHC Composites Inc. Composites Manufacturer 60,000 Leased July, 2018 Owned Aberdeen, Scotland CHC Scotia Limited; Helicopter Operations 42,000 Leased April 16, 2030 Leased April 30, 2016 CHC Scotia Limited; Terminal Building 25,000 Leased June 30, 2027 Owned Stavanger, Norway CHC Helikopter Service AS Helicopter Operations 199,000 Leased March 1, 2012 Owned Heli-One (Norway) AS Headquarters; Repair and Overhaul 179,000(i) Leased April 20, 2010 Owned Cape Town, South Africa CHC Africa; Helicopter Operations 142,884 Leased April 30, 2010 Owned Adelaide, Australia CHC Australia; Helicopter Operations 10,000 Owned Owned Hoofddorp, The Netherlands CHC Netherlands BV; Heli-One (Netherlands) BV 39,000 Leased Leased Den Helder, The Netherlands CHC Netherlands; Helicopter Operations 5,200 Leased June 30, 2008 Leased June 30, 2008 Delta, British Columbia, Canada(ii) Future Headquarters for Heli-One and future Repair and Overhaul facilities 240,000 Leased Owned Hurst, Texas Heli-One USA Inc. 30,000 Owned Owned (i) Sub-leased from CHC Helikopter Service AS who leases from Heliwest AS and included within the 199,000square feet shown in the table above for that company. (ii) The building on this property is under construction with occupation expected in February 2008. 32 ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS This section should be read in conjunction with "Selected Financial Data" and our audited consolidated financial statements included elsewhere in this Annual Report. Our audited consolidated financial statements have been prepared in accordance with Canadian GAAP which differ in certain respects from US GAAP. For a discussion of the principal differences between Canadian GAAP and US GAAP, see "Principal Differences between Canadian and US GAAP," and Note32 to our audited consolidated financial statements. OVERVIEW Revenue for the fiscal year ended April30, 2007 was $1,149.1million, up $152.0million from revenue of $997.1million in fiscal 2006 and up $194.9million from revenue of $954.2million in fiscal 2005. Net earnings from continuing operations for fiscal 2007 were $41.0million ($0.90per share, diluted) compared to $89.7million ($1.95per share, diluted) in fiscal 2006 and $46.9million ($1.03per share, diluted) in fiscal 2005. Net earnings from continuing operations in fiscal 2006 includes gains from the sale of various long-term investments totalling $32.3million after-tax. Our ClassA subordinate voting shares and our ClassB multiple voting shares trade on the Toronto Stock Exchange (“TSX”) under the symbols “FLY.A” and “FLY.B”. Prior to May29, 2006, our ClassA Subordinate Voting Shares and ClassB Multiple Voting Shares traded on the TSX under the symbols “FLY.SV.A” and “FLY.MV.B”, respectively. Our ClassA subordinate voting shares also trade on the New York Stock Exchange under the symbol “FLI”. RESULTS OF OPERATIONS Foreign Exchange We are a global operator and our financial results are therefore impacted by fluctuations in foreign exchange rates, particularly those with respect to various European currencies and the US dollar. The unfavourable impact of foreign exchange (“FX”) due to rate changes from the prior fiscal year on revenue for fiscal 2007 was approximately $11.0million. Since financing charges, income tax expense, capital expenditures and debt repayments are also primarily in various European currencies and US dollars, the net impact of FX on net earnings and cash flow is not as significant. Operating income was still negatively impacted by FX of approximately $0.3million. Our overall approach to managing foreign currency exposures includes identifying and quantifying our currency exposures, utilizing natural hedges where possible and putting in place financial instruments, when considered appropriate, to manage the remaining exposures. In managing this risk, we may use financial instruments including forwards, swaps, and other derivative instruments. Company policy specifically prohibits the use of derivatives for speculative purposes. See page59, “Liquidity and Capital Resources - Financing Activities”, page61, “Financial Instruments” and page13, “Risk Factors - Foreign Exchange Rate Risk.” 33 Segments The following discussion provides certain financial and related information about our operating segments and also about our products and services, the geographic areas in which we operate and our major customers. Our objective is to provide information about the different types of business activities in which we engage and the different economic environments in which we operate in order to help users of our consolidated financial statements (i)better understand our performance, (ii)better assess our prospects for future net cash flows and (iii)make more informed judgments about us as a whole. In our efforts to achieve this objective, we provide information about segment revenues, segment EBITDAR and operating income because these financial measures are used by our key decision makers in making operating decisions and assessing performance. For additional information about our segment revenues and segment EBITDAR, including a reconciliation of these measures to our consolidated financial statements, see Note25 to our fiscal 2007 audited consolidated financial statements. We report our results under four segments. The primary factors considered in identifying segments are: consistency with our internal operational and management structure, geographic coverage, the type of contracts that are entered into, the type of aircraft that are utilized and information used by our key decision makers to evaluate the results of operations. Our four reporting segments are: • The Global Operations segment includes helicopter and fixed-wing flying services for offshore oil and gas and EMS/SAR customers in Australia, Africa, the Middle East, the Americas, Asia and other locations around the world, excluding Europe. • The European Operations segment provides offshore oil and gas flying operations from 17 bases in the UK, Norway, Ireland, the Netherlands and Denmark, as well as EMS/SAR and training operations throughout Europe. • The Heli-One segment combines our helicopter services support capabilities including repair and overhaul, maintenance, integrated logistics support and aircraft leasing to both internal and external customers. Heli-One operates repair and overhaul facilities located in Norway, Canada, the UK, the US, Australia and Africa. Heli-One also performs composite aerospace component manufacturing. • The Corporate and other segment includes corporate head office and other corporate costs in various jurisdictions. Comparative figures for April30, 2006 and April30, 2005 have been reclassified as a result of the classification of Survival-One as discontinued operations as outlined in Note2 to our fiscal 2007 audited consolidated financial statements and on page18, “Discontinued operations.” YEAR ENDED APRIL30, 2007 COMPARED TO YEAR ENDED APRIL30, 2006 Revenue Total revenue for fiscal 2007 was $1,149.1million, an increase of $152.0million from revenue of $997.1million for fiscal 2006. The increase of $152.0million from fiscal 2006 includes revenue growth of $163.0million offset by unfavourable FX of $11.0million. The following are the primary reasons for the change in revenue: (i) Excluding the impact of FX, there was a $108.1million increase in revenue in fiscal 2007 in Global Operations primarily due to increased flying revenue from new and expanded contracts in Australia, South America, Africa and Southeast Asia, as well as increased fixed-wing activity in Nigeria and rate increases on a number of existing contracts. (ii) European Operations’ revenue increased by $17.1million, excluding FX, over fiscal 2006 due to new and renewed contracts and rate increases earned on new aircraft types. These increases were partially offset by the loss of the ConocoPhillips contract in late fiscal 2006 and the impact of aircraft availability issues in fiscal 2007. (iii) An increase in external revenue in fiscal 2007 in Heli-One of $37.4million, excluding FX. This increase was due to increases in both external fleet and R&O revenues. External fleet revenue increased due to incremental lease revenue on a larger third-party leased fleet, including new aircraft lease contracts in Mexico and the US. R&O revenue increased due to an increase in customer flying hours, new PBH contracts in Malaysia and Mexico, part sales increases and an increase in base maintenance activities. Base maintenance activities increased primarily as a result of the consolidation of Heli-Dyne in the US, which was acquired during fiscal 2007, as well as increases in third party base maintenance work performed in Norway and Europe. 34 By industry sector, the distribution of the year-over-year change in revenue is set forth in the table below: Revenue Summary by Industry Sector Fiscal Year Ended April 30 2007 2006 Change 2007 2006 Change (i) Industry Sector (percentage of total revenue) (inmillions of CDN dollars) Oil and Gas 69.9 % 69.9 % - $ 803.4 $ 696.7 $ 106.7 Repair and Overhaul 13.9 % 13.2 % 0.7 % 159.3 131.5 27.8 EMS/SAR 7.0 % 8.3 % (1.3 )% 80.7 82.7 (2.0 ) Other 6.4 % 6.1 % 0.3 % 73.3 61.4 11.9 Passenger Transportation 2.3 % 1.8 % 0.5 % 26.8 18.0 8.8 Training 0.5 % 0.7 % (0.2 )% 5.6 6.8 (1.2 ) Total 100.0 % 100.0 % - $ 1,149.1 $ 997.1 $ 152.0 (i) The $106.7million increase in revenue in the oil and gas sector was due primarily to growth in Global Operations and European Operations offset partially by unfavourable FX. The $27.8million increase in repair and overhaul revenue was primarily due to an increase in customer flying hours, increased base maintenance activities in Norway and Europe and the acquisition of Heli-Dyne in the US during the year, partially offset by unfavourable FX. The table below provides a summary of segment revenue by quarter for fiscal 2007 and 2006: Revenue Summary by Quarter (in millions of Canadian dollars) Period Global Operations European Operations Total Flying Segments Heli-One Corporate & Other Total Fiscal 2007 Q1 $ 91.8 $ 132.9 $ 224.7 $ 38.4 $ - $ 263.1 Q2 97.8 131.7 229.5 43.3 0.2 273.0 Q3 119.7 135.5 255.2 45.5 0.1 300.8 Q4 118.7 139.8 258.5 53.5 0.2 312.2 $ 428.0 $ 539.9 $ 967.9 $ 180.7 $ 0.5 $ 1,149.1 Fiscal 2006 Q1 $ 76.0 $ 133.6 $ 209.6 $ 33.4 $ - $ 243.0 Q2 79.5 138.5 218.0 34.5 (0.1 ) 252.4 Q3 86.6 126.0 212.6 40.8 0.1 253.5 Q4 88.8 122.3 211.1 37.0 0.1 248.2 $ 330.9 $ 520.4 $ 851.3 $ 145.7 $ 0.1 $ 997.1 We derive our flying revenue from both fixed and variable charges. Approximately 45% of our fiscal 2007 flying revenue (fiscal 2006 - 51%) was derived from hourly charges (including hourly charges on contracts that also have fixed charges), and the remainder was generated by fixed monthly charges. Because of the significant fixed charge component of our flying revenue mix, an increase or decrease in flying hours may not result in a proportionate change in revenue. While flying hours may not correlate directly with revenues, they remain a good measure of the level of activity and fleet utilization. The following two tables provide, respectively, a quarterly summary of our flying hours and a summary of our flying revenue hourly vs. fixed mix for fiscal 2007 and 2006, in each case by segment. 35 Flying Hours Flying Hours Number of Aircraft at Period End Period Global Operations European Operations Total Global Operations European Operations Heli-One Total Fiscal 2007 Q1 19,502 24,240 43,742 132 76 44 252 Q2 20,981 23,256 44,237 128 77 43 248 Q3 21,547 21,556 43,103 128 75 47 250 Q4 22,177 21,956 44,133 145 76 34 255 84,207 91,008 175,215 Fiscal 2006 Q1 16,262 23,713 39,975 127 77 14 218 Q2 17,042 25,968 43,010 128 71 27 226 Q3 18,854 23,764 42,618 131 72 27 230 Q4 17,701 22,026 39,727 131 72 30 233 69,859 95,471 165,330 Flying Revenue Mix - Hourly vs. Fixed (in millions of Canadian dollars) Hourly Fixed Total Segment Fiscal 2007 Fiscal 2006 Fiscal 2007 Fiscal 2006 Fiscal 2007 Fiscal 2006 Global Operations $ 114.1 $ 97.2 $ 260.6 $ 210.7 $ 374.7 $ 307.9 European Operations 282.4 311.0 231.9 186.2 514.3 497.2 $ 396.5 $ 408.2 $ 492.5 $ 396.9 $ 889.0 $ 805.1 We utilize primarily heavy aircraft in our European Operations segment and medium aircraft in our Global Operations segment. As illustrated in the table below, the overall mix of revenue by aircraft type remained relatively consistent from fiscal 2006 to fiscal 2007. Flying Revenue Mix - Aircraft Type (in millions of Canadian dollars) Fiscal 2007 Fiscal 2006 Segment Heavy Medium Light Fixed Wing Total Heavy Medium Light Fixed Wing Total Global Operations $ 87.8 $ 242.1 $ 0.9 $ 43.9 $ 374.7 $ 70.0 $ 204.8 $ 2.5 $ 30.6 $ 307.9 European Operations 378.2 136.1 - - 514.3 369.7 127.5 - - 497.2 Total Flying Revenue $ 466.0 $ 378.2 $ 0.9 $ 43.9 $ 889.0 $ 439.7 $ 332.3 $ 2.5 $ 30.6 $ 805.1 Total % 52.5 % 42.5 % 0.1 % 4.9 % 100.0 % 54.6 % 41.3 % 0.3 % 3.8 % 100.0 % Aberdeen Airport Ltd. in the UK no longer reports monthly passenger traffic for all helicopter operations in Aberdeen, Scotland. Therefore, we are no longer able to provide this information. Direct Costs Direct costs for fiscal 2007 increased by $136.2million to $924.7million from $788.5million in fiscal 2006. The increase from fiscal 2006 is primarily due to an increase in variable costs incurred to support revenue growth. 36 General and Administration Costs General and administration costs for fiscal 2007 increased by $15.5million to $43.4million from $27.9million for fiscal 2006. The increase of $15.5million from fiscal 2006 is due primarily to $8.9million incurred during fiscal 2007 relating to our SOX Section404 project. In addition, contract settlement costs of $3.1million were incurred during the year and there was an increase in professional fees of $7.4million relating to external audit, consulting and other fee increases. These increases are partially offset by a reduction in variable compensation costs of $1.7million and a reduction in claim reserves for various insured risks of $1.3million compared to fiscal 2006. Amortization Amortization expense increased $9.8million to $65.3million in fiscal 2007 from $55.5million in fiscal 2006. The increase in amortization is due to an increase in spares (rotables), base maintenance capitalized cost and the increased value of aircraft in the fleet. Restructuring Costs During the year ended April30, 2007, we reversed $2.3million of previously expensed restructuring costs as the liability was determined no longer necessary. During the year ended April30, 2006, we expensed $16.2million in connection with restructuring activities. Restructuring costs were comprised of severance, termination, relocation, planning, consulting and benefit adjustments. Loss on Disposal of Assets During fiscal 2007 we disposed of property and equipment, primarily aircraft (see page30, “Property and Equipment” and page60, “Liquidity and Capital Resources - Investing Activities”), and received net proceeds of $318.3million, resulting in a net loss of $3.0million and a deferred gain of $29.5million. The latter related primarily to the 28aircraft sale-leaseback transactions that occurred during the year. The $3.0million loss primarily related to the sale of seven helicopters during the second quarter at a combined loss of $1.6million. The majority of this loss related to one heavy helicopter. As well, during the second quarter, we divested of a small non-core parts trading business originally acquired as part of the Schreiner acquisition, for a loss of approximately $0.7million. Operating Income Operating income increased by $6.0million to $115.1million in fiscal 2007 from $109.1million in fiscal 2006. The increase from fiscal 2006 was due primarily to a $28.3million (excluding FX) increase in the Global Operations segment and an $8.2million (net of FX) increase in the Heli-One segment. These increases are partially offset by a decrease in the European Operations segment of $22.3million (excluding FX) and an increase in Corporate costs of $15.1million (net of FX). Financing Charges Financing charges for the fiscal year ended April30, 2007 totalled $58.3million compared to $53.0million in fiscal 2006. The increase in financing charges from fiscal 2006 is primarily due to an increase in interest on debt obligations of $8.4million, partially offset by other interest income of $2.9million in fiscal 2007. (in millions of Canadian dollars) 2007 2006 Interest on debt obligations $ 51.9 $ 43.5 Amortization of deferred financing costs 1.4 1.6 Foreign exchange losses 8.2 6.2 Release of currency translation adjustment (0.3 ) 2.6 Other interest income (2.9 ) (0.9 ) Total $ 58.3 $ 53.0 37 The average rate on our variable-rate senior credit facilities during fiscal 2007 was 5.8% compared to 4.4% in fiscal 2006. In addition to higher effective interest rates on the senior credit facility borrowings, interest on long-term debt increased due to higher average borrowings primarily for capital expenditures and increased working capital in fiscal 2007 compared to fiscal 2006. Gain on Sale of Long-term Investments Gain on sale of long-term investments in fiscal 2006 included a $15.7million gain from the sale of our interest in Inversiones Aereas SL (“Inaer”) and a $21.8million gain from the sale of our interest in Canadian Helicopters Limited (“CHL”) and other long-term investments. Equity Earnings of Associated Companies and Non-Controlling Interest Equity earnings of associated companies and non-controlling interest decreased by $5.5million to $1.1million in fiscal 2007 from $6.6million in fiscal 2006. The decrease is due to the sale of our 38% equity ownership in Inaer and our 41.75% interest in CHL during fiscal 2006. Income Taxes We had an income tax provision of $16.8million in fiscal 2007 compared to $10.5million in fiscal 2006. This provision was comprised of the following: (in millions of Canadian dollars) 2007 2006 Earnings from continuing operations before income taxes $ 57.8 $ 100.2 Combined Canadian federal and provincial statutory income tax rate 34 % 34 % Income tax provision calculated at statutory rate (19.7 ) (34.1 ) (Increase) decrease in income tax provision resulting from: Rate differences in various jurisdictions 12.9 13.5 Effect of change in tax law (1.3 ) (0.2 ) Non-deductible items (0.6 ) (1.2 ) Large corporations tax - (0.5 ) Other foreign taxes (7.8 ) (3.5 ) Non-taxable portion of capital gains 0.6 13.6 Non-taxable income 1.9 2.7 Valuation allowance 0.7 (0.3 ) Other (3.5 ) (0.5 ) Income tax provision $ (16.8 ) $ (10.5 ) During fiscal 2007, legislation was enacted in Canada to reduce the federal corporate income tax rate from 22.12% to 19% in phased reductions over the period 2008 to 2010. As a result, we adjusted the value of our future income tax assets related to losses carried forward and other temporary differences in Canada by $1.2million. We are subject to taxation in many jurisdictions throughout the world. The effective tax rate and tax liability are affected by a number of factors, such as the amount of taxable income in particular jurisdictions, the tax rates in such jurisdictions, tax treaties between jurisdictions, the extent to which funds are transferred between jurisdictions and income is repatriated, and changes in law. Generally, the tax liability for each legal entity is determined on either (i)a non-consolidated basis or (ii)a consolidated basis with other entities incorporated in the same jurisdiction, in either case, without regard to the taxable losses of non-consolidated affiliate entities. As a result, we may pay income taxes in certain jurisdictions even though on an overall basis a net loss for the period may be incurred. 38 We have accumulated approximately $153.7million in non-capital tax losses of which $72.9million is available to reduce future Canadian income taxes otherwise payable and $80.8million is available to reduce future income taxes otherwise payable in other foreign jurisdictions. If unused, these losses will expire as follows: (in millions of Canadian dollars) 2008 $ 5.1 2009 8.9 2014 3.0 2015 19.3 2026 33.0 2027 4.2 Indefinitely 80.2 $ 153.7 Net Earnings from Continuing Operations Net earnings from continuing operations for fiscal 2007 were $41.0million ($0.90per share, diluted), a decrease of $48.7million from $89.7million ($1.95per share, diluted) in fiscal 2006. The decreasefrom fiscal 2006 was primarily the result of the gains on sale of long-term investments during fiscal 2006 of $37.5million and a reduction in equity earnings of associated companies of $5.5million. In addition, a higher tax provision of $6.3million and increased financing charges of $5.3 million contributed to the overall decrease. Net Loss from Discontinued Operations Net earnings from discontinued operations for fiscal 2007 were $2.2million ($0.05per share, diluted) compared to $1.0million for fiscal 2006 ($0.02per share, diluted). The increase is primarily due to an increase in survival suit sales and repairs for Survival-One during fiscal 2007. Extraordinary Item During fiscal 2007, we acquired Heli-Dyne. See page17, “Acquisitions“. The purchase price was allocated based on the fair value of the net identifiable assets acquired. This allocation resulted in negative goodwill, which was allocated to the fair value of the long-term assets acquired and the remaining excess of $0.8million ($0.02per share, diluted) was recorded as an extraordinary gain. Net Earnings Net earnings decreased by $46.7million to $44.0million ($0.97 per share, diluted) in fiscal 2007 compared to $90.7million ($1.97 per share, diluted) in fiscal 2006. This reflects a $48.7million decrease in net earnings from continuing operations, partially offset by an increase of $1.2million in net earnings from discontinued operations and an extraordinary gain of $0.8million recognized in fiscal 2007. Quarterly Information The table below provides a summary of our revenue, net earnings from continuing operations, net earnings, total assets, total long-term financial liabilities, cash dividends per share, net earnings per share from continuing operations and net earnings per share for each quarter of fiscal 2007 and 2006. All information has been reclassified for the classification of Survival-One as discontinued operations as outlined in Note2 to our fiscal 2007 audited consolidated financial statements. 39 Fiscal 2007 Revenue Net earnings from continuing operations Net earnings Total assets Total long-term financial liabilities Cash dividends per share Net earnings per share from continuing operations Net earnings per share (inmillions of Canadian dollars) declared Basic Diluted Basic Diluted Q1 $ 263.1 $ 9.0 $ 8.8 $ 1,838.2 $ 1,043.4 $ - $ 0.21 $ 0.20 $ 0.21 $ 0.19 Q2 273.0 8.3 8.9 1,839.0 1,018.2 0.50 0.20 0.18 0.21 0.20 Q3 300.8 12.0 12.8 2,012.6 877.6 - 0.28 0.26 0.30 0.28 Q4 312.2 11.7 13.5 2,102.2 842.7 - 0.28 0.26 0.32 0.30 Total $ 1,149.1 $ 41.0 $ 44.0 $ 0.50 $ 0.97 $ 0.90 $ 1.04 $ 0.97 Fiscal 2006 Q1 $ 243.0 $ 18.8 $ 19.2 $ 1,669.8 $ 975.2 $ - $ 0.45 $ 0.41 $ 0.46 $ 0.42 Q2 252.4 39.2 39.2 1,675.1 939.1 0.40 0.93 0.85 0.93 0.85 Q3 253.5 21.4 21.5 1,685.6 945.8 - 0.51 0.47 0.51 0.47 Q4 248.2 10.3 10.8 1,686.1 911.7 - 0.25 0.22 0.26 0.23 Total $ 997.1 $ 89.7 $ 90.7 $ 0.40 $ 2.14 $ 1.95 $ 2.16 $ 1.97 There is some impact of seasonality in the quarterly results in the foregoing table. The seasonal variations are due primarily to variations in the activity levels of our oil and gas industry customers’ exploration and development activities. Poor weather in the NorthSea can inhibit flying during the winter months. In the current fiscal year poor weather conditions in December and January prevented flying activity for a number of days resulting in a temporary reduction in activity. Foreign exchange has had a significant impact on quarterly revenue levels on a year-over-year basis. Quarterly revenues in fiscal 2007, in comparison to quarterly revenues for fiscal 2006, have been impacted by foreign exchange in the following amounts: Q1-$(22.3)million, Q2-$(9.3)million, Q3-$3.4million and Q4-$17.2million. Quarterly revenue, net earnings from continuing operations and net earnings in the table above were impacted by the following significant items that affect their comparability (not all variances are listed, including variances from restructuring and debt settlement costs): (i) Results for Q2 of fiscal 2006 included a pre-tax gain of $21.8million for the sale of the Company’s remaining interest in CHL and other long-term investments. (ii) Results for Q3 of fiscal 2006 included a pre-tax gain of $15.7million for the sale of the Company’s equity interest in Inaer. (iii) Results for Q1 of fiscal 2007 included aircraft introduction costs of approximately $5.5million in support of future growth. (iv) Results for Q2 of fiscal 2007 included foreign exchange losses of approximately $6.6million relating to various items including repatriation of cash to Canada, internal financing arrangements between subsidiaries of the Company in currencies other than their functional currencies, and short-term imbalances in third-party trade and other balances in the Company’s Norwegian and South African subsidiaries. (v) Results for Q3 of fiscal 2007 included revenue on the sale of an aircraft of approximately $13.0million. (vi) Results for Q4 of fiscal 2007 included aircraft introduction costs of $5.1million in support of continued growth. 40 REVIEW BY SEGMENT The following table provides annual external revenue, segment EBITDAR(iv), segment EBITDA(iv) and operating income variance analysis between fiscal 2007 and 2006 for our segments. The numbers in this analysis are referred to in the review of each operating segment that follows the table. Segment Revenue from External Customers - Variance Analysis (in thousands of Canadian dollars) Global Operations European Operations Heli-One Corporate & Other Inter-segment Eliminations Total Year ended April 30, 2006 (i) $ 330,877 $ 520,367 $ 145,668 $ 175 N/A $ 997,087 Foreign exchange impact (ii) (11,007 ) 2,468 (2,453 ) 13 N/A (10,979 ) Revenue increase (decrease) 108,086 17,086 37,398 429 N/A 162,999 Year ended April 30, 2007 $ 427,956 $ 539,921 $ 180,613 $ 617 N/A $ 1,149,107 Total revenue increase $ 97,079 $ 19,554 $ 34,945 N/A N/A $ 152,020 % increase 29.3 % 3.8 % 24.0 % N/A N/A 15.2 % % increase excluding FX 32.7 % 3.3 % 25.7 % N/A N/A 16.3 % Segment EBITDAR(iv) Variance Analysis (in thousands of Canadian dollars) Global Operations European Operations Heli-One Corporate & Other Inter-segment Eliminations Total Year ended April 30, 2006 (i) $ 90,922 $ 107,481 $ 229,475 $ (27,662 ) $ (154,049 ) $ 246,167 Foreign exchange impact (ii) (3,183 ) (3,679 ) 1,302 1,428 - (4,132 ) Segment EBITDAR increase (decrease) 47,392 (8,460 ) 42,397 (15,104 ) (26,808 ) 39,417 Year ended April 30, 2007 $ 135,131 $ 95,342 $ 273,174 $ (41,338 ) $ (180,857 ) $ 281,452 Segment EBITDAR margin (iii) - Last year 27.5 % 20.7 % 45.8 % N/A N/A 24.7 % - This year 31.6 % 17.7 % 47.7 % N/A N/A 24.5 % Total Segment EBITDAR increase (decrease) $ 44,209 $ (12,139 ) $ 43,699 $ (13,676 ) $ (26,808 ) $ 35,285 % increase (decrease) 48.6 % (11.3 %) 19.0 % (49.4 %) N/A 14.3 % % increase (decrease) excluding FX 52.1 % (7.9 %) 18.5 % (54.6 %) N/A 16.0 % Segment EBITDA(iv) Variance Analysis (in thousands of Canadian dollars) Global Operations European Operations Heli-One Corporate & Other Inter-segment Eliminations Total Year ended April 30, 2006 (i) $ 7,706 $ 31,857 $ 168,790 $ (27,662 ) $ - $ 180,691 Foreign exchange impact (ii) (1,366 ) (3,792 ) 4,266 1,416 - 524 Segment EBITDA increase (decrease) 27,811 (25,830 ) 12,901 (15,092 ) - (210 ) Year ended April 30, 2007 $ 34,151 $ 2,235 $ 185,957 $ (41,338 ) $ - $ 181,005 Segment EBITDA margin (iii) - Last year 2.3 % 6.1 % 33.7 % N/A N/A 18.1 % - This year 8.0 % 0.4 % 32.5 % N/A N/A 15.8 % Total Segment EBITDA increase (decrease) $ 26,445 $ (29,622 ) $ 17,167 $ (13,676 ) $ - $ 314 % increase (decrease) 343.2 % (93.0 %) 10.2 % (49.4 %) N/A 0.2 % % increase (decrease) excluding FX 360.9 % (81.1 %) 7.6 % (54.6 %) N/A (0.1 %) Segment Operating Income Variance Analysis (in thousands of Canadian dollars) Global Operations European Operations Heli-One Corporate & Other Inter-segment Eliminations Total Year ended April 30, 2006 (i) $ 2,913 $ 24,721 $ 116,297 $ (34,865 ) N/A $ 109,066 Foreign exchange impact (ii) (1,133 ) (3,736 ) 3,196 1,391 N/A (282 ) Operating income increase (decrease) 28,271 (22,275 ) 8,212 (7,936 ) N/A 6,272 Year ended April 30, 2007 $ 30,051 $ (1,290 ) $ 127,705 $ (41,410 ) N/A $ 115,056 Total operating income increase (decrease) $ 27,138 $ (26,011 ) $ 11,408 $ (6,545 ) N/A $ 5,990 % increase (decrease) 931.6 % (105.2 %) 9.8 % (18.8 %) N/A 5.5 % % increase (decrease) excluding FX 970.5 % (90.1 %) 7.1 % (22.8 %) N/A 5.8 % (i) Comparative figures have been reclassified for the classification of Survival-One as discontinued operations as outlined in Note2 to our fiscal 2007 audited consolidated financial statements. (ii) Includes both the foreign exchange on the translation of the financial results of the foreign subsidiaries into Canadian dollars (“translation impact”) and the foreign exchange on the translation of foreign currency denominated transactions into the reporting currencies of the subsidiaries (“transaction impact”). (iii) Segment EBITDAR and segment EBITDA as a percent of revenue from external customers except for the Heli-One segment, which is a percent of total revenue. (iv) See Note25 to our fiscal 2007 audited consolidated financial statements. 41 Global Operations The Global Operations segment consists of flying operations in Australia, Africa, the Middle East, the Americas, Asia and in other locations around the world, serving offshore oil and gas, EMS/SAR and other industries. Revenue for fiscal 2007 was $428.0million, an increase of $97.1million from revenue of $330.9million in fiscal 2006. The increase included revenue growth of $108.1million, partially offset by an unfavourable FX impact of $11.0million. The $108.1million revenue increase was due to increased flying activity from new and expanded contracts in Australia, South America, Africa and Southeast Asia for both oil and gas and EMS/SAR customers, increased fixed-wing activity in Nigeria, additional ad hoc work in Africa and rate increases on a number of existing contracts. Total flying hours increased from 69,859 in fiscal 2006 to 84,207 in fiscal 2007, representing growth of 14,348hours or 21%. During the second quarter of fiscal 2007, Global Operations purchased an aircraft with the intention of selling the aircraft to a third party. The sale of the aircraft occurred in the third quarter and generated revenue of approximately $13.0million. Segment EBITDAR for fiscal 2007 was $135.1million, which is an increase of $44.2million from segment EBITDAR of $90.9million in fiscal 2006. This increase included segment EBITDAR growth of $47.4million, partially offset by an unfavourable FX impact of $3.2million. The segment EBITDAR increase is due to an increase in revenue and segment EBITDAR margins. Segment EBITDAR margins for Global Operations increased from 27.5% in fiscal 2006 to 31.6% in fiscal 2007 due to rate increases on a number of contracts as a result of the introduction of new aircraft and a net decrease of $15.6million in provisions on trade receivables that have been collected. Global Operations has added 26 aircraft to its fleet since fiscal 2006, which is partially offset by aircraft returned to Heli-One for re-deployment and the sale of light aircraft in the second quarter of fiscal 2007. During fiscal 2007, Global Operations expensed $3.6million (fiscal 2006 - $3.8million) in aircraft introduction costs. This is significantly lower than the aircraft introduction costs incurred by European Operations. The cost of introducing aircraft is not as significant for Global Operations as it is for European Operations for numerous reasons including the fact that most of these new aircraft are Sikorsky S76C++ aircraft, which are an advancement from previous S76 models but do not represent completely new aircraft types like the Sikorsky S92 and AgustaWestland AW139. New aircraft types require significant introduction costs primarily due to the training of personnel and serviceability issues related to unplanned maintenance and modification requirements. Global Operations experienced less aircraft down-time due to training as new crews were hired specifically to operate these new aircraft types. Global Operations’ contracts typically result in lower utilization of aircraft, reducing the frequency of maintenance requirements. Global Operations’ aircraft flew an average of 581hours per aircraft during fiscal 2007, while European Operations flew an average of 1,197hours per aircraft in the same period. As such, Global Operations has been able to introduce numerous aircraft during the year without a significant financial impact. 42 Operating income for fiscal 2007 was $30.0million, an increase of $27.1million from operating income of $2.9million in fiscal 2006. This increase was due primarily to a an increase in segment EBITDAR, partially offset by an unfavourable FX impact of $1.1million and an increase in lease costs of $17.8million due to an increased number and higher value aircraft used by Global Operations on new and expanded contracts. At April30, 2007, there were 145aircraft in this segment, consisting of 27heavy, 97medium, one light and 20fixed-wing aircraft. This represents an increase of 14aircraft since the start of the fiscal year, which is related to increased activity in the Global Operations segment in fiscal 2007. The fleet deployed in this segment consists primarily of medium aircraft such as Sikorsky S76 models and AgustaWestland AW139 aircraft, but also includes a number of heavy aircraft, including the Eurocopter Super Puma, the Sikorsky S61N and the Sikorsky S92. Approximately 87% of flying revenue in the segment was derived from long-term contracts. The major customers in this segment included Amerada Hess, ExxonMobil, Unocal, Chevron, bp, Shell, Premier, Phillips, Soekor, Sonair, the Ambulance Service of New South Wales, the Royal Australian Air Force, Victoria Police, the United Nations, Encana and United Helicharters. During and subsequent to fiscal 2007 Global Operations was awarded the following new contracts and contract renewals: • through BHS, a five-year contract for the provision of eight Sikorsky S76C+ helicopters in support of Petrobras’ operations in the Brazilian offshore sector. • a seven-year (plus three years of extension options) EMS contract with the Ambulance Service of New South Wales for the provision of five aircraft in the Greater Sydney area. The contract commenced in late fiscal 2007 and calls for AgustaWestland AW139 and Eurocopter EC145 aircraft. European Operations The European Operations segment consists primarily of flying operations in the UK, Norway, Ireland, the Netherlands and Denmark, mainly serving the helicopter transportation requirements of the offshore oil and gas industry in the North Sea, as well as EMS/SAR services throughout Europe. Revenue for fiscal 2007 was $539.9million, an increase of $19.5million from revenue of $520.4million earned in fiscal 2006. This increase was attributable to an increase of $17.1million in revenue and a favourable FX impact of $2.4million. Revenue increased due to new contracts with Marathon, Nexen, Perenco UK Limited, Total E&P Nederland BV, Wintershall Noordszee BV, PetroCanada Netherlands BV and Tullow Oil, as well as an increase in flying hours on existing contracts and increased ad hoc work. In addition, rate increases on new aircraft types have contributed to increased revenue. These increases are partially offset by a decrease in flying hours and the loss of the ConocoPhillips contract during fiscal 2006. The loss of the ConocoPhillips contract resulted in reduced revenue but did not result in a corresponding reduction in costs as crews were retained to train and fly on new contracts commencing in future periods. Flying hours decreased by 4,463hours to 91,008hours in fiscal 2007 compared to 95,471hours in fiscal 2006. This decrease is largely due to aircraft serviceability issues on certain new aircraft types experienced by European Operations throughout fiscal 2007, discussed further below. 43 Segment EBITDAR for fiscal 2007 was $95.3million, down $12.2million from segment EBITDAR of $107.5million in fiscal 2006. This decrease was due primarily to reduced segment EBITDAR of $8.5million due to serviceability issues on certain new aircraft types and aircraft introduction costs and an unfavourable FX impact of $3.7million. These decreases are partially offset by segment EBITDAR earned on increased revenue. Segment EBITDAR margins decreased from 20.7% in fiscal 2006 to 17.7% in fiscal 2007. Fiscal 2007 margins were negatively impacted by significant aircraft introduction costs incurred during the year and serviceability issues on certain new aircraft types. European Operations has added seven aircraft to its fleet since fiscal 2006, which is partially offset by aircraft returned to Heli-One for redeployment. Most of the aircraft added to the fleet are new aircraft types including the AgustaWestland AW139 and Sikorsky S92. The introduction of new aircraft types to meet the requirements of new and existing customers has resulted in aircraft introduction costs of approximately $7.8million (fiscal 2006 - $4.4million) expensed during fiscal 2007 primarily relating to the training of personnel for upcoming contracts, including the Statoil contract in Norway, which will generate revenue in the first quarter of fiscal 2008. The cost of introducing aircraft has been significant for European Operations as a result of the new technology aircraft types introduced and the requirement to type-convert and align existing crews on these aircraft. European Operations has also experienced a high amount of scheduled and unscheduled maintenance on new and older aircraft during fiscal 2007. This maintenance resulted in customer penalties and reduced revenue as aircraft were unable to operate on contract. The segment EBITDAR impact of aircraft availability issues for fiscal 2007 totalled approximately $8.5million. Even though it is normal that new aircraft types have a lower rate of availability during the introduction period, the current performance of these new types continues to be below expectations. The availability rate on these aircraft did improve in the fourth quarter of fiscal 2007 and is expected to continue to improve in future periods. The Company continues to work with manufacturers to remedy serviceability issues on new technology aircraft by increasing spare parts production and improving technical support. During fiscal 2007, European Operations experienced an operating loss of $1.3million, which is a decrease of $26.0million from operating income of $24.7million in fiscal 2006. This decrease is due to a reduction in segment EBITDAR, increased lease costs of $17.5million and an unfavourable FX impact of $3.7million. Lease costs increased due to the addition of higher value, technologically advanced aircraft in the European Operations fleet and short-term lease costs incurred on aircraft required to address serviceability issues and other related costs. At April30, 2007 there were 76aircraft in this segment, consisting of 48heavy and 28medium aircraft. Included in the heavy aircraft were 34 Super Pumas, including 16 Super Puma MkIIs and five Sikorsky S92aircraft. During fiscal 2007, European Operations lost one AS365N medium aircraft in a helicopter accident off the west coast of England. The cause of the accident has not yet been ascertained as it is still under investigation by the Air Accidents Investigation Branch. In fiscal 2007, approximately 70% of flying revenue in this segment was derived from long-term contracts. The major customers in this segment during fiscal 2007 included Apache, bp, TotalFinaElf, Maersk, Statoil, Nexen, Marathon, Tullow Oil, Perenco UK Limited and the Irish Coast Guard. During and subsequent to fiscal 2007 European Operations was awarded the following new contracts and contract renewals: • a contract renewal by the Irish Minister for Transport for the continued provision of marine SAR services in Ireland from July2007 to July2010, plus three option years. • a three-year contract and two five-year contracts by Statoil for the provision of helicopter services in the Norwegian sector of the NorthSea commencing in mid-2007. • a four-year contract renewal by Apache North Sea Limited for the provision of helicopter services in support of Apache’s offshore operations. The contract commenced on September1, 2006 and is supported by a Sikorsky S92 aircraft. 44 • a three-year contract (plus two option years) by TOTAL E&P Norge AS for the provision of helicopter transportation services from Stavanger and Kristiansund, Norway, commencing in early 2008. A Eurocopter EC225 will be deployed on the contract. The contract is expected to generate annual revenue of approximately $9.0million. • two major contracts by Statoil ASA, Norway for provision of helicopter services in the Norwegian Sea. The Company believes that this is the largest bundle of helicopter services contracts ever awarded, with a total value of approximately $1.1billion, over the fixed and option periods. The contract details are as follows: (i) A five-year contract for the provision of five Sikorsky S92 and two Eurocopter EC225 aircraft in support of Statoil's offshore operations based out of Floroe and Bergen, Norway, plus an additional back-up Eurocopter AS332L2 in Bergen. The operation in Floroe will commence in June 2009 and the contract in Bergen in January 2010. The contract includes options for up to four additional years. (ii) A seven-year contract for the provision of two all-weather Search and Rescue EC225 aircraft. One helicopter will be based at Statoil's Statfjord field in the North Sea, and the other in Bergen as back-up for this service. Commencing in March 2009, the contract includes options for up to four additional years. • a five-year contract renewal by Statoil for the provision of helicopter services in support of Statoil’s offshore operations. The contract will commence on July1, 2009 and is anticipated to generate up to $170million over the five-year extension period. • a five-year contract renewal by GDF Production Nederland BV in DenHelder. The contract was renewed in June 2007 and is expected to generate revenue of approximately $55million over the five-year extension period. Heli-One The Heli-One segment includes helicopter repair and overhaul facilities in Norway, Canada, Australia, Africa, the US and the UK, providing helicopter repair and overhaul services for our fleet and for a growing external customer base in Europe, Asia and North America. As well, Heli-One performs composite aerospace component manufacturing. The following table provides annual financial information on Heli-One fleet and R&O activities (without adjusting for the impact of FX). 45 Heli-One Activities Fiscal Year Ended April 30, (in thousands of Canadian dollars) Fleet R&O Total 2007 2006 2007 2006 2007 2006 Revenue External PBH/R&O $ - $ - $ 130,878 $ 106,104 $ 130,878 $ 106,104 Lease 21,338 12,882 - - 21,338 12,882 Other (i) - - 28,397 26,682 28,397 26,682 Total 21,338 12,882 159,275 132,786 180,613 145,668 Internal PBH/R&O - - 210,098 194,915 210,098 194,915 Lease 181,200 150,855 - - 181,200 150,855 Other (i) - - 222 9,243 222 9,243 Total 181,200 150,855 210,320 204,158 391,520 355,013 Total Revenue 202,538 163,737 369,595 336,944 572,133 500,681 Direct costs (ii) (18,839 ) (19,872 ) (280,120 ) (251,334 ) (298,959 ) (271,206 ) Segment EBITDAR (ii) 183,699 143,865 89,475 85,610 273,174 229,475 Segment EBITDAR margin 90.7 % 87.9 % 24.2 % 25.4 % 47.7 % 45.8 % Aircraft lease and associated costs (ii) (87,217 ) (60,685 ) - - (87,217 ) (60,685 ) Segment EBITDA (ii) $ 96,482 $ 83,180 $ 89,475 $ 85,610 185,957 168,790 Segment EBITDA margin 47.6 % 50.8 % 24.2 % 25.4 % 32.5 % 33.7 % Amortization (56,474 ) (44,363 ) Restructuring (costs) recovery 991 (7,445 ) Loss on disposal of assets (2,769 ) (685 ) Operating income $ 127,705 $ 116,297 (i) Other consists of Composites, Heli-One Components B.V. and the recently sold trading surplus business. (ii) See Note25 to our fiscal 2007 audited consolidated financial statements. Heli-One’s third-party revenue for fiscal 2007 was $180.6million, of which approximately 49% was derived from long term contracts, compared to $145.7million in fiscal 2006. The $34.9million increase in third-party revenue was due to increases in both fleet and R&O revenue totalling $37.4million, partially offset by an unfavourable FX impact of $2.5million. External fleet revenue has increased $8.5million (without adjusting for the impact of FX) due to incremental lease revenue on a larger fleet, including new leasing contracts in Mexico and the US. External R&O revenue has increased by $26.5million (without adjusting for the impact of FX) due to an increase in customer flying hours, new PBH contracts in Malaysia and Mexico, part sales increases and an increase in base maintenance activities. Base maintenance activities increased primarily as a result of the consolidation of Heli-Dyne, which was acquired during fiscal 2007, as well as increases in third-party base maintenance work performed in Norway and Europe. Heli-One’s internal revenues have increased by $36.5million to $391.5million in fiscal 2007 from $355.0million in fiscal 2006. This increase is due to increases in both internal fleet leasing and R&O revenue. Internal fleet revenue has increased by $30.3million, due to incremental revenue on an increase in the number and value of aircraft deployed by European Operations and Global Operations. Internal R&O revenue has increased by $6.2million due to PBH earned on increased flying hours. Internal revenues are expected to continue to grow as Global Operations and European Operations deploy more aircraft and increase flying activity. 46 Segment EBITDAR for fiscal 2007 was $273.2million, an increase of $43.7million from segment EBITDAR of $229.5million in fiscal 2006. This increase was due to increased EBITDAR of $42.4million earned on increased activity and a favourable FX impact of $1.3million. Segment EBITDAR from fleet leasing has increased by $39.8million due to an increase in the number and value of aircraft in the fleet compared to fiscal 2006. Segment EBITDAR from R&O has increased by $3.9million, primarily due to an increase in revenue, an increase in external work at improved margins and a reduction in maintenance costs primarily due to an estimated $4.0million net credit on the planned exit from a third-party PBH maintenance program. These increases are partially offset by the sale of a non-core parts trading business during fiscal 2007. In fiscal 2006, this business contributed segment EBITDAR of $1.8million. The development of the Boundary Bay R&O facility and expansion of in-house capabilities may result in the exit from other third-party PBH maintenance programs in the future. Segment EBITDAR margins have improved from 45.8% in fiscal 2006 to 47.7% in fiscal 2007. This increase is due to improved margins on external R&O work and a reduction in maintenance costs as noted above. The number of aircraft in the Heli-One fleet has increased by four aircraft to 34aircraft at April30, 2007 compared to fiscal 2006. The increase is due to the addition of aircraft to the fleet that are not yet deployed in the flying operations as the aircraft are undergoing post-delivery modifications and an increase in the number of aircraft leased to third-parties. Of the 34aircraft in the Heli-One fleet, five aircraft are undergoing post-delivery modifications, two are undergoing major inspections, 19aircraft are leased to third parties and eight aircraft are available for sale. Operating income for fiscal 2007 was $127.7million, an increase of $11.4million from operating income of $116.3million in fiscal 2006. This increase was due primarily to an increase in segment EBITDAR and a favourable FX impact of $3.2million. These increases are partially offset by an increase in external lease charges of $30.1million and an increase in amortization of $12.1million. Amortization increased over fiscal 2006 due to an increase in spares (rotables), base maintenance capitalized costs and the increased value of aircraft in the fleet. External lease charges increased due to an increase in the percentage of leased aircraft in the fleet and an increase in the interest component of lease expense. We continue to develop our Heli-One operations in anticipation of growth opportunities in this segment. We have 71aircraft (34heavy and 37medium aircraft) on order, expected to be delivered over the next fiveyears. We expect that the majority of these aircraft will be used internally to support continued growth. Significant opportunities also exist from the continued development of Heli-One’s North American R&O facilities through the establishment of the 240,000square foot R&O facility at Boundary Bay Airport in Delta, BC, Canada expected to be completed in the fourth quarter of fiscal 2008 and the acquisition of Heli-Dyne in the US during fiscal 2007. During and subsequent to fiscal 2007 Heli-One announced the following contracts and contract renewals: • a five-year helicopter lease and maintenance contract, plus two option years, with AB Norrlandsflyg of Sweden commencing in January 2008. Heli-One will provide Norrlandsflyg with two new Sikorsky S76C++ helicopters in SAR configuration and will support the helicopters’ major components through a PBH maintenance agreement. Norrlandsflyg will operate the aircraft in a SAR capacity for the Swedish Maritime Agency. • contracts with major European Air Forces as follows: (i) Modifications to twelve Royal Norwegian Air Force Bell 412SP helicopters and upgrades to a further six 412 helicopters form SP to HP models. Work will be carried out in 2007 and 2008. (ii) S61A fleet support for Royal Danish Air Force, including C-inspections, component repair and overhaul, and personnel support. (iii) Phase inspections on two Royal Netherlands Air Force AS532U1 Cougar helicopters (with options for a further five inspections) to be performed at Royal Netherlands Air Force facilities in Woensdrecht. • a contract with Eurocopter for the purchase of 16new EC225 helicopters. Total value of the contract is approximately $430million. These aircraft are expected to be delivered between fiscal 2008 and fiscal 2012. We plan to use these aircraft in support of new offshore oil and gas contracts and potentially as SAR aircraft to meet the unprecedented demand from various customers in both the offshore oil and gas industry and government sponsored SAR. The EC225 fleet will be fully supported by Heli-One who will provide total maintenance, repair and overhaul support for the advanced EC225. Heli-One has been granted an exclusive license to perform R&O on EC225 components. 47 Corporate and Other Segment Corporate segment EBITDAR of $(41.3)million in fiscal 2007 decreased by $13.7million from fiscal 2006. This decrease is due to increased costs of $15.1million, partially offset by a favourable FX impact of $1.4million. The increase in costs of $15.1million from fiscal 2006 is due primarily to $8.9million incurred during fiscal 2007 relating to our SOX Section404 project. In addition, contract settlement costs of $3.1million were incurred during the year and there was an increase in professional fees of $7.4million relating to external audit, consulting and other fee increases. These increases are partially offset by a reduction in variable compensation costs of $1.7million and a reduction in claim reserves for various insured risks of $1.3million compared to fiscal 2006. YEAR ENDED APRIL30, 2006 COMPARED TO YEAR ENDED APRIL30, 2005 Revenue Total revenue for fiscal 2006 was $997.1million, an increase of $42.9million from revenue of $954.2million for fiscal 2005. The increase of $42.9million from fiscal 2005 includes revenue growth of $139.5million offset by unfavourable FX of $96.6million. The following are the primary reasons for the change in revenue: (i) Excluding the impact of FX, there was a $66.7million increase in revenue in fiscal 2006 in Global Operations primarily due to increased flying revenue from new and expanded contracts in Southeast Asia, the Ivory Coast, Canada and Azerbaijan. This increase also relates to increased revenue from fixed-wing activity. (ii) An increase, excluding FX, in revenue in fiscal 2006 in European Operations of $44.0million due to new and expanded contracts and increased flying activity on existing contracts. (iii) An increase, excluding the impact of FX, in revenue in fiscal 2006 in Heli-One of $29.0million. This increase was due primarily to increased revenue from existing customers and moving into new markets including Brazil. By industry sector, the distribution of the year-over-year change in revenue is set forth in the table below: Revenue Summary by Industry Sector Fiscal Year Ended April 30 2006 2005 Change 2006 2005 Change (i) Industry Sector (percentage of total revenue) (inmillions of CDN dollars) Oil and Gas 69.9 % 70.0 % (0.1 )% $ 696.7 $ 667.6 $ 29.1 Repair and Overhaul 13.2 % 11.7 % 1.5 % 131.5 112.2 19.3 EMS/SAR 8.3 % 8.9 % (0.6 )% 82.7 84.8 (2.1 ) Other 6.1 % 6.0 % 0.1 % 61.4 57.5 3.9 Passenger Transportation 1.8 % 2.6 % (0.8 )% 18.0 24.7 (6.7 ) Training 0.7 % 0.8 % (0.1 )% 6.8 7.4 (0.6 ) Total 100.0 % 100.0 % - $ 997.1 $ 954.2 $ 42.9 (i) The $29.1million increase in revenue in the oil and gas sector was due primarily to growth in Global Operations and European Operations offset partially by unfavourable FX. The $19.3million increase in repair and overhaul revenue was due primarily to revenue from growth in the business from new and expanded contracts partially offset by unfavourable FX. 48 The table below provides a summary of segment revenue by quarter for fiscal 2006 and 2005: Revenue Summary by Quarter (in millions of Canadian dollars) Period Global Operations European Operations Total Flying Segments Heli-One Corporate & Other Total Fiscal 2006 Q1 $ 76.0 $ 133.6 $ 209.6 $ 33.4 $ - $ 243.0 Q2 79.5 138.5 218.0 34.5 (0.1 ) 252.4 Q3 86.6 126.0 212.6 40.8 0.1 253.5 Q4 88.8 122.3 211.1 37.0 0.1 248.2 $ 330.9 $ 520.4 $ 851.3 $ 145.7 $ 0.1 $ 997.1 Fiscal 2005 Q1 $ 71.9 $ 137.6 $ 209.5 $ 30.2 $ - $ 239.7 Q2 71.2 134.6 205.8 32.9 0.1 238.8 Q3 73.8 132.0 205.8 32.4 0.1 238.3 Q4 75.2 126.7 201.9 35.3 0.2 237.4 $ 292.1 $ 530.9 $ 823.0 $ 130.8 $ 0.4 $ 954.2 We derive our flying revenue from two types of contracts. Approximately 51% of our fiscal 2006 flying revenue (fiscal 2005 - 52%) was derived from hourly charges (including hourly charges on contracts that also have fixed charges), and the remainder was generated by fixed monthly charges. Because of the significant fixed charge component of our flying revenue mix, an increase or decrease in flying hours may not result in a proportionate change in revenue. While flying hours may not correlate directly with revenues, they remain a good measure of the level of activity and fleet utilization. The following two tables provide, respectively, a quarterly summary of our flying hours and a summary of our flying revenue hourly vs. fixed mix for fiscal 2006 and 2005, in each case by segment. Flying Hours Flying Hours Number of Aircraft at Period End Period Global Operations European Operations Total Global Operations European Operations Heli-One Total Fiscal 2006 Q1 16,262 23,713 39,975 127 77 14 218 Q2 17,042 25,968 43,010 128 71 27 226 Q3 18,854 23,764 42,618 131 72 27 230 Q4 17,701 22,026 39,727 131 72 30 233 69,859 95,471 165,330 Fiscal 2005 Q1 16,481 24,468 40,949 112 82 13 207 Q2 16,364 24,028 40,392 114 80 13 207 Q3 17,070 22,927 39,997 122 79 13 214 Q4 16,778 22,183 38,961 121 81 13 215 66,693 93,606 160,299 Flying Revenue Mix - Hourly vs. Fixed (in millions of Canadian dollars) Hourly Fixed Total Segment Fiscal 2006 Fiscal 2005 Fiscal 2006 Fiscal 2005 Fiscal 2006 Fiscal 2005 European flying $ 97.2 $ 82.1 $ 210.7 $ 194.5 $ 307.9 $ 276.6 International flying 311.0 321.1 186.2 181.6 497.2 502.7 $ 408.2 $ 403.2 $ 396.9 $ 376.1 $ 805.1 $ 779.3 49 We utilize primarily heavy aircraft in our European Operations segment and medium aircraft in our Global Operations segment. As illustrated in the table below, the overall mix of revenue by aircraft type remained relatively consistent from fiscal 2005 to fiscal 2006. Flying Revenue Mix - Aircraft Type (in millions of Canadian dollars) 2006 2005 Segment Heavy Medium Light Fixed Wing Total Heavy Medium Light Fixed Wing Total Global Operations $ 70.0 $ 204.8 $ 2.5 $ 30.6 $ 307.9 $ 69.1 $ 174.3 $ 3.5 $ 29.7 $ 276.6 European Operations 369.7 127.5 - - 497.2 363.2 137.9 1.6 - 502.7 Total Flying Revenue $ 439.7 $ 332.3 $ 2.5 $ 30.6 $ 805.1 $ 432.3 $ 312.2 $ 5.1 $ 29.7 $ 779.3 Total % 54.6 % 41.3 % 0.3 % 3.8 % 100.0 % 55.5 % 40.1 % 0.6 % 3.8 % 100.0 % We regularly compare our activity levels against available industry data. Aberdeen Airport Ltd. reports monthly helicopter passenger traffic for all helicopter operations in Aberdeen, Scotland, which is our largest base (accounting for approximately 25% of total European Operations revenue) as measured by the number of aircraft and revenue. The following table provides a quarterly summary of all helicopter passenger traffic at Aberdeen Airport for fiscal 2006 and 2005. Aberdeen Airport - Helicopter Passengers Fiscal 2006 Fiscal 2005 % Change (2006 vs 2005) Q1 115,696 102,228 13.2% Q2 120,813 104,715 15.4% Q3 113,743 95,896 18.6% Q4 114,684 101,132 13.4% Total 464,936 403,971 15.1% Source: Aberdeen Airport Ltd. The data in the above table shows a year-over-year increase in activity in Aberdeen. Helicopter passenger activity levels in Aberdeen increased approximately 15% in fiscal 2006 versus fiscal 2005. This 15% increase is greater than the flying hour increase experienced by the European Operations segment in the same period primarily due to the redeployment of aircraft to support growth in international markets and reduced activity from expired contracts that have been partially offset by revenue from new entrants to the NorthSea. Direct Costs Direct costs for fiscal 2006 increased by $55.8million, to $788.5million, from $732.7million for fiscal 2005. The $55.8million increase from fiscal 2005 is primarily due to an increase in variable costs incurred to support revenue growth. General and Administration Costs General and administration costs for fiscal 2006 decreased by $7.4million to $27.9million from $35.3million for fiscal 2005. This decrease of $7.4million from fiscal 2005 is due primarily to a reduction of $4.2million in variable compensation costs from fiscal 2005 and a reduction in Schreiner corporate office expenses of $10.7million as a result of restructuring initiatives. These increases were partially offset by various individually immaterial items including an increase in professional fees and adjustments to claims reserves for various insured risks. 50 Amortization Amortization expense increased $5.4million to $55.5million in fiscal 2006 from $50.1million in fiscal 2005. The increase in amortization was due largely to amortization on an increased value of repairable parts and an increase in the owned aircraft fleet size since fiscal 2005, as well as other asset additions. Repairable parts balances increased from fiscal 2005 to support the addition of new aircraft and several new aircraft types to the fleet. See page31, “Property and Equipment - Fleet - By Segment” for additional information regarding aircraft additions. Restructuring Costs During fiscal 2006 we completed the consolidation of all our operations into three new operating divisions, Global Operations, European Operations and Heli-One. We expensed costs of $16.1million and $17.4million for fiscal 2006 and 2005, respectively, in connection with these restructuring activities. Restructuring costs were comprised of severance, termination, relocation, planning, consulting and benefit adjustments. Fair Value Adjustment During fiscal 2005, a fair value adjustment of $14.3million relating to the property and equipment and other assets of Composites was recorded. Gain on Disposal of Assets During fiscal 2006 we disposed of property and equipment, primarily aircraft (see page31, “Property and Equipment - Fleet - By Segment” and page60, “Liquidity and Capital Resources - Investing Activities”), and received net proceeds of $218.2million, resulting in a deferred gain of $22.1million primarily related to the 21 aircraft sale-leaseback transactions during the year. Operating Income Operating income increased by $0.6million to $109.1million in fiscal 2006 from $108.5million in fiscal 2005. The $0.6million increase from fiscal 2005 was due primarily to a $19.6million (net of FX) increase in the European Operations segment and the $14.3million fair market value adjustment on the assets of Composites in fiscal 2005, largely offset by a net operating income decrease in other segments and an unfavourable FX impact of $13.8million. Debt Settlement During fiscal 2006 we had no debt settlement costs but expensed $2.0million of debt settlement costs in fiscal 2005 in connection with a senior credit facility revision and redemption of our remaining 11¾% senior subordinated notes and 8% subordinated debentures. Financing Charges Financing charges for the fiscal year ended April30, 2006 totalled $53.0million compared to $37.4million in fiscal 2005. The increase in financing charges compared to fiscal 2005 was primarily due to increased interest on debt obligations and increases in FX losses, partially offset by increased interest income. (inmillions of Canadian dollars) 2006 2005 Interest on debt obligations $ 43.5 $ 32.4 Amortization of deferred financing costs 1.6 3.2 Foreign exchange losses (gains) 6.2 (1.2 ) Release of currency translation adjustment 2.6 - Other interest and banking expenses (0.9 ) 3.0 Total $ 53.0 $ 37.4 51 The average rate on our variable-rate senior credit facilities during fiscal 2006 was 4.4% compared to 4.0% in fiscal 2005. In addition to higher effective interest rates on the senior credit facility borrowings, interest on long-term debt increased by $11.1million due to higher average borrowings primarily for capital expenditures and aircraft deposits in fiscal 2006 compared to fiscal 2005. Gain on Sale of Long-term Investments Gain on sale of long-term investments in fiscal 2006 included a $15.7million gain from the sale of our interest in Inaer and a $21.8million gain from the sale of our interest in CHL and other long-term investments. Equity Earnings of Associated Companies and Non-Controlling Interest Equity earnings of associated companies and non-controlling interest increased by $1.4million to $6.6million in fiscal 2006, from $5.2million in fiscal 2005. During fiscal 2006 we sold our 38% equity ownership in Inaer and our 41.75% interest in CHL, which together accounted for $6.2million of equity earnings in fiscal 2006 compared to $5.5million in fiscal 2005. Income Taxes We had an income tax provision of $10.5million in fiscal 2006 compared to $27.3million in fiscal 2005. This provision was comprised of the following: (in millions of Canadian dollars) 2006 2005 Earnings from continuing operations before income taxes $ 100.2 $ 74.3 Combined Canadian federal and provincial statutory income tax rate 34 % 35 % Income tax provision calculated at statutory rate (34.1 ) (26.0 ) (Increase) decrease in income tax provision resulting from: Rate differences in various jurisdictions 13.5 16.0 Effect of change in tax legislation (0.2 ) (4.2 ) Non-deductible items (1.2 ) (3.2 ) Large corporations tax (0.5 ) (0.5 ) Other foreign taxes paid (3.5 ) (1.7 ) Non-taxable portion of capital gains 13.6 1.1 Non-taxable income 2.7 1.3 Valuation allowance (0.3 ) (7.0 ) Other (0.5 ) (3.1 ) Income tax provision $ (10.5 ) $ (27.3 ) During fiscal 2005, legislation was substantively enacted in the Netherlands to reduce the corporate income tax rate from 34.5% to 30.0%. As a result, we adjusted the value of our future income tax assets related to losses carried forward and other temporary differences in the Netherlands by $4.2million. Net Earnings from Continuing Operations Net earnings from continuing operations for fiscal 2006 was $89.7million ($1.95per share, diluted), an increase of $42.8million from $46.9million ($1.03per share, diluted) in fiscal 2005. The $42.8million increase from fiscal 2005 was primarily the result of gains on sale of Inaer, CHL and other investments totalling $37.5million and a lower tax provision of $16.8million, partially offset by increased financing charges of $15.5million. Net Earnings from Discontinued Operations Net earnings from discontinued operations for fiscal 2006 were $1.0million ($0.02per share, diluted), a decrease of $8.6million from $9.6million ($0.20per share, diluted) for fiscal 2005. The net earnings from discontinued operations in fiscal 2005 relate primarily to an $8.6million net gain on the disposal of two non-core businesses. 52 Net Earnings Net earnings increased by $34.2million to $90.7million ($1.97per share, diluted) in fiscal 2006, up from $56.5million ($1.23per share, diluted) in fiscal 2005. This reflects a $42.8million increase in net earnings from continuing operations for fiscal 2005 and an $8.6million decrease in net earnings from fiscal 2005 from discontinued operations. Quarterly Information The table below provides a summary of our revenue, net earnings from continuing operations, net earnings, total assets, total long-term financial liabilities, cash dividends per share, net earnings per share from continuing operations and net earnings per share for each quarter of fiscal 2006 and 2005. All information has been reclassified for the classification of Survival-One as discontinued operations as outlined in Note2 to our fiscal 2007 audited consolidated financial statements. Fiscal Revenue Net earnings from continuing operations Net earnings Total assets Total long-term financial liabilities Cash dividends per share Net earnings per share from continuing operations Net earnings per share 2006 (inmillions of Canadian dollars) declared Basic Diluted Basic Diluted Q1 $ 243.0 $ 18.8 $ 19.2 $ 1,669.8 $ 975.2 $ - $ 0.45 $ 0.41 $ 0.46 $ 0.42 Q2 252.4 39.2 39.2 1,675.1 939.1 0.40 0.93 0.85 0.93 0.85 Q3 253.5 21.4 21.5 1,685.6 945.8 - 0.51 0.47 0.51 0.47 Q4 248.2 10.3 10.8 1,686.1 911.7 - 0.25 0.22 0.26 0.23 Total $ 997.1 $ 89.7 $ 90.7 $ 0.40 $ 2.14 $ 1.95 $ 2.16 $ 1.97 Fiscal 2005 Q1 $ 239.7 $ 18.2 $ 17.5 $ 1,494.0 $ 829.9 $ - $ 0.44 $ 0.40 $ 0.42 $ 0.37 Q2 238.8 (0.7 ) (0.7 ) 1,512.8 855.0 0.30 (0.02 ) (0.01 ) (0.02 ) (0.01 ) Q3 238.3 14.7 22.5 1,624.5 924.2 - 0.35 0.32 0.54 0.49 Q4 237.4 14.7 17.2 1,686.7 934.4 - 0.35 0.32 0.41 0.38 Total $ 954.2 $ 46.9 $ 56.5 $ 0.30 $ 1.12 $ 1.03 $ 1.35 $ 1.23 There is some impact of seasonality in the quarterly results in the foregoing table. The seasonal variations are due primarily to variations in exploration and development activities of our oil and gas industry customers. Poor weather in the NorthSea can inhibit flying during the winter months. In fiscal 2006 poor weather conditions in February prevented flying activity for a number of days resulting in a 420hour reduction in flying activity. FX has had significant impact on quarterly revenue levels on a year-over-year basis. Quarterly revenues for fiscal 2006, in comparison to quarterly revenues for fiscal 2005, have been impacted by FX in the following amounts: Q1-$(23.3)million, Q2-$(22.9)million, Q3-$(22.6)million and Q4-$(27.8)million for a total negative FX impact of $96.6million. Quarterly revenue net earnings from continuing operations and net earnings in the table above were impacted by a number of factors that affect their comparability including the following: (i) In Q2 of fiscal 2005, the Company incurred a tax asset adjustment of $4.2million relating to a tax rate reduction in the Netherlands. (ii) In Q2 of fiscal 2005, the Company recorded a fair value adjustment for Composites of $14.3million. (iii) In Q3 of fiscal 2005, the Company incurred a net-of-tax gain on the sale of Schreiner Aircraft Maintenance B.V. (“SAMCO”) and Schreiner Canada Ltd. (“Schreiner Canada”) of $7.5million included in discontinued operations. The remaining $1.1million net-of-tax gain on the sale of SAMCO and Schreiner Canada was incurred in Q4 of fiscal 2006. (iv) Results for Q2 of fiscal 2006 included a pre-tax gain of $21.8million for the sale of the Company’s remaining interest in CHL and other long-term investments. (v) Results for Q3 of fiscal 2006 included a pre-tax gain of $15.7million for the sale of the Company’s equity interest in Inaer. For additional information on the foregoing quarterly items, see page38, “Results of Operations - Income Taxes”, and page39, “Results of Operations - Net Loss from Discontinued Operations”. 53 REVIEW BY SEGMENT Segment Revenue(i) from External Customers - Variance Analysis (in thousands of Canadian dollars) Global Operations European Operations Heli-One Corporate & Other Inter-segment Eliminations Total Year ended April 30, 2005 (i) $ 292,066 $ 530,897 $ 130,844 $ 435 N/A $ 954,242 Foreign exchange impact (ii) (27,868 ) (54,575 ) (14,153 ) (17 ) N/A (96,613 ) Revenue increase (decrease) 66,679 44,045 28,977 (243 ) N/A 139,458 Year ended April 30, 2006 (i) $ 330,877 $ 520,367 $ 145,668 $ 175 N/A $ 997,087 Total revenue increase (decrease) $ 38,811 $ (10,530 ) $ 14,824 N/A N/A $ 42,845 % increase (decrease) 13.3 % (2.0 %) 11.3 % N/A N/A 4.5 % % increase excluding FX 22.8 % 8.3 % 22.1 % N/A N/A 14.6 % Segment EBITDAR(i),(iv) Variance Analysis (in thousands of Canadian dollars) Global Operations European Operations Heli-One Corporate & Other Inter-segment Eliminations Total Year ended April 30, 2005 (i) $ 87,284 $ 110,792 $ 231,016 $ (32,103 ) $ (153,227 ) $ 243,762 Foreign exchange impact (ii) (6,730 ) (12,766 ) (6,993 ) 1,471 - (25,018 ) Segment EBITDAR increase (decrease) 10,368 9,455 5,452 2,970 (822 ) 27,423 Year ended April 30, 2006 (i) $ 90,922 $ 107,481 $ 229,475 $ (27,662 ) $ (154,049 ) $ 246,167 Segment EBITDAR margin (iii) - Last year 29.9 % 20.9 % 45.2 % N/A N/A 25.5 % - This year 27.5 % 20.7 % 45.8 % N/A N/A 24.7 % Total Segment EBITDAR increase (decrease) $ 3,638 $ (3,311 ) $ (1,541 ) $ 4,441 $ (822 ) $ 2,405 % increase (decrease) 4.2 % (3.0 %) (0.7 %) 13.8 % N/A 1.0 % % increase excluding FX 11.9 % 8.5 % 2.4 % 9.3 % N/A 11.2 % Segment EBITDA(iv) Variance Analysis (in thousands of Canadian dollars) Global Operations European Operations Heli-One Corporate & Other Inter-segment Eliminations Total Year ended April 30, 2005 (i) $ 15,889 $ 21,976 $ 180,463 $ (32,103 ) $ - $ 186,225 Foreign exchange impact (ii) (6,644 ) (8,983 ) (651 ) 1,467 - (14,811 ) Segment EBITDA increase (decrease) (1,539 ) 18,864 (11,022 ) 2,974 - 9,277 Year ended April 30, 2006 (i) $ 7,706 $ 31,857 $ 168,790 $ (27,662 ) $ - $ 180,691 Segment EBITDA margin(i) - Last year 5.4 % 4.1 % 35.3 % N/A N/A 19.5 % - This year 2.3 % 6.1 % 33.7 % N/A N/A 18.1 % Total Segment EBITDA increase (decrease) $ (8,183 ) $ 9,881 $ (11,673 ) $ 4,441 $ - $ (5,534 ) % increase (decrease) (51.5 %) 45.0 % (6.5 %) 13.8 % N/A (3.0 %) % increase (decrease) excluding FX (9.7 %) 85.8 % (6.1 %) 9.3 % N/A 5.0 % Segment Operating Income Variance Analysis (in thousands of Canadian dollars) Global Operations European Operations Heli-One Corporate & Other Inter-segment Eliminations Total Year ended April 30, 2005 (i) $ 10,899 $ 13,573 $ 127,459 $ (43,411 ) N/A $ 108,520 Foreign exchange impact (ii) (6,310 ) (8,460 ) 1,065 (62 ) N/A (13,767 ) Operating income increase (decrease) (1,676 ) 19,608 (12,227 ) 8,608 N/A 14,313 Year ended April 30, 2006 (i) $ 2,913 $ 24,721 $ 116,297 $ (34,865 ) N/A $ 109,066 Total operating income increase (decrease) $ (7,986 ) $ 11,148 $ (11,162 ) $ 8,546 N/A $ 546 % increase (decrease) (73.3 %) 82.1 % (8.8 %) 19.7 % N/A 0.5 % % increase (decrease) excluding FX (15.4 %) 144.5 % (9.6 %) 19.8 % N/A 13.2 % (i) Figures have been reclassified for the classification of Survival-One as discontinued operations as outlined in Note2 to our fiscal 2007 audited consolidated financial statements. (ii) Includes both the foreign exchange on the translation of the financial results of the foreign subsidiaries into Canadian dollars (“translation impact”) and the foreign exchange on the translation of foreign currency denominated transactions into the reporting currencies of the subsidiaries (“transaction impact”). (iii) Segment EBITDAR as a percent of revenue from external customers except for the Heli-One segment, which is a percent of total revenue. (iv) See Note25 to our fiscal 2007 audited consolidated financial statements. 54 Global Operations Revenue for fiscal 2006 was $330.9million, an increase of $38.8million from revenue of $292.1million in fiscal 2005. The increase included revenue growth of $66.7million, partially offset by an unfavourable FX impact of $27.9million. The $66.7million revenue increase was driven by increased flying activity, primarily for oil and gas customers from new contract awards and increased flying activity on existing contracts. Total flying hours increased from 66,693 in fiscal 2005 to 69,859 in fiscal 2006, representing growth of 3,166hours or 5%. Increased flying hours were derived from increased flying from new and expanded helicopter contracts in Southeast Asia, the Ivory Coast, Canada and Azerbaijan in addition to adhoc work in Africa and increased revenue from fixed-wing activity in Nigeria. Segment EBITDAR for fiscal 2006 was $90.9million, up by $3.6million from segment EBITDAR of $87.3million in fiscal 2005. This increase included an unfavourable FX impact of $6.7million. The segment EBITDAR improvement of $10.3million was primarily related to increased revenue from new contracts and expanded contracts. The segment EBITDAR margin for Global Operations decreased from 29.9% in fiscal 2005 to 27.5% in fiscal 2006. Adjusted for the impact of FX, the margin in fiscal 2006 was 27.2%. The decrease from 29.9% last year to 27.2% this year was due primarily to incremental costs expensed in the year to support future growth including recruiting and training of employees. Operating income for fiscal 2006 was $2.9million, down $8.0million from operating income of $10.9million in fiscal 2005. This decrease was due primarily to a negative FX impact of $6.3million and increased inter-company aircraft lease costs of $12.0million as the number of aircraft in the Global Operations segment increased which was somewhat offset by increased segment EBITDAR from incremental activity. At April30, 2006, there were 131 aircraft in this segment, consisting of 23 heavy, 84 medium and six light helicopters and 18 fixed-wing aircraft. This represents an increase of ten aircraft since the start of the fiscal year, which is related to increased activity in the Global Operations segment in fiscal 2006. The fleet deployed in this segment consists primarily of medium aircraft such as the Sikorsky S76, but also includes a number of heavy aircraft, including the Eurocopter Super Puma, the Sikorsky S61N and the Sikorsky S92. Approximately 88% of flying revenue in the segment was derived from long-term contracts. The major customers in this segment included AIOC, Amerada Hess, ExxonMobil, Unocal, Chevron, bp, Shell, Premier, Phillips, Soekor, Sonair, the Royal Australian Air Force, Victoria Police, the United Nations, Encana and United Helicharters. 55 During fiscal 2006 Global Operations was awarded the following new contracts and contract renewals: • a five-year contract renewal (plus two one-year options) with ConocoPhillips Australia Pty Ltd. for two Super Puma AS332 helicopters in Australia; • a five-year contract renewal (plus one-year option) with Petronas for S76C+ and fixed-wing services in Southeast Asia; • a four-year contract for the lease of two Bell 412 in India; • a two-year contract (plus one-year option) with Cairn Energy Sangu Field in Bangladesh; • a multi-year renewal for Sikorsky S61 services in support of the Sable Offshore Energy Project in Halifax, Canada; and • a two-year contract for an S92 in Asia with Malaysian Helicopter Services in support of Shell offshore operations. European Operations Revenue for fiscal 2006 was $520.4million, a decrease of $10.5million from revenue of $530.9million earned in fiscal 2005. This $10.5million decrease was attributable to unfavourable FX of $54.6million offset by a $44.1million increase (excluding FX) in flying revenue. The flying revenue increase of $44.1million was related to an increase in revenue from Norsk Hydro, Statoil, ConocoPhillips (UK), Marathon, Total and Nexan. Flying hours increased by 1,865hours to 95,471hours in fiscal 2006 compared to 93,606hours in fiscal 2005. Segment EBITDAR for fiscal 2006 was $107.5million, down $3.3million from segment EBITDAR of $110.8million in fiscal 2005. This decrease was due primarily to an unfavourable FX of $12.8million, partially offset by a $9.5million EBITDAR increase earned on increased activity. Segment EBITDAR margins decreased from 20.9% in fiscal 2005 to 20.7% in fiscal 2006. Excluding the impact of FX, the segment EBITDAR margin in fiscal 2006 was 20.9%, unchanged from fiscal 2005. Fiscal 2006 margins were negatively impacted by incremental costs expensed in the year to support future growth including recruiting, training and other business development opportunities. In addition, $1.6million was expensed to settle a contract dispute due to the late delivery by the manufacturer of certain aircraft and costs related to performance issues on this aircraft type. These additional costs were offset by lower PBH rates charged by Heli-One. Operating income for fiscal 2006 was $24.7million, up $11.1million from operating income of $13.6million in fiscal 2005. This improvement was due primarily to decreased inter-company lease costs of $14.4million, somewhat offset by reduced segment EBITDAR. At April30, 2006 there were 72 aircraft in this segment, consisting of 46 heavy and 26 medium aircraft. Included in the heavy aircraft were 33 Super Pumas including 15 Super Puma MkIIs and five Sikorsky S92 aircraft. In fiscal 2006, approximately 75% of flying revenue in this segment was derived from long-term contracts. The major customers in this segment remained largely unchanged from fiscal 2005 and during fiscal 2006 included Apache, bp, TotalFinaElf, Maersk, Statoil, Norsk Hydro, ConocoPhillips, Nexen, Marathon and the Irish Coast Guard. 56 During fiscal 2006 European Operations was awarded the following new contracts and contract renewals: • a five-year contract by the UnitedKingdom Maritime and Coastguard Agency (MCA) for the provision of commercial search and rescue helicopter services from four bases in the UK commencing July1, 2007. The contract requires the deployment of four Sikorsky S92s and three AgustaWestland AW139s; • a five-year contract renewal by ConocoPhillips (UK) Limited for the provision of a dedicated Sikorsky S76C, plus additional flight hours, in support of ConocoPhillips Southern NorthSea operations; • a contract from Tullow Oil Plc. for the provision of a dedicated Sikorsky S76A+ to support development activity in Southern NorthSea and a three-year contract renewal, plus options, for the provision of a sole-use AgustaWestland AW139 helicopter commencing in July 2006; • a five-year contract renewal (plus three one-year options) by Maersk Oil and Gas AS for the provision of helicopter transportation services in support of its offshore oil and gas operations in the Danish sector of the NorthSea. The contract will be supported by three dedicated Sikorsky S92 helicopters beginning on July1, 2007; and • a seven-year contract renewal, plus options, by Perenco UK Limited for the provision of a sole-use AgustaWestland AW139 helicopter commencing in fiscal 2007. Heli-One Heli-One’s third-party revenue for fiscal 2006 was $145.7million, of which approximately 33% was derived from long term contracts, compared to $130.8million in fiscal 2005. This $14.9million increase in third-party revenue was due to growth from new leasing, PBH and increases in third-party repair and overhaul activity totalling $29.0million, partially offset by an unfavourable FX impact of $14.1million. Heli-One’s internal revenues have decreased by $26.1million to $355.0million in fiscal 2006 from $381.1million in fiscal 2005. This decrease is primarily due to lower lease rates, unfavourable FX and reduced PBH charges to internal customers. Internal lease rates were fixed at the beginning of fiscal 2006 in the flying divisions’ functional currencies. These currencies have weakened against the Canadian dollar, therefore reducing Heli-One revenues by approximately $10.0million in the year compared to last year. In addition, internal revenues reflect reduced PBH rates of approximately $7.5million from European Operations to reflect current and future efficiencies in Heli-One. Segment EBITDAR for fiscal 2006 was $229.5million, down $1.5million from segment EBITDAR of $231.0million in fiscal 2005. This was the combined result of increased EBITDAR of $5.5million, offset by an unfavourable FX impact of $7.0million. The decrease in EBITDAR is primarily attributable to direct cost savings of approximately $13.4million from restructuring initiatives and EBITDAR earned on increased external revenues, more than offset by lower lease and PBH revenues from internal customers. Heli-One’s segment EBITDAR margin has increased slightly from 45.2% in fiscal 2005 to 45.8% in fiscal 2006. This increase is due to direct cost savings achieved through the restructuring process and from performing work in-house rather than through sub-contracting maintenance services to third parties. These cost savings are being passed on to internal customers through lower PBH rates as noted above. 57 Operating income for fiscal 2006 was $116.3million, down $11.2million from operating income of $127.5million in fiscal 2005. This decrease was due primarily to a $6.6million increase in external lease costs due to an increase in the number of leased aircraft, increased amortization of $4.6million, partially due to the increase in repairable parts to support our increased fleet, and new aircraft types and a $4.3million increase in restructuring charges. These increases were partially offset by the fiscal 2005 fair value adjustment to Composites of $14.3million. Corporate and Other Segment Corporate segment EBITDAR of $(27.7)million in fiscal 2006 increased $4.4million from fiscal 2005. The primary reasons for the increase were adjustments in claims reserves for various insured risks, reduced variable compensation costs and a reduction in Schreiner corporate office costs as a result of restructuring initiatives. LIQUIDITY AND CAPITAL RESOURCES Operating Activities Cash flows from operations for fiscal 2007 of $26.2million consisted of $41.0million in net earnings from continuing operations plus various items not involving cash and long-term receivables increases of $17.3million due to the build-up of operating capability for BHS in Brazil. This is partially offset by a change in non-cash working capital of $37.2million. The change in non-cash working capital was impacted by the following items: • An increase in receivables of $50.8million over the prior year primarily related to an increase in trade receivables from increased activity and an increase in non-trade receivables of $10.9million related to the sale of an aircraft to a lessor. Days sales in trade receivables decreased from 69days at April30, 2006 to 66days at April30 2007, which was offset by an increase in trade receivables of $47.4million resulting from an increase in activity. • An increase in inventory of $39.9million over the prior year due to the introduction of 40aircraft, increases in safety stock at bases throughout the world to improve aircraft serviceability, and increased base maintenance related to the acquisition of Heli-Dyne in fiscal 2007. • An increase in prepaid expenses of $30.4million over the prior year largely related to the advancement of approximately $25million of security deposits related to future lease transactions. • An increase in payables and accruals of $83.9million over the prior year mainly related to approximately $40million in final balances owing on recent aircraft purchases and overall increased activity. Cash flows from operations for fiscal 2006 of $32.1million consisted of $89.7million in net earnings from continuing operations, plus various items not involving cash including $37.5million in gains on the disposal of assets and long-term investments. The $55.0million in non-cash working capital investment in fiscal 2006 is primarily due to increases in inventory and accounts receivable. Inventory investment in fiscal 2006 was significant for the following reasons: • the addition of 18 new aircraft and several new aircraft types, including the Sikorsky S92, AgustaWestland AW139 and Eurocopter EC155; • the establishment of a new global warehouse in the Netherlands and the build-up of repair and overhaul facilities in BritishColumbia, Canada; • the acquisition of inventory from new PBH customers including ACN; • the purchase of stock previously provided by third-party consignment vendors; • increases in safety stock at bases throughout the world to improve aircraft serviceability; and 58 • accounts receivable has also increased in part due to the build-up of operating capability in BHS and significant growth in our international customer base where payment terms exceed other jurisdictions in which we operate. Cash flows from operations for fiscal 2005 of $78.6million consisted of $46.9million in net earnings from continuing operations plus various items not involving cash, including the $14.3million fair value adjustment recorded on Composites. The change in non-cash working capital of $22.7million was primarily due to a $60.5million increase in accounts payable, partially offset by increases in accounts receivable of $38.1million. We believe that we will be able to generate sufficient cash flow to meet our current and future working capital, capital expenditure and debt obligations. As at April30, 2007 we had unused borrowing capacity under our credit facilities of $38.3million (April30, 2006 - $147.1million) and cash and cash equivalents of $89.5million (April30, 2006 - $26.3million), for a total of $127.8million (April30, 2006 - $173.4million). We do not expect any material changes to our future working capital requirements other than possible changes caused by major acquisitions and continued fleet expansion. Our growth strategy includes the pursuit of various acquisition targets. It is expected that acquisitions would be largely debt financed. We do not expect to use sale-leaseback transactions from the sale of long-term currently owned aircraft as a source of liquidity. Sale-leaseback transactions are used by us as a cost effective way to finance new aircraft. Aircraft are sometimes acquired over an extended period through deposits and then sold and leased back shortly after acquisition. There are no material or legal restrictions on our ability to obtain cash from our subsidiaries. Certain jurisdictions that we operate in give rise to practical restrictions on our ability to obtain cash from our subsidiaries due to central banking legislation in these jurisdictions. These restrictions have not and are not expected to have an impact on our ability to meet our obligations. There are no material trends and no expected material fluctuations in our liquidity position. We are not aware of any balance sheet conditions, income items or cash flow items that could have a material impact on our liquidity. There are also currently no liquidity problems associated with our financial instruments. However, changes in FX rates affect the fair market value of currency swaps into which we have entered in connection with hedging our net investment in our self-sustaining foreign operations. It is possible that such changes in the fair market value of these financial instruments could be material. See page61, “Financial Instruments.“ Financing Activities Cash flow from financing activities was $207.3million for fiscal 2007, compared to $76.5million for fiscal 2006. Total debt increased by $216.5million during the year from $624.1million at April30, 2006 to $840.6million at April30, 2007. The $216.5million increase was comprised of an increase in debt of $220.5million offset by favourable FX of $4.0million. During fiscal 2007, we negotiated increases in capacity of two of our existing operating lease facilities and added a third facility with a major European bank, creating new operating lease capacity of US$235million (approximately $260million). These facilities provide us with operating flexibility including the ability to move aircraft among countries within agreed limits, as long as pre-negotiated percentages of limits of facility value are maintained in primary and non-primary jurisdictions. During fiscal 2007, we entered into financing transactions on 29aircraft related to these facilities. During the third quarter of fiscal 2007, we reclassified the outstanding balance under our senior revolving credit facility to “Current portion of debt obligations” in the consolidated financial statements, as the facility is due for renewal in December 2007. Effective July31, 2007, we have renewed the facility and consequently we have reclassified the outstanding balance to “long-term debt obligations” in the first quarter of fiscal 2008. Financing activities generated cash of $76.5million for fiscal 2006, compared to $123.6million generated for fiscal 2005. During fiscal 2006, we agreed to terms for two operating lease facilities with two major European banks to lease finance US$90.0million and US$150.0million, respectively, of helicopters. These facilities provide us more operating flexibility than most previous leases including the ability to move aircraft among countries within agreed limits, as long as pre-negotiated percentages of facility value are maintained in primary and non-primary operating jurisdictions. The Company entered into lease transactions on 14 aircraft under these facilities during fiscal 2006. 59 To minimize the impact of foreign exchange on our cash flows, we have denominated our debt in various currencies to more closely match net operating cash flows with debt service obligations. See page61, “Financial Instruments”. At April30, 2007 our total net debt was denominated in the following currencies: Currency Debt in functional currency (millions) Canadian equivalent (millions) UK pound sterling £ 9.6 $ 21.2 Euro € 33.2 50.2 Canadian dollar $ 164.2 164.2 US dollar USD 505.0 558.9 Norwegian kroner NOK 240.0 44.7 Brazilian real BRL 2.7 1.4 Cash (various currencies) (89.5 ) Total net debt $ 751.1 The terms of certain of our debt agreements and helicopter lease agreements impose operating and financial limitations on us. Such agreements limit, among other things, our ability to incur additional indebtedness, create liens, make capital expenditures, sell or sublease assets, engage in mergers or acquisitions and make dividend and other payments. Our ability to comply with any of the foregoing limitations and with loan repayment provisions will depend on future performance. This will be subject to prevailing economic conditions and other factors, some of which may be beyond our control. At April30, 2007 we were, and continue to be, in compliance with all covenants, all requirements for the payment of interest and principal and all other conditions imposed by our debt and lease agreements. During fiscal 2007 we declared an annual dividend of $0.50 payable quarterly on each ClassA subordinate voting share and ClassB multiple voting share (approximately $21.9million). Of this, dividends totalling $10.6million were paid by April30, 2007. During fiscal 2006, we declared an annual dividend of approximately $17.1million or $0.40per share, $8.5million of which was paid in fiscal 2006 with the remaining $8.6million paid in fiscal 2007. There have been no defaults or arrears in dividend payments. Cash generated by ClassA subordinate voting share issues under the employee share purchase plan and the employee stock option plan was $6.3million during fiscal 2007 (2006 - $0.5million). This is primarily related to the exercise of 792,000options into 1,584,000 ClassA subordinate voting shares for cash proceeds of $5.6million. At April30, 2007, long-term debt (including current portion) totalled $840.6million (2006 - $624.1million) and shareholders’ equity totalled $551.3million (2006 - $490.7million). The long-term debt to equity ratio was 1.5:1 at April30, 2007, compared to 1.3:1 at April30, 2006. Investing Activities Cash used for investing activities was $169.3million in fiscal 2007. Property and equipment additions of $393.2million were comprised of (i)$245.3million for the purchase of 35helicopters (five aircraft purchased off-lease), including 24 that were subsequently leased through sale-leaseback transactions, (ii)$18.1million for aircraft modifications, (iii)$39.4million related to buildings and other equipment; and (iv)$90.4million related to investments in spare parts (rotables) to support the Company’s existing fleet and additional aircraft and new aircraft types. The aircraft expenditures of $245.3million consisted of aircraft purchases of $330.4million less the application of deposits on these aircraft of $85.1million. We advanced new aircraft deposits during the year of $87.6million toward future aircraft purchases. We novated certain of our aircraft purchases to lessors during the year and have been reimbursed $40.9million in deposits from aircraft manufacturers resulting in net payments of aircraft deposits of $46.7million. Capital expenditures during fiscal 2007 for helicopter major inspections totalled $30.1million. These expenditures were financed from net proceeds totalling $318.3million, primarily from proceeds received on 28sale-leaseback transactions and the disposal of 13aircraft. 60 Cash used for investing activities was $124.2million in fiscal 2006. Property and equipment additions in fiscal 2006 of $280.7million were comprised of (i)$177.2million for the purchase of 20 helicopters, including 12 that were subsequently leased through sale-leaseback transactions, (ii)$12.6million for aircraft modifications, (iii)$67.1million for major spares and repairable parts, (iv)$3.6million in connection with the construction of buildings and hangars, and (v)$20.2million for ground equipment, vehicles, a simulator and office furniture and fixtures. The aircraft expenditures of $177.2million consisted of aircraft purchases of $264.9million less the application of deposits on these aircraft of $87.7million. We advanced new aircraft deposits during fiscal 2006 of $125.0million toward future aircraft purchases. Capital expenditures during fiscal 2006 for helicopter major inspections totalled $23.6million. These expenditures were financed from proceeds received on property and equipment dispositions and from operating cash flow. Proceeds from disposals during fiscal 2006 totalled $313.7million. These proceeds were composed of $209.8million received in connection with 21 aircraft sale-leaseback transactions and the disposal of four additional aircraft, $95.5million received on the sale of long-term investments, and $8.4million received from other dispositions. Cash used for investing activities was $242.7million in fiscal 2005. Property and equipment additions of $234.7million were comprised of (i)$149.0million for the purchase of 20 helicopters, including four that were subsequently leased through sale-leaseback transactions, (ii)$21.6million for aircraft modifications, (iii)$44.4million for major spares and repairable parts, and (iv)$19.7million related to other property and equipment. The aforementioned aircraft expenditures of $149.0million are the net amount of aircraft purchases of $172.9million less the application of deposits on these aircraft of $23.9million. We paid aircraft deposits during fiscal 2005 of $53.0million toward future aircraft purchases. Capital expenditures during fiscal 2005 for helicopter major inspections totalled $15.5million. These expenditures were financed from proceeds received on capital asset dispositions and from operating cash flow. Proceeds from disposals during fiscal 2005 totalled $90.9million. These proceeds were composed of (i)$89.0million received in connection with five aircraft sale-leaseback transactions and the disposal of five additional aircraft, (ii)$1.7million received on an insurance claim for a Bell212 helicopter, and (iii)$0.2million received from other asset dispositions. We have no other material capital expenditure commitments at April30, 2007 other than commitments to take delivery of aircraft as discussed previously on page32, “Property and Equipment - Commitments to Acquire New Aircraft.“ See also Note26 to our fiscal 2007 audited consolidated financial statements. Aircraft and other assets required to accommodate future growth will be purchased with funding from operations and/or additional debt, or will be leased under operating lease arrangements. FINANCIAL INSTRUMENTS Primary Financial Instruments The carrying values of our primary financial instruments, with the exception of our senior subordinated notes, substantially approximate fair value due to the short-term maturity and/or other terms of those instruments. The fair value of the senior subordinated notes is based on quoted market prices. The fair value of these debt instruments is as follows (in millions of Canadian dollars): April 30, 2007 April 30, 2006 Fair Value Carrying Value Fair Value Carrying Value Senior subordinated notes(7⅜%) $ 429.4 $ 442.7 $ 454.3 $ 448.1 Derivative Financial Instruments Used for Risk Management We regularly enter into forward foreign exchange contracts, equity forward pricing agreements and other derivative instruments to hedge our exposure to expected future cash flows from foreign operations and anticipated transactions in currencies other than the Canadian dollar. We do not enter into derivative transactions for speculative or trading purposes. 61 As at April30, 2007 we have designated our US$400.0million 7⅜% senior subordinated notes and related forward foreign currency contracts as effective hedges of our net investments in certain self-sustaining operations in Canada, the UK, the Netherlands, and Norway. We have also designated other pound sterling and euro denominated debt as hedges of our net investments in our self-sustaining operations in the UK, the Netherlands, and Canada respectively. As a result of these effective hedging relationships, revaluation gains and losses on the debt, net investments and currency swaps are offset in the foreign currency translation adjustment account in the equity section of the balance sheet in accordance with Canadian GAAP at April30, 2007. The nature, maturity, notional amount and fair market value of our derivatives used in risk management activities as at April30, 2007 are as follows: Hedging Item Maturity Notional amount Fair market value gain (loss) (millions) Forward foreign exchange contracts Sell US dollar; buy Canadian dollar Various $118.0 $5.0 Sell pound sterling; buy euro Various €30.5 (1.2) Sell Norwegian kroner; buy pound sterling May 2007 £ 12.4 - Sell Norwegian kroner; buy Australian dollar May 2007 AUD 28.0 - Sell Norwegian kroner; buy euro May 2007 €26.9 - Sell Canadian dollar; buy euro May 2007 €2.7 - Sell Brazilian real; buy US dollar May 2007 USD 28.0 0.1 Sell Canadian dollar; buy Norwegian kroner May 2007 NOK 150.0 (0.2) Sell Canadian dollar; buy US dollar June 2007 USD 150.0 (0.2) $3.5 Credit Risk on Financial Instruments Credit risk on financial instruments arises from the potential for counterparties to default on their contractual obligations and is limited to those contracts where we would incur a loss in replacing the instrument. We limit our credit risk by dealing only with counterparties that possess investment grade credit ratings. Interest Rate Risk We have used interest rate swap agreements in the past in order to achieve an appropriate mix of fixed and variable interest rate debt. Our current exposure to interest rates is such that fixed and variable rates are appropriately balanced at April30, 2007 without the use of interest rate derivative instruments. OFF-BALANCE SHEET ARRANGEMENTS In addition to the derivatives noted above, we have entered into guarantees and leasing arrangements that can be considered as off-balance sheet arrangements. We have provided guarantees to certain lessors in respect of operating leases. If we fail to meet the senior credit facilities' financial ratios or breach any of the covenants of those facilities and, as a result, the senior lenders accelerate debt repayment, the leases provide for a cross-acceleration that could enable the lessors and financial institutions that are lenders to those lessors the right to terminate the leases and require return of the aircraft and payment of the present value of all future lease payments and certain other amounts. If the realized value of the aircraft is insufficient to discharge the obligations due to those lessors in respect of the present value of the future lease payments, those lessors’ lenders could obtain payment of that deficiency from us under these guarantees. We have provided limited guarantees to third parties under some of our operating leases relating to a portion of the aircraft values at the termination of the leases. The leases have terms expiring between fiscal 2008 and 2016. Our exposure under the asset value guarantees including guarantees in the form of junior loans, rebateable advance rentals and deferred payments is approximately $86.4million (2006 - $60.8million). The resale market for the aircraft types for which we have provided guarantees remains strong, and as a result, we do not anticipate incurring any liability or loss with respect to these guarantees. 62 We have provided guarantees to certain lessors in respect of novated aircraft purchase contracts. Under these contracts, if the manufacturer fails to meet specified delivery terms or becomes insolvent prior to aircraft delivery, we may be required to reimburse the lessor for amounts paid by the lessor to the aircraft manufacturer. Under either scenario, we have recourse against the aircraft manufacturer. Once aircraft are delivered under the novated aircraft purchase agreements, we no longer have an obligation under these guarantees. Our maximum exposure under the guarantees in the novated aircraft purchase agreements at April30, 2007, was approximately $179.5million (April30, 2006 - $nil). We do not anticipate incurring any liability or loss with respect to these guarantees. At April30, 2007 we operated 16aircraft (2006 - 19aircraft) under operating leases with four entities that would be considered variable interest entities (“VIEs”) under Canadian and US GAAP. These leases have terms and conditions similar to those of our other operating leases over periods ranging from fiscal 2010 to 2014. We have entered into these leasing arrangements with VIEs because such arrangements represent an attractive form of leasing under our overall fleet management strategy. In particular, under these leasing arrangements we have been able to mitigate certain risks associated with helicopter market values. For example, the lessors in these arrangements bear the majority of downside risk with respect to any decline in the market values of the leased helicopters below their estimated residual value at the end of the lease terms. We have completed an analysis of the accounting guidance with respect to VIEs (Canada - Accounting Guideline15, US - FASB Interpretations No.46 and 46-R) and have concluded that we are not required to consolidate any of the VIEs with which we have aircraft leasing arrangements. Based on appraisals by independent helicopter valuation companies as at April30, 2007, the estimated fair market value of the aircraft leased from VIEs is $94.3million (2006 - $134.1million). We have provided junior loans and loans receivable in connection with operating leases with these VIEs. Our maximum exposure to loss related to the junior loans and loans receivable as a result of our involvement with the VIEs is $14.4million (2006 - $17.7million). For additional information, see Note26 to our fiscal 2007 audited consolidated financial statements. CONTRACTUAL OBLIGATIONS The following table contains a summary of our obligations and commitments to make future payments under contracts, including debt, lease and purchase agreements at April30, 2007. Additional information is contained in Notes14 and 26 to our fiscal 2007 audited consolidated financial statements. Payments due by period (in millions of Canadian dollars) Contractual obligations Total Less than 1 year 1-3 years 4-5 years More than 5 years Long-term debt $ 397.9 $ 333.7 $ 41.5 $ 9.6 $ 13.1 Senior subordinated notes(7⅜%) 442.7 - - - 442.7 Operating lease (aircraft) 556.3 103.4 187.5 151.7 113.7 Operating lease (other) 44.6 5.7 9.0 7.5 22.4 New aircraft commitments 837.1 295.5 474.2 67.4 - Total contractual obligations $ 2,278.6 $ 738.3 $ 712.2 $ 236.2 $ 591.9 DEFINED BENEFIT PENSION PLANS Approximately 33% of our active employees are covered by defined benefit pension plans. At April30, 2007, we had a net unfunded deficit of $23.6million relating to defined benefit pension plans that are required to be funded, compared to $28.0million at April30, 2006, a decrease of $4.4million. Of the $23.6million unfunded deficit at April30, 2007, $37.6million, $5.2million, and $2.7million were related to plans in the UK, the Netherlands and Norway, respectively. These deficits were offset by a surplus of $21.9million in one of the Norwegian plans. In addition, at April30, 2007, we had a deficit of $53.6million related to plans that do not require funding, compared to a deficit of $46.2million for those plans at April30, 2006. The unfunded deficit relating to funded plans decreased during fiscal 2007 primarily due to decreases in estimated benefit obligations mainly resulting from increases in the discount rates used and a positive FX impact. 63 Pension expense for fiscal 2007 was $20.9million, compared to $27.9million for fiscal 2006 and $23.2million for fiscal 2005. The primary reasons for the $7.0million decrease in pension expense from fiscal 2006 to fiscal 2007 were an $8.7million increase in the return on plan assets and a $3.1million decrease in the amortization of net actuarial and experience losses. During the year ended April30, 2007, a plan amendment resulted in a $2.3million increase in the benefit obligation of the Norwegian plan. This amendment arose as a result of legislation in Norway that requires certain variable pay amounts to be included in pensionable earnings. While the asset mix varies in each plan, overall the asset mix was 48% equities, 37% fixed income and 15% money market as at April30, 2007. SHARE DATA Our share capital as at April30 was comprised of the following: Number of Shares Consideration (amounts in thousands) April 30, 2007 April 30, 2006 April 30, 2007 April 30, 2006 Class A subordinate voting shares 39,858 36,860 $ 235,346 $ 223,241 Class B multiple voting shares 5,863 5,861 18,413 18,413 Ordinary shares 22,000 22,000 33,000 33,000 Ordinary share loan - - (33,000 ) (33,000 ) Class A subordinate voting employee share purchase loans - - (1,254 ) (1,502 ) $ 252,505 $ 240,152 Contributed surplus $ 5,042 $ 4,363 ClassA subordinate voting shares that would be issued upon conversion of the following: Class A Shares that would be issued upon conversion of the following: April 30, 2007 April 30, 2006 Class B Shares 5,863 5,861 Stock options 2,232 3,819 Convertible debt - 1,379 The ClassA subordinate voting shares carry the right to one vote per share and the ClassB multiple voting shares carry the right to 10votes per share. Each single ClassB multiple voting share may be converted into a single ClassA subordinate voting share at the option of the shareholder. In all other respects the ClassA subordinate voting shares rank equally and ratably with the ClassB multiple voting shares. We have issued 22million ordinary shares to a company owned by our majority shareholder for subscriptions of $33.0million. Concurrently, to fund the subscriptions for the ordinary shares, we made a non-interest bearing loan to the purchaser, payable on demand and we have a lien on the ordinary shares issued. The ordinary shares entitle the holder thereof to (i)one vote for every 10ordinary shares held; (ii)dividends equivalent on a per share basis to any dividend paid on our ClassA subordinate voting shares and ClassB multiple voting shares, subject to prior minority shareholder approval; and (iii)receive a share of the residual of the Company, on a liquidation or winding-up, equal, on a share for share basis, to the amount received by a holder of a ClassA subordinate voting share or a ClassB multiple voting share. The ordinary shares are redeemable at our option at the subscription price thereof in certain circumstances (see Note23 to the Company’s fiscal 2007 audited consolidated financial statements). Our ClassA subordinate voting employee share purchase loans are non-interest bearing, full recourse loans and have, as collateral, a pledge of the related shares purchased with a fair market value of $14.5million as at April30, 2007. As a result, the employee share purchase loans, of $1.3million at April30, 2007 (2006 - $1.5million), are deducted from shareholders’ equity. Payments equal to 5% of the original loan principal are required on each loan anniversary date with the balance payable on the tenth anniversary. Upon termination of employment, the loans are required to be repaid within 60days. 64 During the first two months of fiscal 2008, we issued 14,867ClassA subordinate voting shares for consideration of approximately $0.4million. APPLICATION OF CRITICAL ACCOUNTING POLICIES - ACCOUNTING ESTIMATES The preparation of our consolidated financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the dates of the financial statements and the reported amounts of revenue and expenses during the reporting periods. By their nature these estimates are subject to measurement uncertainty. The effect on the financial statements of changes in such estimates in future periods could be material and would be accounted for in the period the change occurs. The following are significant areas in which management makes significant accounting estimates: (a) Recoverability of pre-operating expenses The ability to defer pre-operating expenses is dependent on the future recoverability of the amounts from cash flows generated by the related commercial operations. If operations perform below anticipated recoverable levels, the portion of pre-operating expenses that cannot be recovered is expensed immediately when known. At April30, 2007, $6.0million (2006 - $3.7million) in unamortized pre-operating expenses, which are expected to be recoverable from the related future cash flows of new businesses, are included in other assets on the balance sheet. (b) Flying asset amortization Flying assets are amortized to their estimated residual value over their estimated service lives. The estimated service lives and associated residual values are based on management estimates. Such estimates could vary materially from actual experience. Major airframe inspection costs and modifications are capitalized and amortized over the lesser of their estimated useful life and remaining lease term, if applicable. (c) Carrying value of aircraft Based on independent appraisals, the appraised value of our owned aircraft exceeded the carrying value by $33.1million and $46.7million as at April30, 2007 and 2006, respectively. The recoverability of the book value of these assets is, in part, dependent on the estimates used in determining the expected period of future benefits over which to amortize these aircraft. In addition, such recoverability is dependent on market conditions including demand for certain types of aircraft and changes in technology arising from the introduction of newer, more efficient aircraft. (d) Inventory obsolescence An allowance for obsolescence is provided for inventory identified as excess or obsolete to reduce the carrying costs to the lower of average acquisition cost and net realizable value. These allowances are based on management estimates, which are subject to change. 65 (e) Defined benefit employee pension plans We maintain both funded and unfunded defined benefit employee pension plans in the UK, Norway, Canada and the Netherlands for approximately 33% of our active employees and certain former employees. Several statistical and judgmental factors, which attempt to anticipate future events, are used in measuring our obligations under the plans and the related periodic pension expense. These factors include assumptions about the rate at which the pension obligation is discounted, the expected long-term rate of return on plan assets and the rate of future compensation increases. In addition, our actuaries use other assumptions such as withdrawal and mortality rates. The estimates and assumptions used may differ materially from actual results due to changing market and economic conditions, changing withdrawal rates, and changing overall life spans of participants. These differences may have a material impact on the amount of pension expense recorded and on the carrying value of prepaid pension costs and accrued pension obligations. We review annually the assumptions used in measuring the pension plan obligations to determine their appropriateness based on actual experience and current and anticipated market conditions. (f) Utilization of income tax losses We have accumulated $153.7million and $45.0million in non-capital and capital losses, respectively, as at April30, 2007. As detailed in Note22 to our fiscal 2007 audited consolidated financial statements, some of the non-capital losses expire between fiscal 2008 and 2027 and some carry forward indefinitely, while the capital losses carry forward indefinitely. We have determined that it is more likely than not that the benefit of $96.4million of the non-capital losses and all of the capital losses will be realized in the future and, accordingly, have recorded future tax assets of $36.3million related to these losses. This determination was based on assumptions regarding the reversal of existing future tax liabilities and future earnings levels in the subsidiaries with accumulated losses, and on an ability to implement tax planning measures. If, in the future, it is determined that it is more likely than not that all or part of the future tax assets will not be realized, a charge will be made to earnings in the period when such determination is made. (g) Lease aircraft return costs Lease aircraft return costs are not known with certainty until the end of the lease term. This requires us to estimate the lease return obligations beginning immediately after the last major maintenance cycle. Such estimates are based on the time remaining on the lease, planned aircraft usage and the provisions included in the lease agreement and could vary materially from actual costs. (h) Aircraft operating leases Upon entering into a new aircraft leasing arrangement, we evaluate whether substantially all of the benefits and risks of ownership related to the aircraft have been transferred to the lessor in order to determine if the lease is classified and recorded as capital or operating. Currently, all of our aircraft leases are classified and recorded as operating leases. One of the criteria in determining whether the benefits and risks have been transferred is whether the present value of the minimum lease payments is less than 90% of the fair value of the leased aircraft at the inception of the lease. In determining whether the present value of the minimum lease payments at the beginning of the lease term is less than 90% of the fair value of the leased aircraft, we include in our minimum lease payments the minimum rentals over the lease term (excluding any renewal options) and any guarantee by us of the residual value of the leased aircraft including junior loans, deferred payments, rebateable advance rentals, and asset value guarantees (Note28 to our fiscal 2007 audited consolidated financial statements). The second criteria evaluated is whether there is a bargain purchase option at the end of the lease compared to the estimated fair market value of the aircraft at that time. At the time of entering into a new aircraft leasing arrangement the Company obtains an independent appraisal from a helicopter valuation company of the estimated fair value of the aircraft at the beginning and end of the lease term. These appraisals involve the use of estimates on the current and future condition of, and demand for, the particular aircraft type. Different valuation companies may calculate different appraisal values for the same aircraft based on different assumptions used. The third criteria evaluated is whether the lease term is greater than or equal to 75% of the economic life of the leased aircraft. The use of different estimates of fair market value and the economic life of the aircraft could result in different lease classification. 66 Certain of our operating leases have junior loans, deferred payments and rebateable advance rentals due from the lessors. Under these lease agreements, when the aircraft are sold by the lessors at the end of the lease terms, if the proceeds received are greater than the unamortized amount under the lease of the aircraft at that time, these amounts may be fully recoverable, otherwise the junior loans, rebateable advance rentals and deferred payments would not be recoverable. As at April30, 2007 no allowance has been recorded on these amounts and related accrued interest as we currently believe that the aircraft will realize a value upon sale at the end of the lease sufficient to recover these amounts. (i) Consolidation of variable interest entities (“VIE”s) Under Accounting Guideline15 - Consolidation of Variable Interest Entities, we are required to assess the variability of outcomes under each entity that is considered a VIE to determine whether we are the primary beneficiary of the VIE and would thus be required to consolidate the VIE. In performing this assessment, we are required to make a number of estimates including a range of possible asset values at the end of the lease term. In addition to developing a range of possible outcomes, we are required to assign a probability to each potential outcome. These estimates can significantly impact whether a particular VIE is required to be consolidated by us. (j) General tax contingencies Our business and operations are complex and have included a number of significant financings, business combinations, acquisitions and dispositions over the course of our history. The computation of income, payroll and other taxes involves many factors including the interpretation of relevant tax legislation in various jurisdictions in which we are subject to ongoing tax assessments. When applicable, we adjust the previously recorded income tax expense, direct costs, interest and the associated assets and liabilities to reflect changes in our estimates or assessments. These adjustments could materially increase or decrease our results of operations. NEW ACCOUNTING STANDARDS (a) Financial Instruments As required by the Canadian Institute of Chartered Accountants (“CICA”), on May1, 2007, the Company adopted the following CICA Handbook Sections: Section1530 - Comprehensive Income (“Section1530”), Section3855 - Financial instruments - Recognition & Measurement (“Section3855”) and Section3865 - Hedges (‘Section3865”). The adoption of these new standards resulted in changes in the accounting and presentation for financial instruments and hedges as well as the recognition of certain transition adjustments that have been recorded in opening retained earnings or opening accumulated other comprehensive earnings (“AOCI”). As required by the transitional provisions of these new standards, the comparative interim consolidated financial statements have not been restated. The principal changes in the accounting for financial instruments and hedging relationships due to the adoption of these new standards are described below. Comprehensive Income Section1530 introduces the concept of comprehensive income which consists of net earnings and other comprehensive earnings (“OCI”) and represents the change in equity of an entity during a period arising from transactions and other events and circumstances from non-owner sources. OCI represents amounts that are recognized in comprehensive earnings but excluded from net earnings as required by primary sources of GAAP. These amounts include gains and losses on available-for-sale financial assets, exchange gains and losses arising from the translation of the financial statements of self-sustaining foreign operations, and the portion of the gain or loss on the hedging item that is determined to be an effective cash flow hedge or an effective hedge of a net investment in a self-sustaining foreign operation. As a result of the adoption of Section1530, the Company now presents a consolidated statement of comprehensive earnings as part of the consolidated financial statements and AOCI is presented as a new category of shareholders’ equity in the consolidated balance sheets. AOCI includes the balance that was previously classified as the foreign currency translation adjustment in the Company’s financial statements. 67 Financial Instruments - Recognition & Measurement Section3855 establishes standards for recognizing and measuring financial assets, financial liabilities and non-financial derivatives. Section3855 requires that financial assets, financial liabilities and non-financial derivatives that do not qualify for the normal purchase and sale exemption be recognized on the balance sheet at fair value on initial recognition. Measurement in subsequent periods depends on how the financial instrument has been classified. Financial assets and liabilities that have been classified as “held for trading” are carried at fair value with both realized and unrealized gains and losses included in net income. Financial assets classified as “held-to-maturity”, “loans and receivables” and financial liabilities other than those classified as “held for trading” are carried at amortized cost using the effective interest method, with realized gains and losses and impairment losses recognized immediately in net income. Financial assets classified as “available-for-sale” are carried at fair value with unrealized gains and losses reported in OCI and impairment losses recognized immediately in net earnings. Derivatives are recorded on the balance sheet at fair value, including derivatives that are embedded in a non-derivative host contract where the economic characteristics and risks of the embedded derivative are not closely related to those of the host contract. Changes in the fair value of derivatives are recognized in net earnings, with the exception of changes recognized in OCI for derivatives that have been designated as a cash flow hedge or a hedge of a net investment in a self sustaining foreign operation. Hedges Section3865 establishes new standards for hedge accounting. Section3865 carries forward much of the guidance from Accounting Guideline13 - Hedging Relationships and adds requirements detailing how to apply hedge accounting to various types of hedges. The purpose of hedge accounting is to ensure that counterbalancing gains, losses, revenues and expenses are recognized in net income in the same period(s). Hedge accounting is optional and certain conditions must be satisfied before a hedging relationship qualifies for hedge accounting, including identification of the specific risk exposure(s) being hedged, formal documentation of the hedging relationship at inception and reasonable assurance that the hedging relationship will be effective both at inception and throughout the term of the hedging relationship. Section3865 discusses three different types of hedges, a fair value hedge, a cash flow hedge and a hedge of a net investment in a self-sustaining foreign operation, and prescribes the accounting treatment for each. A fair value hedge is a hedge of the exposure to changes in the fair value of all or a portion of a recognized asset or liability or previously unrecognized firm commitment attributable to a specified risk. In a fair value hedge, both the hedged item and the hedging item are measured at fair value with gains and losses due to fluctuations in fair value recognized immediately in net income. A cash flow hedge is a hedge of the exposure to variability in cash flows of a recognized asset or liability or a forecasted transaction attributable to a specified risk or variability in cash flows of a firm commitment attributable to foreign currency risk. In a cash flow hedge, there is no change to the measurement or gain or loss recognition on the hedged item. However, the portion of the gain or loss on the hedging item determined to be effective is recognized in OCI and released into net income in the same period the hedged item affects net income. Any ineffective portion is recognized immediately in net income. A hedge of a net investment in a self-sustaining foreign operation is treated such that gains and losses on the effective portion of the hedging item are recognized in OCI. Any ineffective portion is recognized immediately in net income. Impact of Adoption New Accounting Policies (i) Classification of financial instruments Held for trading financial assets and liabilities are financial instruments that are not loans or receivables and are: acquired or incurred principally for the purpose of selling or repurchasing the instrument in the near term; or part of a portfolio of identified financial instruments that are managed together and for which there is evidence of a recent actual pattern of short-term profit taking; or a derivative, except for a derivative that is a designated and effective hedging instrument. The Company may also designate any financial instrument irrevocably on initial recognition as held for trading. Held for trading financial instruments are carried at fair value with both realized and unrealized gains and losses included in net income. 68 Held-to-maturity investments are non-derivative financial assets with fixed or determinable payments and fixed maturity that an entity has the positive intention and ability to hold to maturity, other than financial instruments that have been designated on initial recognition as held for trading or as available for sale or those that meet the definition of loans and receivables. Held to maturity investments are carried at amortized cost using the effective interest method, with realized gains and losses and impairment losses recognized immediately in net income. Loans and receivables are non-derivative financial assets resulting from the delivery of cash or other assets by a lender to a borrower in return for a promise to repay on a specified date, or on demand, usually with interest, other than debt securities and loans and receivables that have been designated on initial recognition as held for trading or as available for sale. Loans and receivables are carried at amortized cost using the effective interest method, with realized gains and losses and impairment losses recognized immediately in net income. Available for sale financial assets are those non-derivative financial assets that are designated as available for sale, or that are not classified as loans and receivables, held-to-maturity investments, or held for trading. Available for sale financial assets are carried at fair value with unrealized gains and losses reported in OCI and impairment losses recognized immediately in net earnings. (ii) Determination of fair value The fair value of a financial instrument is the amount of consideration that would be agreed upon in an arm’s length transaction between knowledgeable, willing parties who are under no compulsion to act. The fair value of a financial instrument on initial recognition is normally the transaction price, which is the fair value of the consideration given or received. Subsequent to initial recognition, the fair values of financial instruments that are quoted in active markets are based on bid prices for financial assets held and offer prices for financial liabilities. When independent prices are not available, fair values are determined by using valuation techniques which refer to observable market data. These include comparisons with similar instruments where market observable prices exist, discounted cash flow analysis, option pricing models and other valuation techniques commonly used by market participants. For certain derivatives, fair values may be determined in whole or in part from valuation techniques using non-observable market data or transaction prices. (iii) Transaction costs Transaction costs that are directly attributable to the acquisition or issue of a financial asset or financial liability are netted against the fair value of the financial instrument on initial recognition, with the exception of transaction costs related to financial instruments that are classified as held for trading. These transaction costs are then amortized over the expected life of the financial instrument using the effective interest rate method. Transaction costs related to held for trading financial instruments are expensed as incurred. (iv) Normal purchase and sale exemption All derivative contracts for the purchase and sale of non-financial instruments are designated as normal purchases and normal sales. These contracts do not have the capability of contractual net settlement. As a result of the application of this exemption, the Company is prevented from treating such contracts as derivatives under Section3855 in the future. Classification on Initial Adoption The Company made the following classifications of its major categories of assets and liabilities: • Cash and cash equivalents and restricted cash are designated as held for trading. These items are measured at fair value. At May1 and July31, 2007, the measured amount approximates cost. • Receivables, junior loans and loans receivable are classified as loans and receivables. After their initial fair value assessment, these items are measured at amortized cost using the effective interest rate method. • Payables and accruals, dividends payable, non-revolving long-term debt and senior subordinated notes are classified as other liabilities. After their initial fair value assessment, these items are measured at amortized cost using the effective interest rate method. 69 On May1, 2007, previously deferred debt issue costs, discounts and premiums of $5.4million were reclassified from other assets, resulting in a reduction of long-term debt and senior subordinated notes of $0.3million and $4.5million, respectively. The remaining $0.6million was recorded as a transition adjustment to reduce opening retained earnings as a result of adopting the effective interest rate method of amortization. Derivatives All derivative instruments are recorded on the balance sheet at fair value. Embedded Derivatives The Company also identified embedded derivatives outstanding at May1, 2007 that require separation from their host contract primarily relating to foreign currency embedded derivatives.These embedded derivatives were accounted for as derivatives under Section3855 and resulted in a transition adjustment of $3.2million on May1, 2007, as disclosed in previous filings.The Company has undertaken a review of the valuation methodology used in valuing its embedded derivatives and has concluded that changes were required to this methodology.The changes required to the methodology were to value embedded derivatives using forward rate changes, apply a discount factor to calculate present values and use the contract execution date as the start date for the valuation.These changes in the methodology resulted in the restatement of the financial statements for the three and six months ended October31, 2007 and a change in the transition adjustment to retained earnings for embedded derivatives of $2.4million.The restated transition adjustment to opening retained earnings is a reduction of $5.6million as at May1, 2007. Guarantees The Company has recognized a liability for the fair value of the obligation undertaken in issuing guarantees to third parties under some of the Company’s operating leases relating to a portion of the aircraft values at the termination of the leases, regardless of whether or not the liability is probable, and a corresponding prepaid rent asset. The corresponding prepaid rent asset related to operating lease asset value guarantees is being amortized on a straight-line basis over the lease term of the specific lease to which the asset relates. The liability is reduced as the Company is released from risk upon expiration or settlement of the guarantee. The Company recorded a transition adjustment to retained earnings of $2.8million. In addition, on May1, 2007, the Company recorded a guarantee liability of $19.2million in other liabilities. The corresponding amortized carrying value of the prepaid rent asset is recorded in other assets. Cash Flow Hedges The Company uses foreign exchange forward contracts to hedge the currency risk associated with certain foreign currency purchase commitments, payroll and associated accounts payable and accounts receivable. The effective portion of hedging gains and losses associated with these cash flow hedges is recorded in other comprehensive earnings and is released from accumulated other comprehensive income and recorded in income when the hedged item affects income. When a hedging instrument expires or is sold, or when a hedge is discontinued or no longer meets the criteria for hedge accounting, any cumulative gain or loss recorded in other comprehensive earnings at that time remains in other comprehensive earnings until the forecasted transaction is recorded. When a forecasted transaction is no longer expected to occur, the cumulative gain or loss that was reported in other comprehensive earnings is immediately recorded in net earnings. Upon adoption of Section3865, the Company recorded an increase of $2.3million in AOCI. Net Investment Hedges The Company uses net investments in self-sustaining foreign operations to hedge foreign currency debt, including a portion of the US$400million 7⅜% senior subordinated notes. Gains or losses related to the effective portion of the hedge are recognized in other comprehensive earnings. These gains or losses will be recorded in net earnings upon the repatriation or disposal of the investment in the foreign operation. Upon adoption of Section3855 and 3865, the Company reclassified $40.8million previously recorded in the foreign currency translation account to opening accumulated other comprehensive earnings. 70 Transition Adjustments The following table summarizes the adjustments required to adopt these new standards. Retained earnings Accumulated other comprehensive earnings Deferred debt issue costs $ (580 ) $ - Cash flow hedges - 2,275 Guarantees (2,774 ) - Embedded derivatives (5,583 ) - Total $ (8,937 ) $ 2,275 (b) Other In July 2006, the CICA revised Section1506 - Accounting Changes, which requires that (i)voluntary changes in accounting policy are made only if they result in the financial statements providing reliable and more relevant information, (ii)changes in accounting policy are generally applied retrospectively, and (iii)prior period errors are corrected retrospectively. Section1506 is effective for our fiscal year beginning May1, 2007. Section1506 could have a material impact on the financial statements if a change in accounting policy were to occur. PRINCIPAL DIFFERENCES BETWEEN CANADIAN GAAP AND US GAAP The consolidated financial statements have been prepared in accordance with Canadian GAAP, which differs in certain respects from US GAAP. Under US GAAP, net earnings for the years ended April30, 2007, 2006 and 2005 were $34.7million, $130.1million and $42.9million, respectively, compared to net earnings of $44.0million, $90.7million and $56.5million, respectively, under Canadian GAAP. These differences result primarily from the differing accounting treatments for net investment hedges and related debt revaluation. A description of the significant differences applicable to us and a reconciliation of Canadian GAAP to US GAAP are set out in Note32 to our fiscal 2007 audited consolidated financial statements. SUMMARY FINANCIAL DATA - US DOLLARS Certain summary financial data from our fiscal 2007 audited consolidated financial statements, as detailed below, has been translated into US dollars. This translation is included solely as supplemental information for the convenience of the reader. The data has been translated using the exchange rate at April30, 2007 of $1.1067 US$1.00. 71 Financial Highlights Year ended April 30, (in millions of US dollars, except per share amounts) 2007 2006 Revenue $ 1,038.3 $ 901.0 Operating income 104.0 98.6 Net earnings from continuing operations 37.0 81.1 Net earnings from discontinued operations 2.0 0.9 Extraordinary item 0.7 - Net earnings 39.7 82.0 Per Share Information Basic Net earnings from continuing operations $ 0.88 $ 1.93 Net earnings from discontinued operations 0.05 0.02 Extraordinary item 0.02 - Net earnings 0.95 1.95 Diluted Net earnings from continuing operations $ 0.81 $ 1.76 Net earnings from discontinued operations 0.05 0.02 Extraordinary item 0.02 - Net earnings 0.88 1.78 ITEM 6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES DIRECTORS AND SENIOR MANAGEMENT Board of Directors The table and notes below set out the name of each person currently serving as a director of the Corporation, their age, the period or periods during which they have served as a director of the Corporation, the province/state and country of residence, their principal occupation, business or employment and all other positions with the Corporation and any affiliates thereof now held by the director, if any, and the number of ClassA Subordinate Voting Shares, ClassB Multiple Voting Shares, Ordinary Shares, ClassA Stock Options, and Share Appreciation Rights (“SAR’s”) beneficially owned by each director or over which the director exercises control or direction. Sylvain Allard, M.B.A., 49, Director since November, 2004. Resident of British Columbia, Canada. Mr.Allard is the President and Chief Executive Officer of the Corporation. He has been President for eight years and was appointed Chief Executive Officer in November 2004. Mr.Allard started with the Corporation as a helicopter pilot in Eastern Canada in 1982. He earned a Masters of Business Administration degree (Gold Medalist) from Concordia University, Montreal, and has held several key positions in the Corporation, including President of Viking Helicopters Ltd., Canadian Helicopters (Eastern) and CHC Helicopters International Inc. Donald Carty,O.C.,61, Director since November, 2004. Resident of Texas, United States of America. Mr.Carty is the Vice Chairman and Chief Financial Officer of Dell Inc. He served as Chairman and Chief Executive Officer of AMR Corporation from 1998 to 2003. He served as President and CEO of CP Air in Canada from 1985 to 1987 and spent several years in various management positions with Celanese Canada, Ltd., Air Canada, and the Canadian Pacific Railway. Mr.Carty is a graduate of Queen's University in Kingston, Ontario, and of the Harvard Graduate School of Business Administration. Mr.Carty was appointed as an officer of the Order of Canada in 2002. He is a director of Dell Inc. and Barrick Gold Corp. 72 Craig C. Dobbin, 42, Director since 1998. Resident of Newfoundland and Labrador, Canada. From 1999 to January 2002, he was Director of Marketing with CHC Composites Ltd. From 1995 to 1999, he was the President of Seaforest Plantation Co. Ltd., a cod aquaculture company. From 1996 to 2006, he was General Manager of Canadian Northern Outfitters Ltd., an executive wilderness retreat. From 1991 to 1993, he was employed as the marketing director for GPA Helicopters Limited (a division of CHC) and from 1993 to 1995 he was Manager of Corporate Planning for Air Atlantic and subsequently served on the Board of Directors of Air Atlantic (1995) Limited. From January 2002 until March 2003, he was a Vice-President of CHC Helicopter Corporation. Mark Dobbin, 47, Director since 2006. Resident of Newfoundland and Labrador, Canada. Mr.Dobbin is the founder and President of Killick Capital Inc., a Newfoundland based private equity company and is the Chairman of the Board of the Corporation. From 1998 to 2003 Mr.Dobbin was the Chair and CEO of Vector Aerospace Corporation, a globally recognized aviation repair and overhaul service. Prior to Vector he was employed for 17years with the Corporation and held increasingly responsible positions with CHC culminating in serving as Senior Vice-President. He was a director of the Corporation from 1994 to 1998 and from 2001 to 2003. He is currently a director of Aurora Energy Resources Inc., Plasco Energy Group Inc., Consilient Technologies Inc., Verafin Inc. and Greyfirst Corp. George N. Gillett Jr., 68, Director since October, 2004. Resident of Colorado, United States of America. Since 1996 Mr.Gillett has been Chairman of Booth Creek Management Corporation, based in Vail, Colorado, a diversified company with interests in the recreational, fresh and processed protein products, automotive and transportation, and landscape and garden industries. Mr.Gillett is Chairman of the Montreal Canadiens hockey club, Booth Creek Ski Holdings, and Coleman Natural Foods. He is also a director of Steadman Hawkins Research Foundation and is a member of the Board of Governors of the National Hockey League. John J. Kelly, B.E., Ph.D., 72, Director since 1999. Resident of Ireland. He holds both a Bachelor of Engineering and a Ph.D. degree from University College, Dublin. On graduation, he worked for a number of years in the petroleum industry in the UK and in Ireland, after which he was appointed to the staff of the School of Engineering in University College, Dublin, where he served as Dean of Engineering, from 1979 to 1986, from 1986 to 1994 as Registrar/Senior Vice-President of the University and since 1994 as Professor of Chemical Engineering at the University. He was a Fulbright Scholar to the University of Maryland, where he was visiting Professor in its School of Engineering. He was the director of the Fulbright Scholarship Program between Ireland and the United States from 1996 to 2000, and acts as Executive Director of the Ireland Canada University Foundation. Jack M. Mintz, B.A., M.A., Ph.D., 56, Director since 2004. Resident of Ontario, Canada. He is a Professor of Business Economics at the University of Toronto. From 1999 to July 2006 he was the President and Chief Executive Officer of the C.D. Howe Institute, an independent policy think-tank. He has published more than 180books and articles in the fields of public economics and fiscal federalism. He has consulted widely with the World Bank, the International Monetary Fund, the Organization for Economic Co-operation and Development and various governments, businesses and non-profit organizations. He serves as a director of Brookfield Asset Management Inc., Imperial Oil Limited, Ontario Financing Authority, the Royal Ontario Museum Foundation and the National Statistics Council. 73 Sir Bob Reid, 73, Director since 2004. Resident of the United Kingdom. He joined Shell International Petroleum Company in 1956 and spent much of his career overseas, including posts in Brunei, Nigeria, Thailand and Australia. He served as Chairman and Chief Executive of Shell UK from 1985 to 1990. He has served as Chairman of the British Railways Board, London Electricity, British-Borneo Oil and Gas plc, The Council of the Industrial Society and Sears plc. From 1997 to 2004 he served as Deputy Governor of the Bank of Scotland. He has been Chairman of the Petroleum Exchange of London (now ICE Futures) since 1999. He served as Chairman of Avis Europe from 2002 to 2004 and as a non-executive director for Sun Life Financial Services of Canada until 2004. He also serves as a non-executive director for Intercontinental Exchange Service Inc., The Merchants Trust and Siemens, plc. Guylaine Saucier, C.M., F.C.A., 61, Director since 2005. Resident of Quebec, Canada. Ms.Saucier is a Fellow of the Institute of Chartered Accountants. She was Chair of the Joint Committee on Corporate Governance established in 2000 by the Canadian Institute of Chartered Accountants, the Canadian Venture Exchange and the Toronto Stock Exchange. She was Chair of the Canadian Institute of Chartered Accountants from June 1999 to June 2000 and was Chairman of the Board of the Canadian Broadcasting Corporation from April 1995 to December 2000. In 1989 she was appointed as a member of the Order of Canada. Ms. Saucier is currently a member of the board of directors of several Canadian corporations including Petro-Canada Inc. and the Bank of Montreal, and the French company, Areva. William W. Stinson, 73, Director since 2003. Resident of Newfoundland and Labrador, Canada. He is Chairman and CEO of Westshore Terminals Inc. which operates a bulk terminal facility. He is also a director of Grant Forest Products. From 2003 to 2005 he was Chairman of the Board of Sun Life Financial, a worldwide insurer and wealth management company. He was a director of Sun Life Financial since 1985. Mr. Stinson spent most of his career with Canadian Pacific Ltd., a diversified transportation and industrial company, where he was Chief Executive Officer for eleven years and Chairman and Chief Executive Officer for six years before retiring in 1996. Officers of the Corporation The table and notes below set out the name of each person that currently serves as an officer of the Corporation including the age of the officer, the province/state and country of residence and the position of the officer with the Corporation. Sylvain Allard, M.B.A., 49, See “Board of Directors.” Annette Cusworth, C.A., 41, Resident of British Columbia, Canada. Ms.Cusworth began as the Assistant Director, Financial Reporting of the Corporation in November 2004, subsequently holding the positions of Director, Financial Reporting and Corporate Controller. In October 2006 she was appointed Vice-President, Financial Services. Prior to her employment with the Corporation, she was the Manager, Financial Services for Weldwood of Canada Limited, a Canadian subsidiary of International Paper. Rick Davis, C.A., 45, Resident of British Columbia, Canada. Mr.Davis began as the Vice-President, Internal Audit of the Corporation and in September 2004, was appointed as Vice-President, Financial Reporting. In May 2006, he was appointed Acting Chief Financial Officer and in September 2006, he was appointed Senior Vice-President and Chief Financial Officer. Prior to his employment with the Corporation, he was the Corporate Controller for Vector Aerospace Corporation, a publicly traded aerospace maintenance, repair and overhaul service provider. 74 Mark Dobbin, 47, See “Board of Directors.” G. Blake Fizzard, C.A., 43, Resident of British Columbia, Canada. Mr.Fizzard began as the Director of Taxation of the Corporation in March 2001 and was appointed Vice-President, Financial Structuring in 2003. Prior to his employment with the Corporation, he was member of the tax and audit departments at Deloitte & Touche LLP and served as an Assistant Vice-President of International Advisory Services in Hamilton, Bermuda. Mr.Fizzard received a Bachelor of Commerce degree from Memorial University of Newfoundland in 1986 and became a chartered accountant in 1988. Rick O. Green, C.G.A., 50, Resident of British Columbia, Canada. Mr.Green has been employed by the Corporation for the past 19 years. He began as the Chief Accountant with a predecessor company, Sealand Helicopters Limited, and moved through increasingly responsible positions within the Corporation. In 1988, he was named the Assistant Corporate Controller. In 1993, he moved into an Internal Audit function until 1995 when he was appointed as Vice-President, Finance in the International division. He remained in this position until 2000 when he was appointed as Vice-President, Planning and Control. In May 2003, he assumed the role of Vice-President, Global Systems and Solutions. In May 2006, he was appointed as Vice-President and Chief Information Officer. John Hanbury, C.M.A., 50, Resident of British Columbia, Canada. Mr.Hanbury was appointed as Corporate Treasurer of the Corporation in July 2005. Prior to his employment with the Corporation, he was the Treasurer of a major company operating in the forestry sector of British Columbia. Mr.Hanbury has a Bachelor of Commerce degree from the University of British Columbia. Martin Lockyer, LLB, 47, Resident of British Columbia, Canada. Mr.Lockyer is the Vice-President, Legal Services and Corporate Secretary of the Corporation. Prior to his employment with the Corporation, he was a partner of a major Atlantic Canada law firm and was outside counsel to the Corporation. His practice included corporate and commercial transactions and securities matters. He is former Vice-Chairman of a Canadian airport authority. Mr.Lockyer has an honours degree in Commerce from Memorial University of Newfoundland and a law degree from Osgoode Hall Law School. Nancy Montgomery, C.A., 36, Resident of British Columbia, Canada. Ms.Montgomery began as the Director, SOX and Internal Audit of the Corporation in March2006. In May2007, she was appointed Vice-President, Internal Audit. Prior to her employment with the Corporation, she was the Manager, SOX Compliance at a major publicly traded Canadian gold mining Company. Family Relationships Craig C. Dobbin and Mark Dobbin are brothers. Their father, Craig L. Dobbin, was the former Executive Chairman of the Company and his estate holds the majority of the shares of the Company. 75 The following table sets out the number of securities of each class of voting securities of the Corporation and SARs (vested and unvested) beneficially owned, directly or indirectly, or controlled or directed by each director and the value of SARs and options as at April30, 2007. Director Director Since Class A Shares Class B Shares Ordinary Shares Class A Shares Under Options Share Appreciation Rights Value of All Unexercised In-The-Money Options and SARS Vested Unvested Options Vested SARs Unvested SARs Sylvain Allard 2004 278,468 - - 643,932 - - 7,713,216 - - Donald Carty, OC 2004 20,000 - - - 73,334 36,666 - 47,667 23,833 Craig C. Dobbin 1998 - - - 60,000 - - 1,042,200 - - Mark D. Dobbin 2006(i) 5,665,188(ii) 5,673,604(iii) 22,000,000(iv) 519,990(v) - 110,000 4,055,922 - 118,800 George N. Gillett Jr. 2004 - 73,334 36,666 310,000 - John J. Kelly, B.E., Ph.D. 1999 6,280 - - - 60,000 - 1,008,450 - Jack M. Mintz, B.A., M.A., Ph.D. 2004 2,000 - - - 73,334 36,666 409,200 - Sir Bob Reid 2004 - 110,000 - 731,500 - Guylaine Saucier, C.M., F.C.A. 2005 3,000 - - - 73,334 36,666 - - William W. Stinson 2003 10,000 - - - 110,000 - - 1,039,500 - (i) MarkD. Dobbin previously served as a director of the Corporation from 1994 - 1998 and 2001 - 2003. (ii) Of these, 3,892,540 shares are held by Discovery Helicopters Inc., a holding company, all of the voting shares of which are owned by the Estate of CraigL. Dobbin, of which MarkDobbin is the sole executor and 251,264 shares are held by a family education trust. (iii) Of these, 5,555,432 shares are held by Discovery Helicopters Inc. (iv) These shares are held by O.S. Holdings, a holding company wholly owned indirectly by the Estate of Craig L. Dobbin. (v) These options are held by the Estate of Craig L. Dobbin. 76 STANDING BOARD COMMITTEES The Board has three standing committees, the Audit Committee, the Corporate Governance, Compensation and Nominating Committee and the Pension Committee. Each committee has a written mandate and reviews its mandate annually. REPORT OF THE CORPORATE GOVERNANCE, COMPENSATION AND NOMINATING COMMITTEE The Corporation recognizes the importance of adhering to superior corporate governance standards. The Corporation has developed sound corporate governance policies and procedures, which are monitored and reviewed on a continuous basis, and adopts a ‘‘best practices’’ approach in all of its corporate governance initiatives. The Corporate Governance, Compensation and Nominating Committee is responsible for monitoring the development of, and compliance with, corporate governance policies and procedures. For the purposes of the Corporation’s NYSE listing, it is considered a “foreign private issuer” which means that the Corporation is not required to comply with most of the NYSE’s corporate governance listing standards. Under NYSE rules, the Corporation is required to disclose any significant ways in which its corporate governance practices differ from those followed by US domestic companies under the NYSE’s listing standards. The Corporation believes that there are no significant differences between its corporate governance practices and those required to be followed by US domestic issuers under the NYSE listing standards except that the Corporation complies with the Toronto Stock Exchange (“TSX”) rules to obtain shareholder approval of share compensation arrangements that involve a new issue of shares. Unlike the NYSE rules, the TSX rules do not require shareholder approval for compensation arrangements involving share purchases in the open market at fair value. This disclosure can be accessed at www.chc.ca. A copy of our statement of corporate governance practices is available on our website at www.chc.ca and in print from us upon request. The current members of the Corporate Governance, Compensation and Nominating Committee are SirBob Reid (Chair), George Gillett and William Stinson. REPORT OF THE AUDIT COMMITTEE The Audit Committee oversees the financial reporting process on behalf of the Board of Directors. In order to carry out this responsibility, the Audit Committee, which consists entirely of “unrelated” and “independent” directors, meets quarterly to review the Corporation's financial statements. The Audit Committee also reviews, on a continuing basis, any reports prepared by the Corporation's external auditors relating to the Corporation's accounting policies and procedures, as well as its internal controls. Financial information prepared for securities commissions and similar regulatory bodies is also examined by the Audit Committee before filing. The Audit Committee meets independently with management and the external and internal auditors to review the involvement of each in the financial reporting process. These meetings are designed to facilitate any private communication with the Audit Committee which may be desired by any party. The Audit Committee recommends the appointment and remuneration of the Corporation's external auditors, who are elected annually by the Corporation's shareholders. During the year ended April30, 2007, the Audit Committee met nine times. In carrying out their responsibilities, the Audit Committee has: • met with management and the external auditors to review and discuss the April30, 2007 consolidated financial statements; • discussed with the external auditors the matters required by Canadian regulators in accordance with Section 5751 of the General Assurance and Auditing Standards of the Canadian Institute of Chartered Accountants “Communications with Those Having Oversight Responsibility for the Financial Reporting Process” and by US regulators in accordance with the Statement on Auditing Standards No. 61 “Communication with Audit Committee” issued by the American Institute of Certified Public Accountants; • received written disclosures from the independent auditors required by the US Securities and Exchange Commission in accordance with the requirements of the Independence Standards Board; and 77 • discussed with the external auditors that firm’s independence. The current members of the Audit Committee are Dr. Jack Mintz (Chair), Donald Carty and Guylaine Saucier. PENSION COMMITTEE The Pension Committee has the responsibility to monitor and inform the Board concerning issues relating to the Corporation’s pension plans. The current members of the Pension Committee are Dr.Kelly (Chair), Mr.Craig C. Dobbin and Mme.Saucier. REPORT ON EXECUTIVE COMPENSATION The Corporate Governance, Compensation and Nominating Committee has, as a part of its mandate, responsibility for determining the remuneration of the Corporation’s executive officers, which includes the Named Executive Officers (as defined below), including establishing compensation terms and conditions, and the extent and level of participation in incentive programs. Prior to 2004 these functions were performed by the Compensation Committee. The Corporate Governance, Compensation and Nominating Committee also targets and evaluates the performance of executive officers, monitors succession planning and reviews the design and competitiveness of incentive compensation programs with the assistance of external professional advisors, who are responsible for gathering information on the policies in effect at companies that are comparable to the Corporation. Composition of the Corporate Governance, Compensation and Nominating Committee None of the members of the Corporate Governance, Compensation and Nominating Committee is or has been, an officer or an employee of the Corporation or any of our subsidiaries. The Corporate Governance, Compensation and Nominating Committee generally meet quarterly to discuss compensation and governance matters. The current members of the Committee are listed on the preceding page. The Corporation's Compensation Policy The Corporation's compensation philosophy for executives continues to follow three underlying principles: (i) to provide a compensation program that motivates executive officers to achieve their strategic goals; (ii) to be competitive with other leading North American and global companies so as to attract and retain talented executives; and, (iii) to align the interests of its executive officers with the long-term interests of the Corporation's shareholders through stock-related programs. The remuneration of the executive officers of the Corporation consists of three components: base salary, an annual incentive bonus program, and long-term incentive programs which are stock-based. In 2007 total base salary for the Named Executive Officers was $2,000,568 and compensation under the annual incentive bonus program was $1,560,589, representing 78% of base salary (106% for the CEO). The relative proportion of compensation from base salary and annual incentive bonus programs may vary from year-to-year as compensation from the annual incentive bonus program can vary depending on performance of the Corporation. The Corporation's pay policy is to offer to its executive officers, subject to performance, total compensation at or above the 75th percentile of compensation paid by companies within a broad comparator group of publicly-traded Canadian and US corporations of similar magnitude and scope, including, but not limited to, other oil and gas services and aerospace companies and to provide additional performance based compensation where expectations have been exceeded. The comparator group is reviewed periodically by the Corporation’s independent compensation consultant to ensure it remains relevant for use by the Corporation. 78 Base salaries of the CEO and the other Named Executive Officers of the Corporation are established between the median or average of salary levels of executive positions of similar magnitude, scope and complexity in comparable Canadian and US companies, taking into account the individual executive's responsibilities, experience, contribution and performance and are established following consultation with independent compensation consultants. The annual incentive bonus and long-term incentive programs of the Corporation are designed to reward individual performance and overall corporate performance and to align the economic interests of the officers and executives with those of the shareholders of the Corporation. Annual Incentives The annual bonus plan of the Corporation rewards the CEO and other Named Executive Officers for the achievement by the Corporation of financial performance goals and, in some cases, individual objectives. Performance goals are set at the beginning of each year based on pre-determined financial targets approved by the Board of Directors. Operations During Fiscal 2005, upon the recommendation of the Corporate Governance, Compensation and Nominating Committee (following an independent review), the Board of Directors adopted a Short Term Incentive Plan (“STIP”) for senior management including the Named Executive Officers. The purpose of the STIP is to reward the plan participants based primarily on the annual performance of the Corporation with a component (10% of the employee’s base salary) based on attaining individual goals. Participants receive a bonus based upon the Corporation’s return on capital employed (“ROCE”) for the fiscal year as measured against a budgeted target, with target and maximum bonuses based upon a percentage of base salary. For the Named Executive Officers and other plan participants who are not part of divisional management, 90% of budgeted ROCE must be achieved for any bonus to be paid, while maximum bonus is payable when actual ROCE is equal to or greater than 110% of budgeted ROCE. During fiscal 2001, upon the recommendation of the Compensation Committee (following an independent review) the Board adopted a Total Shareholder Return bonus plan (the "TSR Plan") for the CEO, and certain other executive officers of the Corporation. This plan was designed to provide a mechanism that closely aligns management incentives with shareholder interests, and to emphasize the creation and enhancement of shareholder value. The TSR Plan sets a minimum threshold of 12.5% of the opening shareholders' equity for each fiscal year, which return is then notionally deducted from net earnings for the fiscal year so that no TSR bonus is paid unless this minimum return has been achieved for shareholders. The TSR Plan bonus for the CEO, the only remaining eligible participant in the TSR Plan, is equal to 3% of net earnings for the completed fiscal year in excess of the minimum 12.5% return on opening shareholders' equity. Fiscal 2007 was the last year in which the TSR Plan was in effect. The long term incentive plan described below replaces the TSR Plan. In respect of fiscal 2007, the total TSR Plan bonus was $nil. Long Term Incentive Plan Upon recommendation of the Corporate Governance, Compensation and Nominating Committee (following an independent review), the Board of Directors has adopted a Long Term Incentive Plan (“LTIP”) for senior management including the Named Executive Officers. The LTIP is designed to reward the plan participants based upon longer term performance of the Corporation. Each participant is given a number of Performance Stock Units (“PSU’s”) calculated by dividing the average closing price of the Class A Subordinate Voting Shares on the TSX on the five trading days proceeding the grant date by the target percentage of his/her annual salary. The PSUs vest on the third anniversary of the grant date according to a schedule based upon the target return on equity over the applicable three year period. The vesting may range from 0% to 200%. Vesting PSUs are redeemed at a price equal to the average closing price of the ClassA Subordinate Voting Shares on the TSX on the five trading days proceeding the date of vesting. 79 Corporate Development In the past, the Corporate Governance, Compensation and Nominating Committee has deemed certain extraordinary circumstances worthy of special recognition where significant benefits have accrued to the Corporation and has authorized the payment of Corporate Development bonuses in such circumstances. No Corporate Development bonuses have been paid since Fiscal 2005 and it is not currently contemplated that any Corporate Development bonuses will be paid in the future, however, the Committee retains discretion to recommend to the Board of Directors such changes to the Corporation’s compensation program from time to time as may be appropriate to achieve the Corporation’s objectives. Share Option Plan The Employee Share Option Plan is intended to serve as a long-term incentive plan that aligns the interests of management with the interests of shareholders. Options do not generally vest fully on the date of grant, with the vesting period determined by the Board of Directors. When granting options, the Corporate Governance, Compensation and Nominating Committee takes into account the number of options already held by a participating executive. The Corporation has guidelines for allocating stock options, which address the vesting period, concentration of options, and the maximum number of options to be granted per year. The Corporation’s policy is to expense stock options in its financial statements, using the fair value method. Pension Plans The Corporation maintains a defined contribution retirement plan (the “RPP”) for senior executives. The Corporation contributes 6% of gross earnings up to regulatory maximums on behalf of senior executives. Under supplementary retirement plan agreements, the Named Executive Officers and former executives, Mr.O. Noel Clarke and Mr.JoMark Zurel may receive supplementary retirement benefits in addition to the retirement benefits provided under the RPP. These benefits are described under “Executive Retirement Plan and Retiring Allowance.” Compensation of Directors During fiscal 2007, the directors of the Corporation, other than those employed by the Corporation, were paid fees (as described below) for each Board and committee meeting attended and were reimbursed for their expenses arising in connection with such meetings. Effective May 1, 2002, after consideration of a report of an external independent compensation consultant and on the recommendation of the Corporate Governance and Nominating committee, the annual directors fees were set at $40,000perannum, the fee payable to Committee Chairs was set at $10,000 per annum and fees for attendance were set at $2,000 per meeting. During 2004 the Board of Directors, with input from an independent compensation consultant, approved revised directors fees as follows: (i)an annual fee of $150,000 was approved for the Lead Director, effective October28, 2003. This fee is in lieu of any other board retainer or board and committee attendance fees; (ii)effective March1, 2004 all directors fees (other than the Lead Director fees) payable to Board members were changed from Canadian to US currency, unless the Board member resides in a jurisdiction where the currency trades at a premium to the US dollar. In these cases the director would be compensated in the local currency, and (iii)the annual fee payable to the Audit Committee Chair was increased from US$10,000 to US$25,000 to reflect the increased workload of the Audit Committee Chair. Effective October5, 2004, the annual fee of the chair of the Corporate Governance, Compensation and Nominating Committee increased to US$25,000 to reflect the increased work load of the chair of the committee. If the chairman of a committee resides in a jurisdiction where the currency trades at a premium to the US dollar then the committee chair fee is paid in the local currency. 80 The following table sets out the cash retainer and fees paid to each director during fiscal year 2007, in Canadian dollars at the exchange rates prevailing at the date of payment. Director Director and Board Chair Cash Retainer $ Committee Chair Cash Retainer $ Board and Committee Attendance Fees $ Total Annual Fees $ Sylvain Allard - Donald Carty, O.C. 45,835 - 32,025 77,860 Craig C. Dobbin 45,835 - 18,334 64,169 Mark D. Dobbin 284,375 - - 284,375 George N. Gillett Jr. 45,835 - 16,169 62,004 John J. Kelly, B.E., Ph.D. 58,266 14,567 23,306 96,139 Jack M. Mintz, B.A., M.A., Ph.D. 45,835 28,647 32,025 106,507 Sir Bob Reid 85,416 53,385 38,392 177,193 Guylaine Saucier, C.M., F.C.A. 45,835 - 38,930 84,765 William W. Stinson 45,835 - 11,212 57,047 During fiscal 2001, the Board approved the establishment of a Stock Appreciation Rights Plan for non-management directors under which the Corporation could originally issue up to a maximum of 400,000 Stock Appreciation Rights (“SARs”). The SARs provide a potential payment to the recipient, which may be realized only after vesting of the SAR, equal to the increase, if any, in the market value of the Corporation’s ClassA Subordinate Voting Shares (determined as the weighted average of trading prices for the five trading days immediately preceding the exercise date) over the share price or “SAR grant value” on the date of the original SAR grant. SARs have a maximum exercise period of ten years following the date of issuance. The SARs vest in equal amounts on the first, second and third anniversaries of the grant date. As a result of the subdivision of the Corporation’s ClassA Subordinate Voting Shares during fiscal 2006, the Board has adjusted the grant of SARs to each director by doubling the number of SARs granted and halving the SAR grant value. This has the effect of keeping the directors whole in light of the stock split. No options were granted to directors during fiscal year 2007. Upon being elected to the board of directors of the Corporation on September28, 2006, MarkD. Dobbin was granted 110,000 SARs at a grant price equal to the closing price on the TSX of the Corporation’s ClassA Subordinate Voting shares on September28, 2006. At April30, 2007 a total of 830,000 issued and outstanding SARs had been granted to current directors. Of this total issuance, 573,336 SARs were vested at April30, 2007. No SARs have been exercised subsequent to April30, 2007. Minimum Share Ownership To ensure the interests of directors and senior management are aligned with those of the shareholders, the Corporation has a Minimum Share Ownership Guideline. Directors and senior management will be given threeyears to comply with the following ownership guidelines: (i) directors are encouraged to maintain minimum share ownership in the Corporation equal in value to the annual board fees; and (ii) the Named Executive Officers are encouraged to maintain minimum share ownership in the Corporation equal in value to their base salary. 81 Chief Executive Officer Compensation The Chief Executive Officer’s compensation package is based on an independent review of compensation practices within a comparator group of companies chosen with the advice of an external independent compensation consultant. The comparator group includes Canadian and U.S. companies with international operations chosen for similarities to the Corporation in terms of size and complexity. The compensation data derived from this comparator group is also used to develop compensation recommendations for other members of the Corporation’s executive team. The compensation philosophy applicable to the CEO is the same as for the Corporation’s other executives and is set out above. Base Salary - The base salary of the CEO is determined by an analysis of the CEO’s position versus the compensation data for CEOs of the companies in the Corporation’s comparator group, and with consideration for the CEO’s performance. The Board conducts the assessment of the CEO’s overall performance, taking into account his absolute performance relative to objectives agreed to at the beginning of each year, and his success in delivering value to shareholders. Within this framework, the Board’s decision may therefore result in a salary above or below the median for the comparator group, which is the level normally targeted by the Board for base salary. Actual base salary paid to the CEO in fiscal 2007 positioned him at 101% the median base salary paid to CEOs of the Corporation’s comparator group. Annual Incentive Award - There were two components of the annual incentives for the CEO in fiscal 2007. Under the STIP, described above, the CEO has a target award of 110% of base salary, with an annual incentive opportunity ranging from 0% to 210% of base salary. Under the TSR Plan, also described above, he was eligible for an award equal to 3% of the Corporation’s net earnings for fiscal 2007 in excess of 12.5% return on the Corporation’s opening shareholders’ equity. For fiscal 2007, the CEO received an award of 106% of base salary under the STIP and $nil under the TSR Plan. The aggregate of base salary and annual incentive award paid to the CEO for fiscal 2007 positioned him at 75% of the 75% percentile of aggregate base salary and annual incentive paid to CEOs in the comparator group. The award was based upon the Corporation’s actual ROCE for fiscal 2007 being 99.73% of budgeted ROCE and the Corporation’s net earnings for fiscal 2007 being less than a 12.5% return on the Corporation’s opening shareholders’ equity. Long Term Incentives - In 2007, the CEO was granted 28,894 PSUs under the LTIP at a grant price of $28.12 with a notional value equivalent to 125% of his annual salary. The vesting conditions are identical to those applicable to the rest of the executive group, as described above. The aggregate of base salary, annual incentive and long-term incentive awards (“Total Direct Compensation”) placed the CEO at 59% of the 75% percentile of Total Direct Compensation paid to CEOs in the comparator group. 82 COMPENSATION TABLES The following table is additional disclosure designed to give shareholders greater clarity and a more detailed understanding of the compensation paid, granted or awarded in respect of fiscal 2007 to the Corporation’s current executive officers. Name and principal position Year Annual compensation $ (i) Long-term compensation $ (ii) All other compensation $ (iii) Pension service cost $ Total compensation $ EBITDA $ millions Total compensation as % of EBITDA % Sylvain Allard President and Chief Executive Officer 2007 1,340,690 812,500 61,399 408,100 2,622,689 181,005 1.45% Rick Davis Senior Vice-President and Chief Financial Officer 2007 640,308 350,000 58,999 - 1,049,307 181,005 0.58% Christine Baird President, Global Operations 2007 626,436 165,000 39,520 98,600 929,556 181,005 0.51% Neil Calvert President, Heli-One 2007 521,067 165,000 59,163 89,600 834,830 181,005 0.46% Keith Mullett Managing Director, European Operations 2007 445,093 153,085 75,493 76,900 750,571 181,005 0.41% Notes: (i) Cash payments of base salary and STIP award. (ii) The value of PSUs granted under the LTIP calculated by multiplying the number of PSUs granted by the grant price which for Fiscal 2007 was $28.12. In the case of Mr.Davis, no value is ascribed to the SARs granted to him during Fiscal 2007 as none of these had vested as of April30, 2007. (iii) Includes vehicle expenses and allowances, relocation assistance under the Corporation’s relocation plans available to employees other then the Named Executive Officers and contribution to the RPP. 83 The remuneration paid to the President and Chief Executive Officer, each person who served as the Chief Financial Officer of the Corporation at any time during the year and the other three most highly compensated executive officers (the “Named Executive Officers”) for each of the last three years ended April30 is as follows: Annual compensation Long-term compensation Bonus (i) Awards Name and principal position Year Salary $ Operations $ (v) Corporate development $ (iv) Other annual compensation $ (ii) Securities under options/SARs granted # All other compensation $ (iii) Sylvain Allard 2007 650,000 690,690 - - - 20,000 President & Chief Executive Officer 2006 650,000 - - - 200,000 19,000 2005 650,000 1,807,000 225,000 - - 16,500 Jo Mark Zurel 2007 21,000 - 1,060,000 Former Senior Vice-President & Chief Financial 2006 435,000 - - - 100,000 19,000 Officer 2005 435,000 1,072,000 150,000 - - 16,500 Rick Davis 2007 350,000 290,308 - - 55,524 20,000 Senior Vice-President & Chief Financial 2006 200,000 20,000 - - 40,000 9,500 Officer 2005 175,000 74,760 - - - 8,250 Christine Baird 2007 339,900 286,536 - - - 20,000 President, Global Operations 2006 330,000 33,000 - - 60,000 19,000 2005 330,000 161,700 - - - 16,500 Neil Calvert 2007 339,900 181,167 - - - 20,000 President, Heli-One 2006 330,000 33,000 - - 60,000 19,000 2005 330,000 207,075 - - - 16,500 Keith Mullett 2007 326,205 111,888 - - - 18,920 Managing Director, European Operations 2006 252,804 108,959 - - 60,000 15,166 2005 204,762 143,471 - - - 10,735 (i) Bonuses are shown in the fiscal year to which payments relate. (ii) Other compensation and personal benefits amount to less than the lower of $50,000 and 10% of salary and bonus for all Named Executive Officers in 2007 and for all except the Executive Chairman in each of the previous two fiscal years. The amounts shown for Mr.Davis in fiscal 2005 are relocation allowance in connection with the move of the Corporation’s head office in fiscal 2005 and vehicle benefits. (iii) This consists of Corporation’s contributions to the RPP made on behalf of the Named Executive Officers. For Mr.Zurel, whose employment with the Corporation terminated on May10, 2006, it includes amounts payable to him upon termination including bonuses, car allowance, and health and dental benefits. (iv) These special transaction bonuses (Corporate Development) are related to the acquisition of Schreiner Aviation Group and were paid in August 2005 upon the attainment of certain financial targets by Schreiner. (v) These amounts include: (a) regular performance bonus payments under the STIP, which is also used as an incentive for other senior managers, and (b) the TSR Plan. (vi) Mr.Davis became Acting Chief Financial Officer on May10, 2006 and was appointed Senior Vice-President and Chief Financial Officer on September13, 2006. (vii) Mr.Mullett is paid in GBP. The amounts included in the table are the Canadian dollar equivalents converted using the year to date average exchange rate as at April30 of the relevant year. 84 Long Term Incentive Program The following table sets out the aggregate number of PSUs awarded under the Long Term Incentive Program to each of the Named Executive Officers during the most recently completed fiscal year together with other required information. Performance Period Estimated Future Payouts Under Non-Securities-Price-Based Plans Name PSUs (#) Until Payout Threshold ($ or #) Target ($ or #) Maximum ($ or #) Sylvain Allard 28,894 April 30, 2009 N/A N/A N/A Rick Davis 12,447 April 30, 2009 N/A N/A N/A Christine Baird 5,868 April 30, 2009 N/A N/A N/A Neil Calvert 5,868 April 30, 2009 N/A N/A N/A Keith Mullett 5,444 April 30, 2009 N/A N/A N/A Employee Share Option Plan The following table provides information as of April30, 2007 regarding the number of securities to be issued upon the exercise of outstanding options and the weighted-average exercise price of the outstanding options in connection with the equity compensation plan approved by shareholders (the Employee Share Option Plan). The Corporation does not have any equity compensation plans that have not been approved by shareholders. The options below relate to the Corporation’s ClassA Subordinate Voting Shares. Plan Category Number of securities to be issued upon exercise of outstanding options Weighted-average exercise price per share of outstanding options Number of securities remaining available for future issuance under equity compensation plans Employee Share Option Plan 2,232,922 $ 17.64 10,462 Equity compensation plans not approved by security holders - - - Total 2,232,922 $ 17.64 10,462 As at August31, 2007, the number of securities to be issued upon the exercise of outstanding options under the Employee Share Option Plan is 2,194,922 being 4.8% of the aggregate number of Class A and Class B shares outstanding. Option and SAR Grants During the Most Recently Completed Fiscal Year No options were granted to the Named Executive Officers during Fiscal 2007. 85 The following table sets out the aggregate number of SARs granted to each of the Named Executive Officers during the most recently completed fiscal year together with the exercise price and other required information. Name SARs Granted # Percent of Total SARs Granted to Employees during the year ended April 30, 2007 Exercise Price ($/Security) Market Value of Securities Underlying SARs at the Date of Grant ($/Security) Expiration Date Sylvain Allard - Rick Davis 55,524 57.1% $22.07 $22.07 September 28, 2016 Jo Mark Zurel - Christine Baird - Neil Calvert - Keith Mullett - Aggregated Option Exercises During the Most Recently Completed Fiscal Year and Fiscal Year End Stock Option Values The following table sets out the aggregate number of outstanding options held by each of the Named Executive Officers who held options at any time during the most recently completed fiscal year, together with the value of such options at the end of the fiscal year. Amounts reported under "Value of unexercised in-the-money options" represent the difference between (i)the market value as at April30, 2007 of the ClassA Subordinate Voting Shares for which such options were granted having an exercise price less than such market value, and (ii)the exercise price of such options. The closing trading price of a ClassA Subordinate Voting Share on the Toronto Stock Exchange (the “TSX”) on April30, 2007 was $23.15. Name Type of Security Securities acquired on exercise # Aggregate value realized $ Options exercisable (vested) at April30, 2007 # (i) Options not exercisable (unvested) at April30, 2007 # (i) Value of all vested unexercised in-the-money options April 30, 2007 $ Value of all non-vested unexercised in-the-money options April 30, 2007 $ Sylvain Allard ClassA - - 241,966 80,000 7,713,216 - Rick Davis ClassA - - 4,000 16,000 - - JoMark Zurel ClassA 46,500 1,052,063 97,500 - 1,469,650 - Christine Baird ClassA - - 12,000 18,000 - - Neil Calvert ClassA - - 12,000 18,000 - - Keith Mullett ClassA - - 18,000 18,000 121,080 - (i) Each option entitles the holder to receive two ClassA Shares. 86 Executive Retiring Plan and Retiring Allowance Under supplementary retirement plan agreements ("SRPs") with the Corporation, the Named Executive Officers and former executive, Mr.O. Noel Clarke may be entitled to receive supplementary retirement benefits in addition to the retirement benefits provided under the RPP. The aggregate target benefit provided through the RPP, the SRPs and Canada Pension Plan ("CPP") benefits is 2% of the individual’s highest three years average earnings including operations bonuses ("average earnings"), but excluding special transaction bonuses (corporate development) multiplied by years of credited service. The SRP benefit formula is integrated with the formula under the CPP as well as the estimated benefits under the RPP. The SRP provides benefits by multiplying the participant’s credited service by the sum of the following: • 0.5% of average earnings up to the CPP earnings limit at retirement; • 1% of average earnings above such CPP earnings limit up to the earnings for which the Canada Revenue Agency (the "CRA") maximum contribution could be made under the RPP in the year of retirement; and • 2% of average earnings in excess of the above CRA earnings limits. In addition, the SRP provides indexing on the supplementary benefit equal to 75% of increases in the Consumer Price Index (“CPI”) less 1% (subject to a 4% annual maximum). The SRP also provides a 60% spousal death benefit and if retirement occurs between ages 55 and 65 a bridge benefit equal to CPP benefits. This SRP bridge benefit is also indexed and ceases at age 65 when CPP benefits actually commence. The Corporation decided to partially fund the SRP to the 50percent level over a fiveyear period commencing May1, 2005. However, upon a change in control of the Corporation, SRP participants are immediately vested and the Corporation is required to establish a retirement compensation arrangement (as defined under the Income Tax Act (Canada)) to secure full funding for all SRP benefits through the issuance of letters of credit. In the case of Mr.O. Noel Clarke, his employment arrangements with the Corporation provided that he be credited with 10years of continuous service for the purpose of his SRP in addition to his actual service. The entitlement to supplementary benefits under the SRP has vested for each of Messrs Allard, Zurel and Clarke. The estimated credited years of service for Mr.Allard is 24.3years, Mr.Davis is 8.7years, Ms.Baird is 24.8years, Mr.Calvert is 11.7years, Mr.Mullett is 8.0years, Mr.Zurel is 14.04years and Mr.Clarke is 14.5years (inclusive of his 10years of additional service discussed above). The approximate aggregate annual benefits payable to a participant under the RPP and SRP are as follows: Years of Credited Service Remuneration 15 20 25 30 35 $ 200,000 60,000 80,000 100,000 120,000 140,000 400,000 120,000 160,000 200,000 240,000 280,000 600,000 180,000 240,000 300,000 360,000 420,000 800,000 240,000 320,000 400,000 480,000 560,000 1,000,000 300,000 400,000 500,000 600,000 700,000 1,200,000 360,000 480,000 600,000 720,000 840,000 1,400,000 420,000 560,000 700,000 840,000 980,000 1,600,000 480,000 640,000 800,000 960,000 1,120,000 1,800,000 540,000 720,000 900,000 1,080,000 1,260,000 2,000,000 600,000 800,000 1,000,000 1,200,000 1,400,000 87 Effective June4, 1991, as amended as of January19, 1993, the Corporation agreed to provide a retiring allowance (the "Retiring Allowance") to Craig L. Dobbin, the former Executive Chairman of the Corporation, whereby Mr.Dobbin would be entitled upon retirement to receive an annual retiring allowance in an amount equal to 662/3% of the average of the three highest fiscal years of annual remuneration, including operations bonuses, earned by him from the Corporation during his term as Chairman and Chief Executive Officer. Performance measured bonuses, including bonuses under the CEVA and TSR Plans, are included for calculating annual remuneration for purposes of the Retiring Allowance, but special transaction bonuses (corporate development) generally are not. The Retiring Allowance was to continue during the lifetime of Mr.Dobbin and, in the event of his death within 20years of the commencement of payments pursuant to such allowance, the payments shall continue to be made to a beneficiary or beneficiaries named by Mr.Dobbin for the remaining balance of the 20-year period. Mr.Dobbin died in October 2006, prior to retirement. The Corporation commenced payment of the Retiring Allowance to the estate of Craig L. Dobbin of $180,000per month on November1, 2006. Payments will be made for 240months. The Retiring Allowance may increase based upon annual increases in the CPI, however, any such increase shall be limited to a maximum of 75% of any annual increase in the CPI less 1% and further limited to a maximum increase of 4% of the Retiring Allowance in any one year. Employment Agreements The Corporation has entered into employments contracts with each of the Named Executive Officers which provide, in effect, that if the Corporation terminates the employment of such person for other than just cause, the Corporation shall pay to such person a multiple of the person’s base salary plus the average of the bonus paid in the last two years of employment. In the case of Mr.Allard, the multiple is three and in the case of each of the other Named Executive Officers the multiple is two. Mr.Allard’s contract also provides that the he may elect to voluntarily terminate his employment within 180days following the consummation of a defined change in control of the Corporation. Mr.Davis’ contract provides that if his employment as Senior Vice-President and Chief Financial Officer of the Corporation is not confirmed on substantial the same terms within 180days following the consummation of a defined change in control of the Corporation, he may voluntarily terminate his employment. In the case of such voluntary termination of employment the person is entitled to the benefits described above in the event of termination by the Corporation and all unvested stock options and SARs shall vest. Indebtedness of Directors and Officers Effective July30, 2002, in connection with section402 of SOX, the Corporation introduced a new policy with regard to loans to directors and officers. The policy prohibits the Corporation from, directly or indirectly, extending or maintaining credit, arranging for the extension of credit, or renewing an extension of credit, in the form of a personal loan to or for any director or officer. Irrevocable extensions of credit made to directors and officers outstanding as of July30, 2002 are exempted under the policy, but the terms of this credit cannot be materially modified and credit cannot be renewed after such date. In conjunction with this policy, the Corporation’s Board on March2, 2003 approved a revision to the Employee Stock Option Plan, to eliminate the granting of loans to facilitate the exercising of options. The Corporation’s Executive Share Purchase and Ordinary Share Loans existed at July30, 2002 and are exempt under the policy. No new credit or any modification of the terms of the credit granted at July30, 2002 has been made. The following table provides the aggregate indebtedness outstanding at August31, 2007 to CHC of the current and former directors, officers and employees of the Corporation (and its subsidiaries): Aggregate Indebtedness ($) Purpose To the Corporation or its subsidiaries To another entity Executive Share Purchase Loans (A loan program) $1,206,210 - Ordinary share loan $33,000,000 - Effective July30, 2002 the Corporation had two types of loans outstanding to officers of the Corporation that are exempted under the policy and are described below. 88 The following table provides details of the indebtedness of individual current and proposed directors and officers of the Corporation (and their respective associates) in connection with the Executive Share Purchase Loan Program and the Ordinary Share Loan, both of which are described in detail following the table. Name and principal position Involvement of Corporation or subsidiary Largest amount outstanding during fiscal year 2007 $ Amount outstanding as at August31, 2007 $ Financially assisted securities purchases during fiscal 2007 # Security for indebtedness Amount forgiven during fiscal 2007 EXECUTIVE SHARE PURCHASE LOANS (A loan program) Sylvain Allard President & Chief Executive Officer, Proposed Nominee Director Lender 277,067 236,189 - An assignment of the shares or proceeds of vested options to acquire 100,000 ClassA shares held by the executive, having an exercise price of $2.125 per share. - Christine Baird President, CHC Global Operations Lender 34,980 28,021 - A first lien on the ClassA shares purchased under the program - THE ORDINARY SHARE LOAN O.S. Holdings Inc. (a corporation indirectly wholly owned by Craig L. Dobbin) Lender 33,000,000 33,000,000 - A lien in CHC’s favour on the purchased Ordinary Shares, together with certain other security (see below) - Executive Share Purchase Loan Program On July21, 2000, the Board, on the recommendation of the Compensation Committee and advice from independent compensation consultants, approved a long term incentive program (the "A loan program") for certain members of senior management to permit them to participate in future appreciation of the shares of the Corporation and to bear the same risks as other shareholders. The Aloan program enabled eligible senior management to receive interest free loans to finance purchases of ClassA Subordinate Voting Shares. The maximum amount of the loan available was based on a multiple of the employee's base salary and ranged from 0.5times base salary to a maximum of 2.0times base salary, depending on position. The Chief Executive Officer was eligible for the maximum multiple of 2.0times base salary. Although indebtedness is remaining outstanding under this program, no further loans are being made under it. The outstanding loans are secured by the financed shares (except in the case of certain executives of the Corporation where the Board, in April 2002, approved the assignment of the shares or proceeds arising from certain vested options to constitute security in the place of shares as security for outstanding Aloans, as detailed above), require minimum annual loan repayments of 5% of the loan principal amount and are fully payable on termination of employment or sale of the financed shares or the exercise of share options taken as security and sale of shares arising therefrom, as the case may be. 89 The Ordinary Share Loan On December9, 1997, the Corporation issued 11,000,000 (now 22,000,000 as a result of the stock split) Ordinary Shares to O.S. Holdings Inc. for an aggregate consideration of $33,000,000 (the "Ordinary Share Loan"). O.S. Holdings Inc. is a corporation wholly owned by 10644 Newfoundland Inc. ("Holdco"), which is a corporation wholly owned by the Estate of Craig L. Dobbin. On December9, 1997, the Corporation made a loan to O.S. Holdings Inc. of $33,000,000 to enable it to purchase these Ordinary Shares. The loan is repayable upon demand and does not bear interest unless the principal amount thereof (or the lesser portion demanded) has not been repaid within two business days following demand therefore, after which time the principal amount thereof (or the portion demanded) would bear interest at a rate equal to the Canadian "prime rate" plus 5%. These Ordinary Shares were issued to give effect to an undertaking provided by the Corporation to U.K. regulatory authorities in connection with the foreign ownership requirements of European legislation applicable to the Corporation’s then U.K. operating subsidiary, Brintel Helicopters Limited ("Brintel"). The issuance of Ordinary Shares to O.S. Holdings Inc. was intended to increase the amount of equity share capital of the Corporation held by European nationals (Mr.Dobbin was, and each of the beneficiaries of his Estate is, a citizen of both Canada and Ireland) and to establish that Brintel was entitled to maintain its operating license. The transaction involving the issuance of the Ordinary Shares (including the making of the loan) was approved by shareholders of the Corporation at a meeting held on December9, 1997. The loan is secured by a lien in the Corporation's favour over the Ordinary Shares. Further, Holdco has guaranteed the obligations of O.S. Holdings Inc. to the Corporation and has pledged the shares of O.S. Holdings Inc. owned by it in favour of the Corporation as security for such guarantee. Craig L. Dobbin guaranteed the obligations of each of O.S. Holdings Inc. and Holdco to the Corporation and pledged the shares of Holdco owned by him in favour of the Corporation as security for such guarantee. As a result of Mr.Dobbin’s death, the Corporation's recourse is against his Estate in connection with the repayment of the loan and such guarantee is limited to the realization of the shares of Holdco held by his Estate. Indebtedness of Directors, Executive Officers and Senior Officers other than under Securities Purchase Programs There was no indebtedness other than under securities purchase programs to the Corporation by any current and former officers, directors and employees of the Corporation (and their respective associates) as at August31, 2007. Directors and Officers Insurance The Corporation has purchased and maintains a policy of insurance for the benefit of directors and officers as permitted by the CBCA and the Corporation’s by-laws. The policy insures directors and officers, in their capacities as directors and officers of the Corporation, or in their capacities as directors and officers of other corporations where they have acted in that capacity at the request of the Corporation, against certain liabilities incurred by them, except where the liability relates to the failure by the director or officer to act honestly, in good faith and with a view to the best interests of the Corporation or the other corporation, as the case may be. The policy obtained provided for US$45million of coverage for directors and officers of the Corporation on an aggregate basis. Such policy is subject to a deductible of US$100,000 per incident. The cost of coverage for the period commencing on July1, 2006 and ending on October15, 2007 on an aggregate basis was $648,181. Employees The following table provides employee data at April30, 2007, 2006 and 2005. Year ended April 30 2007 2006 2005 Administrative, support and other personnel 1,534 1,320 1,450 Pilots 930 836 756 Maintenance engineers 1,353 1,010 883 3,817 3,166 3,089 90 In Norway, we have collective agreements in place with pilots, engineers, administration personnel and rescuemen. The current agreements are all for twoyears, with the pilot agreement expiring April30, 2008 and the agreements with other groups expiring March31, 2008 and September30, 2008. In the UK, we have a collective agreement with our pilots and a separate agreement with our engineers and other ground staff. The current agreements are both for fiveyears and expire on June30, 2010. In Denmark, we have collective agreements in place with pilots, engineers and other operations staff. The current agreements are all for threeyears and expire on February28, 2010. In Ireland, we had collective agreements in place with our pilots, aircrew and engineers. The current agreements are all for threeyears and expire on April30, 2009. In the Netherlands, we have two collective agreements with our pilots which expire on April30, 2009. The agreement with other personnel expires on April30, 2008. In Australia, we have a collective agreement with our pilots that will expire on May1, 2008, a collective agreement with our aircrew which will expire on August21, 2008 and a collective agreement with our engineers which will expire August31, 2008. We also have a collective agreement with certain of the employees at Composites that expires on October14, 2008. Employees at our other helicopter operations are not unionized. Share Ownership The following table sets out the share ownership and details of the outstanding options held by each Named Executive Officer at August31, 2007. Name Class A Shares Percent of Total Class A Shares Options (Class A Shares) (i) Exercise Price of options Expiration date of options Sylvain Allard 278,468 0.697% Grant 1: 103,216 Grant 1: $ 4.26 Grant 1: April 22, 2009 Grant 2: 118,750 Grant 2: 30.70 Grant 2: May 1, 2012 Grant 3: 100,000 Grant 3: 49.60 Grant 3: June 29, 2015 321,966 Rick Davis 2,400 0.006% 20,000 $ 49.60 June 29, 2015 Christine Baird 13,160 0.033% 30,000 $ 49.60 June 29, 2015 Neil Calvert 2,399 0.006% 30,000 $ 49.60 June 29, 2015 Keith Mullet 337 0.000% Grant 1: 6,000 Grant 1: $ 30.70 Grant 1: May 1, 2012 Grant 2: 30,000 Grant 2: 49.60 Grant 2: June 29, 2015 36,000 (i) Each option entitles the holder to receive two ClassA shares. ITEM 7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS PRINCIPAL SHAREHOLDERS As at August31, 2007, there were 39,925,256 ClassA Subordinate Voting Shares, 5,857,560 ClassB Multiple Voting Shares and 22,000,000 Ordinary Shares issued and outstanding. The ClassA Subordinate Voting Shares represent 39.6% of the aggregate voting rights attached to the Corporation’s voting shares. 91 The following table sets forth information regarding beneficial ownership, as of August31, 2007, of CHC’s ClassA Subordinate Voting Shares, ClassB Multiple Voting Shares and Ordinary Shares by each shareholder we know to beneficially own more than 5% of each class of our voting securities. Information for certain shareholders is based on their latest filings with the SEC or information delivered to us. The number of shares beneficially owned by each shareholder is determined under SEC rules and the information is not necessarily indicative of beneficial ownership for any other purpose. Under SEC rules a shareholder beneficially owns any shares as to which the shareholder has or shares voting or investment power. Unless otherwise indicated, each shareholder has sole voting and investment power (or shares such powers with his or her spouse) with respect to the shares set forth in the following table. Name of Shareholder Number of voting shares owned, controlled or directed (i) Percent of class (i) Subordinate Voting Shares Multiple Voting Shares Ordinary Shares Subordinate Voting Shares Multiple Voting Shares Ordinary Shares Estate of Craig L. Dobbin (ii) 5,426,462 5,555,432 22,000,000 13.6 % 94.8 % 100.0 % FMR Corp. 2,875,800 - - 7.2 % - - (i) Includes shares beneficially owned by the listed person. If a person has the right to acquire beneficial ownership of any shares by exercise of options or otherwise by October30, 2007, those shares are deemed beneficially owned by that person and are deemed to be outstanding solely for the purpose of determining the percentage of the shares that the person owns. Those shares are not included in the computations for any other person. (ii) Discovery Helicopters Inc., a holding company, all of the voting shares of which are owned by the estate of Craig L. Dobbin (the “Estate”), holds 3,892,540 ClassA shares. All of the ClassB shares are beneficially owned by the Estate. O.S. Holdings Inc., a holding company, wholly owned by the Estate, holds all of the ordinary shares. The Estate directly or indirectly own shares of the Corporation that collectively carry 62.8% of the votes attached to all of the outstanding shares of the Corporation. The shares owned by Discovery Helicopters Inc. collectively represent 59.0% of the votes attached to all of our outstanding shares. RELATED PARTY TRANSACTIONS (a) In the course of its regular business activities, the Company enters into routine transactions with companies subject to significant influence by the Company (most significantly ACN) as well as parties affiliated with the controlling shareholder. These transactions are measured at the amounts exchanged, which is the amount of consideration determined and agreed to by the related parties. Transactions with related parties for the years ended April30 are summarized as follows: 2007 2006 2005 Revenues from ACN $ 90,256 $ 70,738 $ 43,518 Direct costs 432 446 1,298 Inventory additions - 10,679 - Capital asset additions - 5,692 8,160 Net amounts receivable and payable in respect of such revenues, expenses and additions 25,351 21,878 15,044 (b) During fiscal 2000, in connection with securing tender credit facilities, the Company received an unsecured, subordinated, convertible 12% loan from an affiliate of the controlling shareholder in the amount of $5.0million. This loan was subordinated to the Company’s senior credit facilities and its senior subordinated notes (see Note14 to our fiscal 2007 audited consolidated financial statements). The loan was convertible at the option of the shareholder into ClassA subordinate voting shares at $3.63per share. The estimated value of the loan proceeds attributable to the conversion feature of $1.0million was allocated to contributed surplus. The equivalent reduction in the carrying value of the loan is amortized to earnings over the term of the loan. Interest expense of $0.6million (2006 - $0.6million, 2005 - $0.7million), including amortization of the above noted discount, was recorded on the loan during the fiscal year ended April30, 2007. 92 During the year ended April30, 2007, the entire principal balance of the loan was converted to ClassA subordinate voting shares. As a result, 1,379,310 ClassA shares were issued and the loan and related interest ceased on the conversion date. At the date of conversion, the loan had a carrying value of approximately $4.9million that was recorded as capital stock. ITEM 8. FINANCIAL INFORMATION FINANCIAL STATEMENTS Financial statements are included under Item17. Litigation We are party to litigation from time to time.We currently are not party to any legal proceedings which management expects will have a material adverse effect on the results of operations, business, prospects or financial condition of the Company; however, the outcome of any litigation cannot be determined with certainty.We have voluntarily self-reported to the Bureau of Industry and Security and the Office of Foreign Assets Control that we may have violated certain U.S. export control laws, which may result in proceedings being instituted against us by one or both of those agencies; however, we do not expect that any such proceedings, if instituted, will have a material adverse effect on our results of operations, business, prospects or financial condition. Dividend Policy On October30, 2002 we paid a cash dividend in the amount of $0.20per share on our ClassA Subordinate Voting Shares and ClassB Multiple Voting Shares.We commenced paying a quarterly dividend on October2, 2003 of $0.125per share on our ClassA Subordinate Voting Shares and ClassB Multiple Voting Shares.Commencing October8, 2004 we increased our quarterly dividend from $0.125 to $0.150per share on our ClassA Subordinate Voting Shares and ClassB Multiple Voting Shares.On April14, 2005 we subdivided our ClassA Subordinate Voting Shares and ClassB Multiple Voting Shares (as well as our Ordinary Shares) on a 2-for-1 basis and the quarterly dividend was adjusted accordingly from $0.150 to $0.075 with the first payment date being May9, 2005.The quarterly dividend was increased from $0.075 to $0.100per share during the second quarter of fiscal 2006 with the first payment date on November7, 2005 and from $0.100 to $0.125per share in the second quarter of fiscal 2007 with the first payment date on November6, 2006.Subject to financial results and declaration by the Board of Directors, we currently intend to continue to declare and pay a regular quarterly dividend in such amount per share on our ClassA Subordinate Voting Shares and ClassB Multiple Voting Shares, and declared and announced such a quarterly dividend on September12, 2007. The timing and amount of dividends, if any, will depend, among other things, on our results of operations, financial condition, cash requirements, restrictions in financing agreements and other factors deemed relevant by our Board of Directors. ITEM 9. THE OFFER AND LISTING LISTING DETAILS On October7, 1991, our outstanding ClassA Subordinate Voting Shares and ClassB Multiple Voting Shares were listed on the TSX under the stock symbols FLY.A. and FLY.B., respectively. As of August31, 2007, seven registered holders of record in the UnitedStates held 5,678,530 ClassA Subordinate Voting Shares (or 14.2% of the ClassA Subordinate Voting Shares) and one registered holder of record in the United States held 82,010 ClassB Multiple Voting Shares (or 1.4% of the ClassB Multiple Voting Shares). At a special meeting of shareholders on March 28, 2005, the shareholders approved the subdivision of our ClassA Subordinate Voting Shares, ClassB Multiple Voting Shares and Ordinary Shares on a two-for-one basis. The ClassA Subordinate Voting Shares and ClassB Multiple Voting Shares listed on the TSX commenced trading on a post-split basis on April12, 2005. All amounts below have been restated to reflect the stock split. The following table sets forth, for the quarters indicated, the high and low sales prices and volumes of trading of our ClassA Subordinate Voting Shares and our ClassB Multiple Voting Shares as reported on the TSX. Class A Subordinate Voting Shares Class B Multiple Voting Shares High Low Volume High Low Volume Fiscal 2007 First quarter $ 28.50 $ 23.65 7,662,870 $ 28.30 $ 24.88 6,750 Second quarter 26.10 21.06 5,945,693 26.99 21.78 8,336 Third quarter 26.69 22.63 5,743,981 26.00 24.30 13,117 Fourth quarter 25.45 21.86 8,442,500 25.60 23.00 5,940 Fiscal 2006 First quarter $ 28.08 $ 23.24 10,314,800 $ 28.00 $ 23.90 4,300 Second quarter 27.34 22.11 9,896,100 25.75 24.00 1,600 Third quarter 28.48 23.39 4,743,500 28.75 24.00 3,700 Fourth quarter 31.25 24.30 8,795,700 33.00 25.15 20,000 The following table sets forth, for the fiscal years indicated, the high and low sales prices and volumes of trading of our ClassA Subordinate Voting Shares and our ClassB Multiple Voting Shares as reported on the TSX. Class A Subordinate Voting Shares Class B Multiple Voting Shares High Low Volume High Low Volume 2003 $ 18.03 $ 10.82 37,426,564 $ 18.00 $ 10.90 94,502 2004 20.62 12.00 37,563,400 20.50 12.41 107,000 2005 29.71 18.38 27,155,639 29.08 18.58 21,918 2006 31.25 22.11 33,750,100 33.00 23.90 29,600 2007 28.50 21.06 27,795,044 28.30 21.78 34,143 93 The following table sets forth, for the months indicated the high and low sales prices and volumes of trading of our ClassASubordinate Voting Shares and our ClassB Multiple Voting Shares as reported on the TSX. Class A Subordinate Voting Shares Class B Multiple Voting Shares High Low Volume High Low Volume March 2007 $ 24.45 $ 21.86 3,311,859 $ 25.10 $ 23.63 700 April 2007 24.05 22.40 2,849,313 23.63 23.00 1,500 May 2007 26.54 23.13 2,898,543 26.35 23.81 4,300 June 2007 28.33 23.16 5,399,615 27.70 24.34 2,400 July 2007 29.88 27.33 4,062,967 29.70 27.70 1,100 August 2007 29.98 25.04 3,718,755 30.00 26.00 4,000 On August31, 2007 the closing price of our ClassA Subordinate Voting Shares on the TSX was $25.50. Effective October11, 2002 our ClassA Subordinate Voting Shares commenced trading on the New York Stock Exchange (“NYSE”) under the stock symbol FLI. Prior to October11, 2002 our ClassA Subordinate Voting Shares traded on the Nasdaq National Market (“Nasdaq”). ClassA Subordinate Voting Shares listed on the NYSE began trading on a post-split basis on April19, 2005. All amounts below have been restated to reflect the stock split. The following table sets forth for the quarters indicated, the high and low sales price in US dollars and volumes of trading of our ClassA Subordinate Voting Shares on the NYSE. High Low Volume Fiscal 2007 First quarter $ 25.60 $ 21.25 757,300 Second quarter 23.25 18.66 1,024,500 Third quarter 23.37 19.25 874,000 Fourth quarter 21.60 18.65 787,981 Fiscal 2006 First quarter $ 22.37 $ 18.88 852,600 Second quarter 22.48 18.70 743,200 Third quarter 24.66 19.84 618,900 Fourth quarter 27.00 21.02 924,400 The following table sets forth in US dollars for the fiscal years indicated, the high and low sales prices and volumes of trading of our ClassA Subordinate Voting Shares as reported on the NYSE. High Low Volume 2003 $ 11.65 $ 7.38 6,568,600 2004 15.23 8.65 3,930,600 2005 24.13 13.19 4,890,500 2006 27.00 18.70 3,139,100 2007 25.60 18.65 3,443,781 94 High Low Volume March 2007 $ 20.83 $ 18.65 257,600 April 2007 21.04 20.03 110,400 May 2007 24.58 20.89 362,000 June 2007 26.66 21.65 813,100 July 2007 28.46 25.87 471,400 August 2007 28.30 23.65 772,800 The closing price of our ClassA Subordinate Voting Shares on August31, 2007 as reported on the NYSE was US$24.20. ITEM 10. ADDITIONAL INFORMATION ARTICLES OF AMALGAMATION AND BY-LAWS The Company was formed by amalgamation under the Canada Business Corporations Act and its corporation number is 222233-7. The Articles of Amalgamation (the “Articles”) do not provide for any specific persons or objects, rather the Company may exercise all the power of a natural person except where specifically limited in the Articles. The Articles contain no such restriction. With respect to the directors of the Company, the Canada Business Corporations Act and by-laws of the Company require a director to refrain from voting (except in certain limited cases) on any material contract or transaction whether made or proposed with the Company to which the director is a party and to disclose in writing to the Company the nature and extent of his interest in such contract or transaction. The by-laws of the Company also provide that the directors shall be compensated for their services as the Board from time to time may authorize. The Board is given general authority to borrow monies on behalf of the Company and to pledge assets of the Company, and to delegate such powers from time to time to any officer of the Company. The Articles and by-laws of the Company do not contain any mandatory age limit requirement for a director's retirement or a minimum number of shares to be held by a director. Directors may be elected for terms of up to threeyears. Cumulative voting is not provided for in the Company's Articles or by-laws. Our issued and outstanding shares consist of ClassA Subordinate Voting Shares, ClassB Multiple Voting Shares and Ordinary Shares. Our ClassA Subordinate Voting Shares and our ClassB Multiple Voting Shares participate equally in the payment of dividends if and when declared by our Board of Directors. The Ordinary Shares are entitled to dividends equivalent on a per share basis to any dividend paid on our ClassA Subordinate Voting Shares and ClassB Multiple Voting Shares, subject to prior minority shareholder approval. ClassA Subordinate Voting Shares carry the right to one vote per share, our ClassB Multiple Voting Shares carry the right to 10 votes per share, and our Ordinary Shares carry the right to one vote per 10 shares. Our Ordinary Shares are also redeemable at the option of the Company at the subscription price thereof in certain circumstances. We also have the right, subject to the approval of the TSX, to purchase the Ordinary Shares at their fair market value. Our ClassA Subordinate Voting Shares, our ClassB Multiple Voting Shares and our Ordinary Shares share equally on a share for share basis in the property and assets of the Company upon liquidation or winding up. The First Preferred Shares rank prior to the Second Preferred Shares, the ClassB Multiple Voting Shares, the ClassA Subordinate Voting Shares and the Ordinary Shares and any other shares ranking junior to the First Preferred Shares with respect to the payment of dividends and distribution of assets in the event of the liquidation, dissolution or winding-up of the Corporation. The Second Preferred Shares rank prior to the ClassB Multiple Voting Shares, the ClassA Subordinate Voting Shares and the Ordinary Shares and any other shares ranking junior to the Second Preferred Shares with respect to the payment of dividends and distribution of assets in the event of the liquidation, dissolution or winding-up of the Corporation. Other than as described above, the rights, privileges, restrictions and conditions attaching to the First Preferred Shares and the Second Preferred Shares, as classes, are identical. Except as required by law, the holders of the First Preferred Shares and the Second Preferred Shares, as classes, are not entitled to vote at any meeting of shareholders of the Corporation. 95 If an offer is made to purchase ClassB Multiple Voting Shares such that under the take-over bid provisions of applicable securities legislation, the same offer must be made to all or substantially all holders of ClassB Multiple Voting Shares who are in a Canadian province or territory to which the requirements apply and the offeror does not concurrently make an identical offer to purchase the ClassA Subordinate Voting Shares, then each outstanding ClassA Subordinate Voting Share may be converted into a ClassB Multiple Voting Share at the option of the holder thereof and sold pursuant to the offer for the ClassB Multiple Voting Shares, except in certain circumstances. At any time, a holder of ClassB Multiple Voting Shares may convert such shares into ClassA Subordinate Voting Shares on a one-for-one basis. Generally, the Articles would have to be amended to change the rights attached to the Company's shares. Such an amendment would have to be approved by shareholders of the Company by a majority of two-thirds of the votes cast. Certain amendments to the Articles, such as an amendment that would change the rights attached to a class of shares, would require that the amendment be approved by a majority of two-thirds of the votes cast by holders of that class voting separately as a class. Under the Company's by-laws, the annual meeting of shareholders shall be held on such date and time as the Board, or the Chairman of the Board, or the President in the absence of the Chairman of the Board, may from time to time determine. The Board shall also have the power to call a special meeting of shareholders at any time. The only persons entitled to be present at a meeting of shareholders are those persons entitled to vote at such meetings, the directors and auditors of the Company and any others who are entitled or required under any provisions of the Canada Business Corporation Act, the Articles or by-laws of the Company to be present at the meeting. Any other person may be admitted to the shareholder meeting only on the invitation of the Chairman of the meeting or with consent of the meeting. For purposes of complying with the Canada Transportation Act, the Articles include a provision that allows the directors of the Company to refuse to permit registration of any transfer or transfers of voting shares of the Company if such transfer would result in persons other than Canadians (as defined in the Canada Transportation Act) owning or controlling more than 25% of (a) the outstanding voting shares of the Company or (b) the votes attached to all outstanding voting shares of the Company. MATERIAL CONTRACTS We have not entered into any material contracts other than those in the normal course of business. TAXATION The following discussion is a summary of the principal Canadian federal income tax considerations generally applicable under the Income Tax Act (Canada) (the "Canadian Act") to holders of ClassA Subordinate Voting Shares who, at all relevant times, for purposes of the Canadian Act, deal at arm’s length with us, are not resident or deemed to be resident in Canada at any time, hold the ClassA Subordinate Voting Shares as capital property, do not hold or use, and are not deemed to hold or use, ClassA Subordinate Voting Shares in connection with a trade or business carried on, or deemed to be carried on, in Canada, and in the case of insurers who carry on an insurance business in Canada and elsewhere, do not hold ClassA Subordinate Voting Shares that are "designated insurance property" as defined in the Canadian Act or that are effectively connected with an insurance business carried on in Canada (the "Holders"). Certain persons who carry on, or are deemed to carry on, business in Canada, including certain financial institutions, registered securities dealers and corporations controlled by one or more of the foregoing, will generally be precluded from treating ClassA Subordinate Voting Shares as capital property under the Canadian Act. This summary is based on the current provisions of the Canadian Act, the regulations thereunder in force as of the date of this Annual Report, specific proposals (the "Tax Proposals") to amend the Canadian Act or the regulations thereunder publicly announced by the Minister of Finance in Canada prior to the date of this Annual Report, the current provisions of the Canada-United States Income Tax Convention (1980) (the "Treaty"), and on the current administrative practices and policies published by the Canada Revenue Agency. This summary is not exhaustive of all possible Canadian federal income tax consequences and does not, apart from the Tax Proposals, take into account or anticipate any changes in law, whether by legislative, governmental or judicial action, nor does it take into account income tax laws or considerations of any province or territory of Canada or any jurisdiction other than Canada. Prospective investors and holders of subordinate voting shares are urged to consult their own tax advisors with respect to the Canadian federal income tax consequences set forth below and any other federal, provincial, state, local or foreign tax consequences to them of holding and disposing of subordinate voting shares. 96 Disposition of a ClassA Subordinate Voting Share A Holder who disposes of a ClassA Subordinate Voting Share will not be subject to tax pursuant to the Canadian Act on a capital gain realized on the disposition unless the ClassA Subordinate Voting Share is "taxable Canadian property" of the Holder within the meaning of the Canadian Act and no relief is afforded under any applicable tax treaty. ClassA Subordinate Voting Shares will generally not be taxable Canadian property to a Holder provided such ClassA Subordinate Voting Share is listed on a prescribed stock exchange within the meaning of the Canadian Act on the date of disposition, and provided such Holder, or persons with whom such Holder did not deal at arm’s length (within the meaning of the Canadian Act), or any combination thereof, did not own 25% or more of the issued shares of any class or series of the Company at any time within fiveyears immediately preceding the date of disposition. As of the date of this Annual Report, the ClassA Subordinate Voting Shares are listed on the TSX, a prescribed stock exchange for purposes of the Canadian Act. ClassA Subordinate Voting Shares may be deemed taxable Canadian property of a Holder who receives such ClassA Subordinate Voting Shares in exchange for other taxable Canadian property. If a ClassA Subordinate Voting Share constitutes or is deemed to constitute taxable Canadian property of a Holder, provided such Holder is a resident of the United States for purposes of the Treaty, the Treaty will generally exempt such a Holder from Canadian tax in respect of the disposition of a ClassA Subordinate Voting Share provided its value is not derived principally from real property (including resource property) situated in Canada. This relief under the Treaty may not be available to a Holder who had a permanent establishment or fixed base available to such Holder in Canada during the 12 months immediately preceding the disposition of the ClassA Subordinate Voting Share. Dividends Any dividends (including stock dividends) paid or credited, or deemed under the Canadian Act to be paid or credited, on ClassA Subordinate Voting Shares will be subject to Canadian withholding tax under the Canadian Act at the rate of 25% on the gross amount of the dividends. Generally, the rate of this withholding tax will be reduced under applicable tax treaties. In the case of dividends paid to a Holder who is a resident of the United States and beneficial owner of such dividends for purposes of the Treaty, the Canadian withholding tax rate is generally 15%. THE FOREGOING DISCUSSION OF CANADIAN FEDERAL INCOME TAXATION IS OF A GENERAL AND SUMMARY NATURE ONLY AND IS NOT INTENDED TO BE, NOR SHOULD IT BE CONSTRUED TO BE, LEGAL OR TAX ADVICE TO ANY PARTICULAR HOLDER OF SUBORDINATE VOTING SHARES. ACCORDINGLY, HOLDERS OF SUBORDINATE VOTING SHARES SHOULD CONSULT THEIR OWN TAX ADVISORS AS TO THE TAX CONSEQUENCES OF RECEIVING DIVIDENDS FROM US OR DISPOSING OF THE SUBORDINATE VOTING SHARES. The documents referenced in this Annual Report may be inspected at our head office at: 4740 Agar Drive Richmond, British Columbia Canada V7B 1A3 ITEM 11. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK We record our transactions and prepare our financial statements in Canadian dollars. For the year ended April30, 2007, we maintained operations in the UK, Norway, the Netherlands, South Africa, Australia, Brazil and Canada, with business also conducted in other countries. These operations are considered financially and operationally self-sustaining. Accordingly, our assets and liabilities are translated into Canadian dollars at the year-end exchange rate. Revenue and expense items are translated into Canadian dollars at the average annual exchange rate. Because many of our revenues and expenses occur in currencies other than Canadian dollars, we are exposed to exchange rate and currency risks. 97 To perform sensitivity analysis, we assess the risk of loss in fair values due to the impact of hypothetical changes in interest rates and foreign currency exchange rates on market-sensitive instruments. Information provided by the analysis does not necessarily represent the actual changes in fair value that we would incur under normal market conditions because, of necessity, all variables other than the specific market risk factor are held constant. The results of sensitivity analysis at April30, 2007 follow. FOREIGN CURRENCY EXCHANGE RATE RISK A 10% change in the exchange rate of the US dollar, euro, pound sterling, Norwegian kroner and Brazilian real against the Canadian dollar, with all other variables remaining constant, would have resulted in a $67.6million change in the fair market value of our long-term debt at April30, 2007. Our euro and pound sterling debt are designated as hedges of our net investments in foreign operations in the Netherlands and the UK. A portion of our US debt has been designated as a hedge of our net investment in our Vancouver, Canada-based international operating unit. The remainder has been converted to euro, pound sterling and Norwegian kroner via forward foreign exchange agreements and has been designated as hedges of our net investments in our euro, pound sterling and Norwegian kroner functional operating units. As a result, gains and losses on this debt are offset against foreign currency translation adjustments on our net investment in foreign operations that are deferred as a separate component of shareholders' equity under Canadian GAAP. Under US GAAP, the related translation adjustments and the foreign currency translation gains and losses of the debt designated as a hedge are included in the determination of comprehensive earnings. If the debt were not designated as a hedge of our net investment, the impact of a change in foreign currency rates would directly impact the current year’s earnings under both Canadian and US GAAP. Due to the fact that a significant portion of our business activities are denominated in foreign currencies, a change in these currencies against the Canadian dollar can have a significant impact on our revenue, operating income and net earnings. It is estimated that a 1% change in all currencies against the Canadian dollar would have the following approximate impacts: revenue - $14million, operating income - $3million and net earnings - $2million ($0.04per share, diluted). We continue to mitigate this impact to the extent possible through our hedging programs. INTEREST RATE RISK We are also exposed to market risk from changes in interest rates, related primarily to variable interest rates on long-term debt and on certain helicopter lease agreements. A 1% change in variable interest rates on long-term debt, with all other variables remaining constant, would result in a $2.8million change in interest expense for the year ended April30, 2007. Such a change in interest rates would not have a material impact on the fair value of the related long-term debt. A 1% change in variable interest rates on our helicopter lease agreements, with all other variables remaining constant, would result in a $7.0million change in lease expense for the year ended April30, 2007. EQUITY PRICE RISK As of April30, 2007, we were not exposed to material market risk from changes in the market value of long-term investments, as we did not hold any significant publicly traded long-term investments. ITEM 12. DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES Not applicable. 98 PART II ITEM 13. DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES None. ITEM 14. MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS None. ITEM 15. CONTROLS AND PROCEDURES MANAGEMENT'S CONSIDERATION OF THE RESTATEMENT Prior to filing this Amended Report, the Company’s management, with the participation of the Chief Executive Officer and Chief Financial Officer, reconsidered their conclusions regarding the effectiveness of disclosure controls and procedures and its internal controls over financial reporting as at April30, 2007 in light of and giving consideration to the facts and circumstances of the Restatement. In assessing whether the Company’s disclosure controls and procedures and the Company’s internal controls over financial reporting were effective as of April30, 2007, management also considered the impact of the Restatement to its US GAAP Reconciliation and supplemental guarantor financial information Notes32 and 33, respectively, to the audited consolidated financial statements for the fiscal years ended April30, 2007, 2006, 2005 and 2004 as well as the Company’s control environment. Management has concluded that due to the failure to detect and record the impact of the embedded derivatives in contracts implemented prior to late fiscal 2007, there was a material weakness in its internal control over financial reporting as of April30, 2007. Accordingly, the Company’s management has concluded that the Company’s disclosure controls and procedures and internal controls over financial reporting were not effective as of April30, 2007. The Company has had in place, since fiscal 2007, an effective contract review control to, among other things, detect and record embedded derivatives in all new contracts.As well, as a result of the adoption of new Canadian accounting standards for financial instruments the Company has reviewed all relevant contracts entered into prior to the new contract review control being implemented.Between the filing of the Original Annual Report on Form 20-F and the Amended Report, the Company made improvements to its controls to value and record embedded derivatives in all contracts. DISCLOSURE CONTROLS AND PROCEDURES The Company’s management, with the participation of its Chief Executive Officer and Chief Financial Officer, have evaluated the effectiveness of the Company’s disclosure controls and procedures.Based upon the results of that evaluation as well as the consideration of the Restatement, the Company’s Chief Executive Officer and Chief Financial Officer have concluded that, as at April30, 2007, the Company’s disclosure controls and procedures were not effective to provide reasonable assurance that the information required to be disclosed by the Company in reports it files is recorded, processed, summarized and reported within the appropriate time periods and forms. Management believes that it has remediated the deficiency in the Company’s disclosure controls and procedures related to embedded derivatives. 99 INTERNAL CONTROL OVER FINANCIAL REPORTING The Company’s management, under the supervision of the Audit Committee and its Chief Executive Officer and Chief Financial Officer, are responsible for establishing and maintaining adequate internal control over financial reporting. The Company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles (“GAAP”). The Company’s controls include policies and procedures that: • Pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the Company; • Provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and receipts and expenditures of the Company are made only in accordance with authorizations of management and the directors of the Company; and • Provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of the Company’s assets that could have a material effect on the annual financial statements or interim financial statements. As noted above, management has concluded that a deficiency existed with respect to the identification of and accounting for embedded derivatives in years ended April30, 2007, 2006,2005 and 2004and that this deficiency constituted a material weakness in the Company’s internal controls as at April30, 2007.As a result of this material weakness, management has concluded that the Company’s disclosure controls and procedures and internal controls over financial reporting were not effective as of April30, 2007. The Company has had in place, since fiscal 2007, an effective contract review control to, among other things, detect and record embedded derivatives in all new contracts.As well, as a result of the adoption of new Canadian accounting standards for financial instruments the Company has reviewed all relevant contracts entered into prior to the new contract review control being implemented.Between the filing of the Original Annual Report on Form 20-F and the Amended Report, the Company made improvements to its controls to value and record embedded derivatives in all contracts. LIMITATIONS OF CONTROLS AND PROCEDURES The Company’s management, including the Chief Executive Officer and Chief Financial Officer, believe that any disclosure controls and procedures or internal controls over financial reporting, no matter how well conceived and operated, can provide only reasonable, not absolute, assurance that the objectives of the control system are met. Further, the design of a control system must reflect the fact that there are resource constraints, and the benefits of controls must be considered relative to their costs. Because of the inherent limitations in all control systems, they cannot provide absolute assurance that all control issues and instances of fraud, if any, within the Company have been prevented or detected. These inherent limitations include the realities that judgements in decision-making can be faulty, and that breakdowns can occur because of a simple error or mistake. Additionally, controls can be circumvented by the individual acts of some persons, by collusion of two or more people, or by unauthorized override of the control. The design of any systems of controls also is based in part upon certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions. Accordingly, because of the inherent limitations in a cost effective control system, misstatements due to error or fraud may occur and not be detected. REPORTS ON INTERNAL CONTROL OVER FINANCIAL REPORTING Management’s Report on Internal Control Over Financial Reporting can be found on page103 of this Amended
